Exhibit 10.8

 

AGREEMENT OF LEASE

 

between

 

KG A&A CORPORATION

 

Landlord

 

And

 

LEARNING TREE INTERNATIONAL USA, INC.

 

Tenant

 

Americas Tower

1177 Avenue of the Americas

New York, New York 10036



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

DEFINITIONS

       1

ARTICLE 1

 

DEMISE. PREMISES. TERM RENT

   7

ARTICLE 2

 

USE AND OCCUPANCY

   7

ARTICLE 3

 

ALTERATION

   9

ARTICLE 4

 

REPAIRS-FLOOR LOAD

   14

ARTICLE 5

 

WINDOW CLEANING

   15

ARTICLE 6

 

REQUIREMENTS OF LAW

   16

ARTICLE 7

 

SUBORDINATION

   17

ARTICLE 8

 

RULES AND REGULATIONS

   19

ARTICLE 9

 

INSURANCE. PROPERTY LOSS OR DAMAGE REIMBURSEMENT

   19

ARTICLE 10

 

DESTRUCTION-FIRE OR OTHER CAUSE

   21

ARTICLE 11

 

EMINENT DOMAIN

   24

ARTICLE 12

 

ASSIGNMENT. SUBLETTING. MORTGAGE. ETC.

   25

ARTICLE 13

 

ELECTRICITY

   33

ARTICLE 14

 

ACCESS TO PREMISES

   35

ARTICLE 15

 

CERTIFICATE OF OCCUPANCY

   37

ARTICLE 16

 

DEFAULT

   37

ARTICLE 17

 

REMEDIES AND DAMAGES

   39

ARTICLE 18

 

LANDLORD FEES AND EXPENSES

   41

ARTICLE 19

 

NO REPRESENTATIONS BY LANDLORD

   41

ARTICLE 20

 

END OF TERM

   42

ARTICLE 21

 

QUIET ENJOYMENT

   42

ARTICLE 22

 

OMITTED

   42

ARTICLE 23

 

NO WAIVER

   43

ARTICLE 24

 

WAIVER OF TRIAL BY JURY

   43

ARTICLE 25

 

INABILITY TO PERFORM

   44

ARTICLE 26

 

BILLS AND NOTICES

   44

ARTICLE 27

 

ESCALATION

   45

ARTICLE 28

 

SERVICES

   51

ARTICLE 29

 

PARTNERSHIP TENANT

   54

ARTICLE 30

 

VAULT SPACE

   54

ARTICLE 31

 

SECURITY DEPOSIT

   55

ARTICLE 32

 

CAPTIONS

   56

ARTICLE 33

 

PARTIES BOUND

   56

ARTICLE 34

 

BROKER

   57

ARTICLE 35

 

INDEMNITY

   57

ARTICLE 36

 

ADJACENT EXCAVATION-SHORING

   58

ARTICLE 37

 

MISCELLANEOUS

   58

ARTICLE 38

 

RENT CONTROL

   60

 

SCHEDULE A

 

RULES AND REGULATIONS

SCHEDULE B

  VAC SPECIFICATIONS

SCHEDULE C

  CLEANING SPECIFICATIONS

EXHIBIT A

  FLOOR PLAN

EXHIBIT B

  LETTER OF CREDIT

EXHIBIT C

  BUILDING STANDARD



--------------------------------------------------------------------------------

AGREEMENT OF LEASE, made as of the 29th day of August, 1996, between Landlord
and Tenant.

 

-W-I-T-N-E-S-S-E-T-H-:

 

The parties hereto, for themselves, their legal representatives, successors and
assigns, hereby covenant as follows.

 

DEFINITIONS

 

“Affiliate” shall mean a Person which shall (1) Control, (2) be under the
Control of, or (3) be under common Control with the Person in question.

 

“Alteration Fee” shall have the meaning set forth in Section 3.2 hereof.

 

“Alteration(s)” shall mean alterations, installations, improvements, additions
or other physical changes (other than decorations) in or about the Premises,
including the Initial Alterations (as hereinafter defined).

 

“Applicable Rate” shall mean the lesser of (x) two (2) percentage points above
the then current Base Rate, and (y) the maximum rate permitted by applicable
law.

 

“Assignment Proceeds” shall have the meaning set forth in Section 12.12(C)
hereof.

 

“Bank” shall have the meaning set forth in Section 31.2 hereof.

 

“Bankruptcy Code” shall mean 11 U.S.C. Section 101 et sea., or any statute of
similar nature and purpose.

 

“Base Operating Expenses” shall have the meaning set forth in Section 27.1
hereof.

 

“Base Operating Year” shall have the meaning set forth in Section 27.1 hereof.

 

“Base Rate” shall mean the rate of interest publicly announced from time to time
by Chemical Bank Corporation, or its successor, as its “prime lending rate” (or
such other term as may be used by Chemical Bank Corporation, from time to time,
for the rate presently referred to as its “prime lending rate”).

 

“Base Taxes” shall have the meaning set forth in Section 27.1 hereof.

 

“Broker” shall have the meaning set forth in Article 34 hereof.



--------------------------------------------------------------------------------

“Building” shall mean all the building, equipment and other improvements and
appurtenances of every kind and description now located or hereafter erected,
constructed or placed upon the land and any and all alterations, and
replacements thereof, additions thereto and substitutions therefore, known by
the address of 1177 Avenue of the Americas, New York, New York.

 

“Building System” shall mean any of the Building Systems.

 

“Building- Systems” shall mean the mechanical, gas, electrical, sanitary,
heating, air conditioning, ventilating, elevator, plumbing, fire control and
suppression, sprinkler, life-safety and other service systems of the Building.

 

“Business Days” shall mean all days, excluding Saturdays, Sundays and all
Holidays.

 

“Business Hours” shall mean the hours of 8:00 A.M. to 6:00 P.M. on Business
Days.

 

“Commencement Date” shall have the meaning set forth in Section 1.1 hereof.

 

“Consumer Price Index” shall mean the Consumer Price Index for All Urban
Consumers published by the Bureau of Labor Statistics of the United States
Department of Labor, New York, N.Y.—Northeastern N.J. Area, All Items (1982-84 =
100), or any successor index thereto, appropriately adjusted. In the event that
the Consumer Price Index is converted to a different standard reference base or
otherwise revised, the determination of adjustments provided for herein shall be
made with the use of such conversion factor, formula or table for converting the
Consumer Price Index as may be published by the Bureau of Labor Statistics or,
if said Bureau shall not publish the same, then with the use of such conversion
factor, formula or table as may be published by Prentice Hall, Inc., or any
other nationally recognized publisher of similar statistical information. If the
Consumer Price Index ceases to be published, and there is no successor thereto,
such other index as Landlord and Tenant shall agree upon in writing shall be
substituted for the Consumer Price Index. If Landlord and Tenant are unable to
agree as to such substituted index, such matter shall be submitted to the
American Arbitration Association or any successor organization for determination
in accordance with the regulations and procedures thereof then obtaining for
commercial arbitration.

 

“Control” or “control” shall mean ownership of fifty percent (50%) or more of
the outstanding voting stock of a corporation or other majority equity and
control interest if not a corporation and the possession of power to direct or
cause the direction of the management and policy of such corporation or other
entity, whether through the ownership of voting securities, by statute or
according to the provisions of a contract.

 

“Current Year” shall have the meaning set forth in Section 27.4 hereof.

 

“Default” shall mean that an Event of Default has occurred and is continuing.

 

“Deficiency” shall have the meaning set forth in Section 17.2 hereof.

 

“Electricity Additional Rent” shall have the meaning set forth in Section 13.2
hereof.

 

2



--------------------------------------------------------------------------------

“Escalation Rent” shall mean, individually or collectively, the Tax Payment and
the Operating Payment.

 

“Event of Default” shall have the meaning set forth in Section 16.1 hereof.

 

“Expiration Date” shall mean the Fixed Expiration Date or such earlier date on
which the Term shall sooner end pursuant to any of the terms, conditions or
covenants of this Lease or pursuant to law.

 

“Fiscal Quarter” shall mean a three (3) month period commencing on the first day
of each Fiscal Year, and on the first day of the fourth, seventh and tenth month
of each Fiscal Year.

 

“Fiscal Year” shall mean the twelve (12) month period used by Tenant from time
to time as its fiscal year for accounting purposes.

 

“Fixed Expiration Date” shall have the meaning set forth in Section 1.1 hereof.

 

“Fixed Rent” shall have the meaning set forth in Section 1.1 hereof.

 

“Force Majeure” shall have the meaning set forth in Article 25 hereof.

 

“Governmental Authority (Authorities)” shall mean the United States of America,
the State of New York, The City of New York, any political subdivision thereof
and any agency, department, commission, board, bureau, official or
instrumentality of any of the foregoing, or any Quasi-governmental authority,
now existing or hereafter created, having jurisdiction over the Real Property or
any portion thereof.

 

“Hazardous Materials” shall have the meaning set forth in Section 37.13 hereof.

 

“Holidays” shall mean any day observed by any labor union serving the Building
as a holiday.

 

“Indemnities” shall mean Landlord, Lessors and Mortgagees and its and their
partners, shareholders, officers, directors, employees, agents and contractors.

 

“Initial Alterations” shall mean the Alterations to be made by Tenant to
initially prepare the Premises for Tenant’s occupancy.

 

“Landlord”, on the date as of which this Lease is made, shall mean KG A&A
Corporation, a New York corporation, having an office at 1177 Avenue of the
Americas, New York, New York 10036, but thereafter, “Landlord” shall mean only
the fee owner of the Real Property or, if there shall exist a Superior Lease,
the tenant there under.

 

“Landlord’s Rate Schedule” shall have the meaning set forth in Section 13.2
hereof.

 

“Leaseback Notice” shall have the meaning set forth in Section 12.6 hereof.

 

“Leaseback Space” shall have the meaning set forth in Section 12.6 hereof.

 

3



--------------------------------------------------------------------------------

“Lessor(s)” shall mean a lessor under a Superior Lease.

 

“Long Lead Work” shall mean any item which is not a stock item and must be
specially manufactured, fabricated or installed or is of such an unusual,
delicate or fragile nature that there is a substantial risk that,

 

(i) there will be a delay in its manufacture, fabrication, delivery or
installation, or

 

(ii) after delivery, such item will need to be reshipped or redelivered or
repaired,

 

so that the item in question would delay the completion of the standard items
even though the items of Long Lead Work in question are (1) ordered together
with the other items required, and (2) installed or performed (after the
manufacture or fabrication thereof) in the order and sequence that such Long
Lead Work and other items are normally installed or performed in accordance with
good construction practice.

 

“Mortgage(s)” shall mean any trust indenture or mortgage which may now or
hereafter affect the Real Property, the Building or any Superior Lease and the
leasehold interest created thereby, and all renewals, extensions, supplements,
amendments, modifications, consolidations and replacements thereof or thereto,
substitution therefore, and advances made hereunder.

 

“Mortgagee(s)” shall mean any trustee, mortgagee or holder of a Mortgage.

 

“Operating- Expenses” shall have the meaning set forth in Section 27.1 hereof.

 

“Operating Payment” shall have the meaning set forth in Section 27.4 hereof.

 

“Operating Statement” shall have the meaning set forth in Section 27.1 hereof.

 

“Operating Year” shall have the meaning set forth in Section 27.1 hereof.

 

“Operation of the Property” shall mean the maintenance, security, repair and
management of the Real Property and the curbs, sidewalks and areas adjacent
thereto.

 

“Overtime Periods” shall have the meaning set forth in Section 28.3 hereof.

 

“Overtime Rate” shall have the meaning set forth in Section 28.3 hereof.

 

“Parties” shall have the meaning set forth in Section 37.2 hereof.

 

“Partner” or “partner” shall mean any partner of Tenant, any employee of a
professional corporation which is a partner of Tenant, and any shareholder of
Tenant if Tenant shall become a professional corporation.

 

“Partnership Tenant” shall have the meaning set forth in Article 29 hereof.

 

“Person(s)” or “person(s)” shall mean any natural person or persons, a
partnership, a corporation and any other form of business or legal association
or entity.

 

4



--------------------------------------------------------------------------------

“Premises” shall mean, subject to the provisions of Section 14.4 hereof, the
portion of the fifth (5th) floor, as set forth on the floor plan attached hereto
and made a part hereof as Exhibit “A”.

 

“Real Property” shall mean the Building, together with the plot of land upon
which it stands.

 

“Rental” shall mean and be deemed to include Fixed Rent, Escalation Rent, all
additional rent and any other sums payable by Tenant to Landlord hereunder.

 

“Rent Commencement Date” shall mean March 1, 1997.

 

“Requirements” shall mean all present and future laws, rules, orders,
ordinances, regulations, statutes, requirements, decisions, codes and executive
orders, extraordinary as well as ordinary, of all Governmental Authorities now
existing or hereafter created, and of any and all of their departments and
bureaus, and of any applicable fire rating bureau, or other body exercising
similar functions, affecting the Real Property, or any street, avenue or
sidewalk comprising a part of or in front thereof or any vault in or under the
same, or affecting the maintenance, use or occupation of the Real Property.
Without limiting the generality of the foregoing, Requirements shall include
Local Laws 5/1973, 16/1984, 16/1987, 58/1987 and 76/1985 of the City of New
York, and the Americans With Disabilities Act of 1990, as such laws and acts
have been and may hereafter be amended.

 

“Rules and Regulations” shall mean the rules and regulations annexed hereto and
made a part hereof as Schedule A, and such other and further reasonable rules
and regulations as Landlord or Landlord’s agents may from time to time adopt on
such notice to be given as Landlord may elect.

 

“Soft Costs” shall have the meaning set forth in Section 3.4 hereof.

 

“Space Factor” shall mean 11,600, as the same may be increased or decreased
pursuant to the terms hereof.

 

“Specialty Alterations” shall mean Alterations consisting of kitchens, executive
bathrooms, raised computer floors, computer installations, communications
installations, security systems, fire detection and suppression systems, vaults,
internal staircases, dumbwaiters, pneumatic tubes, vertical and horizontal
transportation systems, and other Alterations of a similar character or nature.

 

“Sublease Expenses” shall have the meaning set forth in Section 12.12 hereof.

 

“Sublease Profit” shall have the meaning set forth in Section 12.12 hereof.

 

“Sublease Rent” shall have the meaning set forth in Section 12.12 hereof.

 

“Sublease Rent Per Square Foot” shall have the meaning set forth in Section
12.12 hereof.

 

“Successor Landlord” shall have the meaning set forth in Section 7.2 hereof.

 

“Superior Lease(s)” shall mean all ground or underlying leases of the Real
Property or the Building heretofore or hereafter made by Landlord and all
renewals, extensions, supplements, amendments and modifications thereof.

 

5



--------------------------------------------------------------------------------

“Taxes” shall have the meaning set forth in Section 27.1 hereof.

 

“Tax Payment” shall have the meaning set forth in Section 27.2 hereof.

 

“Tax Statement” shall have the meaning set forth in Section 27.1 hereof.

 

“Tax Year” shall have the meaning set forth in Section 27.1 hereof.

 

“Tenant”, on the date as of which this Lease is made, shall mean Learning Tree
International USA, Inc. a Delaware corporation, having an office at 1805 Library
Street, Reston, VA 22090, but thereafter, “Tenant” shall mean only the tenant
under this Lease at the time in question; provided, however, that the originally
named tenant and any assignee of this Lease shall not be released from liability
hereunder in the event of any assignment of this Lease.

 

“Tenant Fund” shall have the meaning set forth in Section 3.4 hereof.

 

“Tenant’s Designated Representative” shall mean the agent, employee, officer or
director of Tenant who is authorized from time to time to make decisions, give
notices and receive notices contemplated hereunder, and whose name Tenant has
given Landlord prior written notice thereof.

 

“Tenant’s Determination” shall have the meaning set forth in Section 39.4
hereof.

 

“Tenant’s Floor Share” shall mean with respect to any portion of the Premises
which comprises less than an entire floor, the quotient obtained by dividing the
rentable square footage leased by Tenant on the floor in question by the
rentable square footage on the entire floor.

 

“Tenant’s Share” shall mean 1.21%, as the same may be increased or decreased
pursuant to the terms hereof.

 

“Tenant’s Property” shall mean Tenant’s movable fixtures and movable partitions,
telephone and other equipment, furniture, furnishings, decorations and other
items of personal property.

 

“Tentative Monthly Escalation Charge” shall have the meaning set forth in
Section 27.4 hereof.

 

“Term” shall mean a term which shall commence on the Commencement Date and shall
expire on the Expiration Date.

 

“Unavoidable Delays” shall have the meaning set forth in Article 25 hereof.

 

“VAC” shall mean ventilation and air conditioning.

 

“VAC System” shall mean the Building System providing VAC.

 

6



--------------------------------------------------------------------------------

ARTICLE 1

DEMISE, PREMISES, TERM, RENT

 

Section 1.1 Landlord hereby leases to Tenant and Tenant hereby hires from
Landlord, the Premises for the Term to commence on the date hereof (the
“Commencement Date”) and to the end on August 31, 2006 the “Fixed Expiration
Date”), at an annual rent (the “Fixed Rent”) of:

 

(i) Four Hundred Seventeen Thousand Six Hundred Dollars ($417,600.00) per annum,
payable in equal monthly installments of $34,800.00 commencing on the Rent
Commencement Date through and including August 31, 2001; and

 

(ii) Four Hundred Seventy Five Thousand Six Hundred Dollars ($475,600.00) per
annum, payable in equal monthly installments of $39,633.33, commencing on
September 1, 2001 through and including the Fixed Expiration Date, which Fixed
Rent Tenant agrees to pay in lawful money of the United States which shall be
legal tender in payment of all debts and dues, public and private, at the time
of payment, in equal monthly installments in advance, on the first (1st) day of
each calendar month during the Term, from the Rent Commencement Date, at the
office of Landlord or such other place as Landlord may designate, without any
set-off, offset, abatement or deduction whatsoever, except that Tenant shall pay
the first full monthly installment of Fixed Rent ($34,800) on the execution
hereof. At the request of Landlord, Fixed Rent shall be payable when due by wire
transfer of funds to an account designated from time to time by Landlord, except
that Landlord shall not require wire transfer from Tenant unless it is then
requiring wire transfer from more than 50% of the tenants in the Building.

 

Section 1.2 Should the obligation to pay Fixed Rent commence on a day other than
on the first day of a month (or should this Lease expire or terminate on any day
other than the last day of a month), then the Fixed Rent for such month shall be
prorated on a per diem basis.

 

Section 1.3 Provided Tenant is not then in default hereunder, the Fixed Rent set
forth in Section 1.l(i) above shall be abated during the month of March in each
of the years 1999 through 2004 inclusive. However, if the default is cured, then
thereafter Tenant shall receive the abatement to which it is entitled (including
any abatement not received during the applicable month of March because Tenant
was then in default).

 

ARTICLE 2

USE AND OCCUPANCY

 

Section 2.1 Subject to Section 2.3 below, Tenant may use and occupy the Premises
as general and executive offices, as a computer training facility, uses
incidental to those uses and for no other purpose. Tenant covenants and agrees
that the Premises shall not be open to the general public, and access to the
Premises shall be limited to employees, pre-registered invited guests and
visitors of Tenant.

 

Section 2.2 (A) Tenant shall not use the Premises or any part thereof, or permit
the Premises or any part thereof to be used, (1) for the business of
photographic, multilith or multigraph reproductions or offset printing, or a
manufacturing business of any kind (2) for a banking, trust company, depository,
guarantee or safe deposit business, (3) as a savings bank, a savings and loan
association, or as a loan company, (4) for the sale of travelers checks, money
orders, drafts, foreign exchange or letters of credit or for the receipt of
money for transmission, (5) as a stockbroker’s or dealer’s office or for the
underwriting or sale of securities, (6) by the United States government, the
City or the State of New York, any foreign government, the United Nations or any
agency or department of any of the foregoing or any

 

7



--------------------------------------------------------------------------------

other Person having sovereign or diplomatic immunity, (7) as a restaurant or bar
or for the sale of confectionery, soda or other beverages, sandwiches, ice cream
or baked goods or for the preparation, dispensing or consumption of food or
beverages in any manner whatsoever, except for consumption by Tenant’s partners,
employees and business guests, (8) for the rendition of medical, dental or other
therapeutic or diagnostic services, (9) for the conduct of a public auction,
(10) for the sale at retail of any products, (11) as an employment agency,
executive search firm or similar enterprise, labor union, school, or vocational
training center (except for the training of employees of Tenant intended to be
employed at the Premises or as otherwise set forth in this Article 2), or
(12) as a barber shop or beauty salon. The provisions set forth in subparagraphs
2, 3 and 5 of this Section 2.2(A) shall not restrict the use of the Premises as
executive offices for any of the businesses described in said subparagraphs 2,3
and 5.

 

(B) In connection with, and incidental to, Tenant’s use of the Premises for
general and executive offices as provided in this Article 2, Tenant, at its sole
cost and expense and upon compliance with all applicable Requirements, may
install a “dryer” or similar unit in the Premises for the purpose of warming
food for the employees and business guests of Tenant (but not for use as a
public restaurant), provided that Tenant shall obtain all permits required by
any Governmental Authorities for the operation thereof and such installation
shall comply with the provisions of this Lease, including, without limitation,
Article 3 hereof. Tenant may also install, at its sole cost and expense and
subject to and in compliance with the provisions of Articles 3 and 4 hereof,
vending machines for the exclusive use of the officers, employees and business
guests of Tenant, each of which vending machines (if it dispenses any beverages
or other liquids or refrigerates) shall have a waterproof pan located thereunder
or refrigerant recovery system connected to a drain.

 

Section 2.3 As set forth in Section 2.1 above, one of the permitted uses of the
Premises is as a computer training facility. Tenant covenants and agrees that it
will operate the facility in a manner consistent with Landlord’s security
procedures for the Building. Without limiting the generality of the foregoing,
Tenant will provide Landlord on a daily basis with the names of all persons
visiting the Premises in advance of their arrival on that day together with
authorization for access to the Premises of those persons whose names have been
provided to Landlord so that Landlord’s personnel are not required to contact
Tenant to ascertain the authorization for access to the Premises of any visitor.
If this procedure is not followed, Landlord may require Tenant to provide
additional personnel to coordinate, in a manner satisfactory to Landlord in its
sole discretion, access and security functions with Landlord. In addition to the
foregoing, Landlord shall have the right in its sole and absolute discretion to
institute reasonable procedures which Tenant covenants and agrees to comply with
at its sole expense governing the entrance and exit of Tenant’s visitors to and
from the Premises and the Building. Nothing contained in this Article 2 shall be
construed to allow Landlord to deny access to the Premises by any of Tenant’s
employees, guests and visitors whether or not invited or pre-registered, as the
case may be.

 

8



--------------------------------------------------------------------------------

ARTICLE 3

ALTERATIONS

 

Section 3.1 (A) Tenant shall not make any Alterations without Landlord’s prior
consent. Landlord shall not unreasonably withhold or delay its consent to any
proposed nonstructural Alterations, provided that such Alterations (i) are not
visible from the outside of the Building, (ii) do not affect the use of or
require access to any part of the Building other than the Premises, (iii) do not
adversely affect any service required to be furnished by Landlord to Tenant or
to any other tenant or occupant of the Building, (iv) do not adversely affect
the proper functioning of any Building System, (v) do not reduce the value or
utility of the Building, or (vi) do not affect the certificate of occupancy for
the Building or the Premises. Landlord’s consent shall not be required for any
so-called decorative Alterations, plans for which are not required to be filed
with the New York City Building Department or any successor thereto.

 

(B) (1) Prior to making any Alterations, including, without limitation, the
Initial Alterations, Tenant shall (i) submit to Landlord detailed construction
plans and specifications (including layout, architectural, mechanical,
electrical, plumbing, sprinkler and structural drawings) for each proposed
Alteration and shall not commence any such Alteration without first obtaining
Landlord’s approval of such plans and specifications, which, in the case of
nonstructural Alterations which meet the criteria set forth in Section 3.1(A)
above, shall not be unreasonably withheld or delayed, (ii) at Tenant’s expense,
obtain all permits, approvals, inspections (to be performed by Tenant’s approved
engineer or general contractor), sign-offs and certificates required by any
Governmental Authorities, it being agreed that all filings with Governmental
Authorities to obtain such permits, approvals, inspections, sign-offs and
certificates shall be made, at Tenant’s expense, by a Person designated by
Landlord (except as otherwise provided above for inspections), and (iii) furnish
to Landlord duplicate original policies or certificates thereof of worker’s
compensation (covering all persons to be employed by Tenant, and Tenant’s
contractors and subcontractors in connection with such Alteration) and
comprehensive public liability (including property damage coverage) insurance in
such form, with such companies, for such periods and in such amounts as Landlord
may reasonably approve, naming Landlord and its agents, and any Lessor and any
Mortgagee, as additional insureds, provided that, with respect to any agent,
Lessor and Mortgagee, Tenant has received notice thereof. Upon completion of
such Alteration, Tenant, at Tenant’s expense, shall obtain certificates of final
approval of such Alteration required by any Governmental Authority and shall
furnish Landlord with copies thereof, together with the “as built” plans and
specifications (reproducible mylars and microfiche index cards) for such
Alterations, air and water balancing reports and certificates that indicate
compliance with flame and smoke spread criteria, it being agreed that all
filings with Governmental Authorities to obtain such reports, permits, approvals
and certificates shall be made, at Tenant’s expense, by a Person designated by
Landlord. All Alterations shall be made and performed in accordance with the
plans and specifications therefore as approved by Landlord, all then current
Requirements, the Rules and Regulations, and all rules and regulations relating
to Alterations promulgated by Landlord in its reasonable judgment. All materials
and equipment to be incorporated in the Premises as a result of any Alterations
or a part thereof shall be first quality and no such materials or equipment
(other than Tenant’s Property) shall be subject to any lien, encumbrance,
chattel mortgage or title retention or security agreement. In addition, no
Alteration at a cost for labor and materials (as reasonably estimated by
Landlord’s architect, engineer or contractor) in excess of Seventy Five Thousand
Dollars ($75,000) (which amount shall be increased on the third
(3rd) anniversary of the Commencement Date and annually thereafter by the annual
percentage increase, if any, in the Consumer Price Index from that in effect on
the Commencement Date), either individually or in the aggregate with any other
Alteration constructed in any twelve (12) month period, shall be undertaken
prior to Tenant’s delivering to Landlord either (i) a performance bond and labor
and materials payment bond (issued by a surety company and in form both
reasonably satisfactory to Landlord), each in an amount equal to 120% of such
estimated cost, or (ii) such other security as shall be reasonably satisfactory
to Landlord or

 

9



--------------------------------------------------------------------------------

required by any Mortgagee or Lessor. With respect to the Initial Alterations
only, the Tenant Fund held by Landlord shall be deemed security reasonably
satisfactory to Landlord pursuant to the preceding sentence. All Alterations
requiring the consent of Landlord shall be performed only under the supervision
of an independent licensed architect retained and paid for by Tenant and
approved by Landlord, which approval shall not be unreasonably withheld.

 

(2) In any circumstance in which Landlord’s approval of each submission or
subsequent modification of plans is required and such approval cannot be
unreasonably withheld, if Landlord shall fail to disapprove Tenant’s final plans
and specifications for any Alteration (any such disapproval shall state the
reason(s) therefore) within ten (10) Business Days with respect to nonstructural
Alterations which do not affect any Building Systems and fifteen (15) Business
Days with respect to any other Alterations, after Landlord’s receipt of each
submission or subsequent modification thereof, then Landlord shall be deemed to
have approved such plans and specifications. Landlord reserves the right to
disapprove any plans and specifications in part, to reserve approval of items
shown thereon pending its review and approval of other plans and specifications,
and to condition its approval upon Tenant making revisions to the plans and
specifications or supplying additional information. Any review or approval by
Landlord of any plans and/or specifications with respect to any Alteration is
solely for Landlord’s benefit, and without any representation or warranty
whatsoever to Tenant or any other Person with respect to the adequacy,
correctness or efficiency thereof or otherwise.

 

(C) Tenant shall be permitted to perform Alterations during the hours of 8:00
A.M. to 6:00 P.M. on Business Days, provided that such work shall not interfere
with, interrupt or disturb the operation and maintenance of the Building or
unreasonably interfere with, interrupt or disturb the use and occupancy of the
Building by other tenants in the Building. Supplementing the preceding sentence,
but not in limitation thereof, in no event shall any Alterations interfere with,
interrupt or disturb the premises (including, without limitation, the ceiling or
flooring therein) of any other tenant or occupant of the Building. Otherwise,
Alterations shall be performed at such times and in such manner as Landlord may
from time to time reasonably designate. The foregoing shall not be deemed to
prevent Tenant from performing Alterations between the hours of 6:00 P.M. and
8:00 A.M. on Business Days and during any hours on non-Business Days, provided
same are performed in such manner as Landlord may from time to time reasonably
designate. All Tenant’s Property installed by Tenant and all Alterations in and
to the Premises which may be made by Tenant at its own cost and expense prior to
and during the Term, shall with respect to Tenant’s Property, remain the
property of Tenant, and with respect to said Alterations, become the property of
Landlord upon the expiration or sooner termination of this Lease. Upon the
Expiration Date, Tenant shall remove Tenant’s Property from the Premises and, if
Landlord consents, Tenant may remove, at Tenant’s cost and expense, all
Alterations made by Tenant to the Premises, provided, however, in any case, that
Tenant shall repair and restore in a good and worker like manner to good
condition any damage to the Premises or the Building caused by such removal.
Notwithstanding the foregoing, however, Landlord, upon notice given at least
thirty (30) days prior to the Fixed Expiration Date or upon such shorter notice
as is reasonable under the circumstances upon the earlier expiration of the
Term, may require Tenant to remove any Specialty Alterations, and to repair and
restore in a good and worker like manner to good condition any damage to the
Premises or the Building caused by such removal.

 

(D) (1) All Alterations shall be performed, at Tenant’s sole cost and expense,
by Landlord’s contractor(s) or by contractors, subcontractors or mechanics
approved by Landlord (which approval shall not be unreasonably withheld). Prior
to making an Alteration, at Tenant’s request, Landlord shall furnish Tenant with
a list of contractors who may perform Alterations to the Premises on behalf of
Tenant. If Tenant engages any contractor set forth on the list, Tenant shall not
be required to obtain Landlord’s consent for such contractor unless, prior to
the earlier of entering into a contract with such contractor, Landlord shall
notify Tenant that such contractor has been removed from the list.

 

10



--------------------------------------------------------------------------------

(2) Notwithstanding the foregoing, with respect to any Alteration affecting any
Building System (i) Tenant shall select a contractor from a list of approved
contractors furnished by Landlord to Tenant (containing at least three
(3) contractors), and (ii) the Alteration shall, at Tenant’s cost and expense,
be designed by Landlord’s engineer for the relevant Building System. If any such
Alteration affecting any Building System has been designed by Landlord’s
engineer, such Alteration shall, subject to the limitations set forth in
Section 3.1 (A) above, be deemed approved by Landlord. (E) Any mechanic’s lien
filed against the Premises or the Real Property for work claimed to have been
done for, or materials claimed to have been furnished to, Tenant shall be
discharged by Tenant within thirty (30) days after Tenant shall have received
notice thereof (or such shorter period if required by the terms of any Superior
Lease or Mortgage), at Tenant’s expense, by payment or filing the bond required
by law. Tenant shall not, at any time prior to or during the Term, directly or
indirectly employ, or permit the employment of, any contractor, mechanic or
laborer in the Premises, whether in connection with any Alteration or otherwise,
if such employment would interfere or cause any conflict with other contractors,
mechanics or laborers engaged in the construction, maintenance or operation of
the Building by Landlord, Tenant or others, or of any adjacent property owned by
Landlord. In the event of any such interference or conflict, Tenant, upon demand
of Landlord, shall cause all contractors, mechanics or laborers causing such
interference or conflict to leave the Building immediately

 

Section 3.2 (A) (1) Tenant shall pay to Landlord on demand and as additional
rent in connection with any Alteration, excluding the Initial Alterations, a fee
equal to five percent (5%) of the total cost of such Alteration (the “Alteration
Fee”). In addition, Tenant shall pay any fee charged by any Lessor or Mortgagee
in connection with reviewing the plans and specifications of such Alterations or
inspecting the progress of completion of the same.

 

(2) Notwithstanding anything to the contrary contained in this Section 3.2, with
respect to the Initial Alterations only, the Alteration Fee shall be equal to
the out-of-pocket costs incurred by Landlord in connection with the Initial
Alterations, including, without limitation, any fee charged by any Lessor or
Mortgagee in reviewing the plans and specifications for the Initial Alteration
or inspecting the progress of completion of the same. In the event that Tenant
retains the Building structural and mechanical engineers to prepare its
structural and mechanical drawings for the Initial Alterations, then Landlord
shall waive its fees with respect to its review of the mechanical and structural
drawings for the Initial Alterations.

 

(B) Prior to making any Alteration, Tenant shall submit to Landlord a statement
of Tenant’s independent licensed architect, if employed, or contractor,
estimating the total cost of such Alteration and the estimated time required to
complete such Alteration. The Alteration Fee shall be calculated on the basis of
such estimate and paid in equal monthly installments during the course of the
performance of the Alteration, together with the monthly installments of Fixed
Rent. Within three (3) Business Days after completion of the Alteration, Tenant
shall pay to Landlord the entire balance of the Alteration Fee if not
theretofore paid in full.

 

(C) (1) Upon completion of an Alteration, Tenant shall submit to Landlord a
statement of Tenant’s independent licensed architect, if employed, or
contractor, certifying the total cost of such Alteration. The Alteration Fee
shall be adjusted, if necessary, based on the certification. If the Alteration
Fee, as adjusted, shall be greater than the amount theretofore paid to Landlord
by Tenant on account of such Fee, Tenant shall pay such deficiency
simultaneously with the delivery to Landlord of the certification. If such
Alteration Fee, as adjusted, is less than the amount theretofore paid to
Landlord by Tenant on account of such Fee, Landlord, at its option may either
(i) within ten (10) Business Days after

 

11



--------------------------------------------------------------------------------

Landlord’s receipt of the certification, pay to Tenant the amount of such
overpayment, or (ii) credit the amount of such overpayment against the next due
installments of Rental becoming due under this Lease.

 

(2) If Landlord shall dispute the statement certifying the total cost of such
Alteration, Landlord shall have the right, within thirty (30) days after receipt
of the certification, to employ an independent certified public accountant to
review Tenant’s books and records relating to such Alteration. The determination
of such accountant shall be conclusively binding upon the parties, and, if
necessary, the Alteration Fee shall be adjusted accordingly based upon such
determination. If such determination shall reveal that the Alteration Fee paid
on account of such Alteration shall have been understated by more than five
percent (5%), then Tenant shall pay the fees of the accountant in connection
with such review. The payment to be made to Landlord as a result of an
understatement shall bear interest at the Applicable Rate from the date that the
first installment of the Alteration Fee was due and payable until the date of
such accountant’s determination. Any adjustment in the Alteration Fee, together
with interest thereon at the Applicable Rate, as well as any payment of the fees
of such accountant, shall be paid by Tenant to Landlord as additional rent
within three (3) Business Days after such accountant’s determination.

 

Section 3.3 Upon the request of Tenant, Landlord, at Tenant’s cost and expense,
shall join in any applications for any permits, approvals or certificates
required to be obtained by Tenant in connection with any permitted Alteration
(provided that the provisions of the applicable Requirement shall require that
Landlord join in such application) and shall otherwise cooperate with Tenant in
connection therewith, provided that Landlord shall not be obligated to incur any
cost or expense, including, without limitation, attorneys’ fees and
disbursements, or suffer any liability in connection therewith.

 

Section 3.4 (A) Subject to the provisions of this Section 3.4, Landlord shall
contribute an amount not to exceed Five Hundred Twenty Two Thousand Dollars
($522,000.00) (the “Tenant Fund”) toward (x) the Hard Costs (as hereinafter
defined) ) incurred by Tenant in connection with the performance of the Initial
Alterations (other than Soft Costs), and (y) the fees of architects, engineers
and expediters incurred by Tenant in connection with the performance of the
Initial Alterations (the costs described in this clause (y) being collectively
referred to herein as “Soft Costs”). Notwithstanding the foregoing, Landlord
shall not be required to contribute toward Soft Costs an amount in excess of
fifteen percent (15%) of the Tenant Fund. As used herein, Hard Costs shall mean
those certain costs incurred by Tenant for the performance of the following work
in connection with the Initial Alterations: the installation of walls,
partitions, columns, sprinklers, fixtures, improvements and appurtenances
permanently attached to or built in to the Premises, including mechanical
systems, flooring, ceilings, duct work, electrical wiring, plumbing, millwork
and supplemental air-conditioning systems (if any).

 

(B) Provided Landlord receives from Tenant on or before the tenth (10th) day of
a calendar month a request for disbursement of a portion of the Tenant Fund (a
“Request”), accompanied by the certification set forth in this Section 3.4(B)
and the items set forth in Section3.4 (C) hereof (collectively, the “Draw
Documents”), then Landlord shall, provided no Event of Default shall have
occurred and be continuing, disburse the applicable portion of the Tenant Fund
covered by the Request by the tenth (10th) day of the next succeeding calendar
month. If the Request, accompanied by the Draw Documents, is received by
Landlord subsequent to the tenth (10th) day of a calendar month, then the
disbursement need not be made by Landlord until the 25th day of the second
succeeding calendar month. For purposes hereof, a Request shall not be made
unless and until Landlord determines that the Draw Documents are correct and
complete. Disbursements from the Tenant Fund shall not be made more frequently
than monthly, and shall be in an amount equal to the aggregate amounts
theretofore paid (as certified by an officer of Tenant and Tenant’s independent,
licensed architect) to Tenant’s contractors, subcontractors and materialmen, or
on account of Soft Costs which in either case have not been the subject of a
previous

 

12



--------------------------------------------------------------------------------

disbursement from the Tenant Fund; provided, however, that Landlord shall only
be obligated to pay ninety percent (90%) of the Tenant Fund pursuant to this
Section 3.4(B), and the remaining ten percent (10%) of the Tenant Fund shall be
paid when the Initial Alterations (inclusive of Punch List Items) have been
completed, all final lien waivers and certifications set forth in Section 3.4(E)
have been delivered, and Tenant has delivered “as-built” plans and
specifications to Landlord with respect to the Initial Alterations.

 

(C) Landlord’s obligation to make disbursements from the Tenant Fund shall be
subject to receipt of: (a) a request for such disbursement from Tenant signed by
an officer of Tenant, together with the certification required by Section 3.4(B)
hereof, (b) copies of all receipts, invoices and bills for the work completed
and materials furnished in connection with the Initial Alterations and
incorporated in the Premises, or with respect to Soft Costs, which in either
case have been paid by Tenant and for which Tenant is seeking reimbursement,
(c) copies of all contracts (to the extent not already given to Landlord), work
orders, change orders and other materials relating to the work or materials, or
Soft Costs, which in either case are the subject of the requested disbursement
or reimbursement, (d) with respect to disbursements of the Tenant Fund to cover
costs other than Soft Costs, a certificate of Tenant’s independent licensed
architect stating (i) that, in his opinion, the portion of the Initial
Alterations theretofore completed and for which the disbursement is requested
was performed in a good and worker like manner in accordance with the final
detailed plans and specifications for such Initial Alterations, as approved by
Landlord, (ii) the percentage of completion of the Initial Alteration as of the
date of such certificate, and (iii) the estimated total cost to complete the
performance of the Initial Alterations, and (e) the amount of the Alteration Fee
then payable pursuant to Section 3.2 hereof, and (f) partial lien waivers, to
the extent permitted by law, from each contractor, subcontractor and materialman
who performed work in connection with the Initial Alterations, to the extent of
the amount theretofore paid to such contractor, subcontractor or materialman. In
the event Landlord shall, at any time, willfully fail, in violation of its
obligations hereunder, to disburse all or a portion of the Tenant Fund required,
to be disbursed pursuant to the terms of this Lease, Tenant shall have the right
to offset the amount unpaid against the next due installment(s) of Rental
pursuant to the terms of this Lease.

 

(D) In no event shall the aggregate amount paid by Landlord to Tenant under this
Section 3.4 exceed the amount of the Tenant Fund. Upon the completion 17 of the
Initial Alterations (which shall include completion of all Punch List Items and
payment of Soft Costs, and satisfaction of the conditions set forth in
Section 3.4(E) hereof), any amount of the Tenant Fund which has not been
previously disbursed (exclusive of amounts allocated to pay for work completed
even though the invoices covering such work have not yet been received) shall be
retained by Landlord. Upon the disbursement of the entire Tenant Fund (or the
portion thereof if upon completion of the Initial Alterations and the payment of
Soft Costs the Tenant Fund is not exhausted), Landlord shall have no further
obligation or liability whatsoever to Tenant for further disbursement of any
portion of the Tenant Fund to Tenant. It is expressly understood and agreed that
Tenant shall complete, at its sole cost and expense, the Initial Alterations,
and pay Soft Costs, whether or not the Tenant Fund is sufficient to fund such
completion and Soft Costs. Any costs to complete the Initial Alterations and pay
Soft Costs in excess of the Tenant Fund shall be the sole responsibility and
obligation of Tenant.

 

(E) Within thirty (30) days after completion of the Initial Alterations, Tenant
shall deliver to Landlord final waivers of lien from all contractors,
subcontractors and materialmen involved in the performance of the Initial
Alterations and the materials furnished in connection therewith, and a
certificate from Tenant’s independent licensed architect certifying that (i) in
his opinion the Initial Alterations have been performed in a good and worker
like manner and completed in accordance with the final detailed plans and
specifications for such Initial Alterations as approved by Landlord, and
(ii) all contractors, subcontractors and materialmen have been paid for the
Initial Alterations and materials furnished through such date.

 

13



--------------------------------------------------------------------------------

(F) Prior to the commencement of the Initial Alterations, (i) Tenant shall
provide Landlord with copies of all contracts with contractors and
subcontractors who will be performing the Initial Alterations, and (ii) Landlord
shall approve (which approval shall not be unreasonably withheld or delayed) the
schedule of payments to be made thereunder.

 

Section 3.5 Tenant shall maintain comprehensive records and copies of all plans,
specifications, budgets and other appropriate documentation in connection with
any and all Alterations, copies of which shall be furnished to Landlord promptly
upon demand.

 

Section 3.6 Annexed hereto as Exhibit C is the Building Standard requirements
for Alterations. In performing any Alterations hereunder, Tenant covenants to
comply with the provisions of said Exhibit C.

 

ARTICLE 4

REPAIRS-FLOOR LOAD

 

Section 4.1 Landlord shall operate, maintain and make all necessary repairs
(both structural and nonstructural) to the part of Building Systems which
provide service to the Premises (but not to the distribution portions of such
Building Systems located within the Premises) and to the public portions of the
Building, both exterior and interior, in conformance with standards applicable
to non-institutional first class office buildings in Manhattan. Subject to
Article 10 below, Tenant, at Tenant’s sole cost and expense, shall take good
care of the Premises and the fixtures, equipment, Alterations and appurtenances
therein and the distribution systems and shall make all nonstructural repairs
thereto as and when needed to preserve them in good working order and condition.
Notwithstanding the foregoing but subject to Article 10 below, all damage or
injury to the Premises or to any other part of the Building and Building
Systems, or to its fixtures, equipment and appurtenances, whether requiring
structural or nonstructural repairs, caused by or resulting from negligent acts
or omissions, neglect or improper conduct of, or Alterations made by, Tenant,
Tenant’s agents, employees, invitees or licensees, shall be repaired at Tenant’s
sole cost and expense, by (i) Tenant to the reasonable satisfaction of Landlord
(if the required repairs are nonstructural in nature and do not affect any
Building System), or (ii) Landlord (if the required repairs are structural in
nature or affect any Building System). All of the aforesaid repairs shall be of
good quality and of a class consistent with non-institutional first class office
building work or construction and shall be made in accordance with the
provisions of Article 3hereof. If Tenant fails after twenty (20) days’ notice
(or such shorter period as may be required due to an emergency) to proceed with
due diligence to make repairs required to be made by Tenant, the same may be
made by Landlord at the expense of Tenant, and the expenses thereof incurred by
Landlord, with interest thereon at the Applicable Rate, shall be forthwith paid
to Landlord as additional rent after rendition of a bill or statement therefore.
Tenant shall give Landlord prompt notice of any defective condition in the
Building or in any Building System, located in, servicing or passing through the
remises, as soon as Tenant becomes aware of same.

 

Section 4.2 Tenant shall not place a load upon any floor of the Premises
exceeding the “live load” limitations set forth in the certificate of occupancy
for the Premises. Tenant shall not move any safe, heavy machinery, heavy
equipment, business machines, freight, bulky matter or fixtures into or out of
the Building without Landlord’s prior consent, which consent shall not be
unreasonably withheld, and shall make payment to Landlord of Landlord’s costs in
connection therewith. If such safe, machinery, equipment, freight, bulky matter
or fixtures requires special handling, Tenant shall employ at its sole cost and
expense only persons holding a Master Rigger’s license to do said work and such
additional trades people as may be required to perform such work. All work in
connection therewith shall comply with all Requirements and the Rules and
Regulations, and shall be done during such hours as Landlord may

 

14



--------------------------------------------------------------------------------

reasonably designate. Business machines and mechanical equipment shall be placed
and maintained by Tenant at Tenant’s expense in settings sufficient in
Landlord’s reasonable judgment to absorb and prevent vibration, noise and
annoyance. There shall be no allowance to Tenant for a diminution of rental
value and no liability on the part of Landlord by reason of inconvenience,
annoyance. or injury to business arising from Landlord, Tenant or others making,
or failing to make, any repairs, alterations, additions or improvements in or to
any portion of the Building or the Premises, or in or to fixtures, appurtenances
or equipment thereof.

 

Section 4.3 Landlord shall use its reasonable efforts to minimize interference
with Tenant’s use and occupancy of the Premises in making any repairs,
alterations, additions or improvements; provided, however, that Landlord shall
have no obligation to employ contractors or labor at so-called overtime or other
premium pay rates or to incur any other overtime costs or expenses whatsoever,
except that Landlord, at its expense but subject to recoupment pursuant to
Article 27 hereof, shall employ contractors or labor at so-called overtime or
other premium pay rates if necessary to make any repair required to be made by
it hereunder to remedy any condition that either (i) results in a denial of
access to the Premises, (ii) threatens the health or safety of any occupant of
the Premises, or (iii) except in the case of a fire or other casualty,
materially interferes with Tenant’s ability to conduct its business in the i
Premises. Any materials required for the performance of any such repairs,
alterations, additions ‘ or improvements shall be stored at such locations
within the Premises as are reasonably designated by Tenant, except that any such
materials may be moved to the location of the repair, alteration, addition or
improvement during the course of performance of the work. In all other cases, at
Tenant’s request, Landlord shall employ contractors or labor at so-called
overtime or other premium pay rates and incur any other overtime costs or
expenses in making any repairs, alterations, additions or improvements, and
Tenant shall pay to Landlord, as additional rent, within ten (10) Business Days
after demand, an amount equal to the difference between the overtime or other
premium pay rates and the regular pay rates for such labor and any other
overtime costs or expenses so incurred. Landlord shall furnish to Tenant copies
of all bills setting forth amounts to be paid by Tenant hereunder.

 

Section 4.4 Both the design and decoration of the elevator areas of each entire
floor of the Premises and the public corridors of any floor of the Premises
occupied by more than one (1) occupant (as a result of a subletting or occupancy
arrangement, if any, in accordance with Article 12 hereof) shall be subject to
Landlord’s approval, which approval shall not be unreasonably withheld, and such
elevator areas and public corridors shall be maintained and kept in order by
Tenant to Landlord’s reasonable satisfaction. Nothing contained in the foregoing
sentence, however, shall vitiate Landlord’s obligation to clean the Premises as
provided in Section 28.4 hereof.

 

ARTICLE 5

WINDOW CLEANING

 

Tenant shall not clean, nor require, permit, suffer or allow any window in the
Premises to be cleaned from the outside in violation of Section 202 of the Labor
Law, or any other Requirement, or of the rules of the Board of Standards and
Appeals, or of any other board or body having or asserting jurisdiction.

 

15



--------------------------------------------------------------------------------

ARTICLE 6

REQUIREMENTS OF LAW

 

Section 6.1 (A) Tenant, at its sole cost and expense, shall comply with all
Requirements applicable to the use and occupancy of the Premises, including,
without limitation, those applicable to the making of any Alterations or repairs
therein or the result of the making thereof, except that (other than with
respect to the making of Alterations or the result of the making thereof) Tenant
shall not be under any obligation to make any Alteration in order to comply with
any Requirement applicable to the mere general “office” use or occupancy (as
opposed to the manner of use) of the Premises, unless otherwise expressly
required herein. Tenant shall not do or permit to be done any act or thing upon
the Premises which will invalidate or be in conflict with a standard “all-risk”
insurance policy, and shall not do, or permit anything to be done in or upon the
Premises, or bring or keep anything therein, except as now or hereafter
permitted by the New York City Fire Department, New York Board of Fire
Underwriters, the Insurance Services Office or other authority having
jurisdiction and then only in such quantity and manner of storage as not to
increase the rate for fire insurance applicable to the Building, or use the
Premises in a manner (as opposed to mere use as general “offices”) which shall
increase the rate of fire insurance on the Building or on property located
therein, over that in similar type buildings or in effect on the Commencement
Date. If by reason of Tenant’s failure to comply with the provisions of this
Article, the fire insurance rate shall be higher than it otherwise would be,
then Tenant shall desist from doing or permitting to be done any such act or
thing and shall reimburse Landlord, as additional rent hereunder, for that part
of all fire insurance premiums thereafter paid by Landlord which shall have been
charged because of such failure by Tenant, and shall make such reimbursement
upon demand by Landlord. Landlord shall notify Tenant as promptly as reasonably
practicable of any such increase. Landlord shall furnish Tenant with all bills
for additional fire insurance premiums as to which Tenant is required to make
reimbursement hereunder. In any action or proceeding wherein Landlord and Tenant
are parties, a schedule or “make up” of rates for the Building or the Premises
issued by the Insurance Services Office, or other body fixing such fire
insurance rates, shall be conclusive evidence of the facts therein stated and of
the several items and charges in the fire insurance rates then applicable to the
Building.

 

(B) Landlord, at its sole cost and expense (but subject to recoupment as
provided in Article 27 hereof ), shall comply with all other Requirements
applicable to the Premises and the Building, subject to Landlord’s right to
contest the applicability or legality thereof.

 

Section 6.2 Tenant, at its sole cost and expense and after notice to Landlord,
may contest by appropriate proceedings prosecuted diligently and in good faith,
the legality or applicability of any Requirement affecting the Premises for
which Tenant is responsible, provided that: (a) Landlord (or any Indemnitee)
shall not be subject to imprisonment or to prosecution for a crime, nor shall
the Real Property or any part thereof be subject to being condemned or vacated,
nor shall the certificate of occupancy for the Premises or the Building be
suspended or threatened to be suspended by reason of noncompliance or by reason
of such contest; (b) before the commencement of such contest, if Landlord or any
Indemnitee may be subject to any civil fines or penalties or other criminal
penalties or if Landlord may be liable to any independent third party as a
result of such noncompliance, Tenant shall furnish to Landlord either (i) a bond
of a surety company satisfactory to Landlord, in form and substance reasonably
satisfactory to Landlord, and in an amount equal to one hundred twenty percent
(120%) of the sum of (A) the cost of such compliance, and (B) the criminal or
civil penalties or fines that may accrue by reason of such noncompliance (as
reasonably estimated by Landlord), and (C) the amount of such liability to
independent third parties (as reasonably estimated by Landlord), and shall
indemnify Landlord (and any Indemnitee) against the cost of such compliance and
liability resulting from or incurred in connection with such contest or
noncompliance (except that Tenant shall not be required to furnish such bond to
Landlord if it has otherwise furnished any similar bond required by law to the
appropriate Governmental

 

16



--------------------------------------------------------------------------------

Authority and has named Landlord as a beneficiary thereunder), or (ii) other
security reasonably satisfactory in all respects to Landlord; (c) such
noncompliance or contest shall not constitute or result in a violation (either
with the giving of notice or the passage of time or both) of the terms of any
Mortgage or Superior Lease, or if such Superior Lease or Mortgage shall
condition such non-compliance or contest upon the taking of action or furnishing
of security by Landlord, such action shall be taken or such security shall be
furnished at the expense of Tenant; and (d) Tenant shall keep Landlord regularly
advised as to the status of such proceedings. Without limiting the applicability
of the foregoing, Landlord (or any Indemnitee) shall be deemed subject to
prosecution for a crime if Landlord (or any Indemnitee), a Lessor, a Mortgagee
or any of their officers, directors, partners, shareholders, agents or employees
is charged with a crime of any kind whatsoever, unless such charges are
withdrawn ten (10) days before Landlord (or any Indemnitee), such Lessor or such
Mortgagee or such officer, director, partner, shareholder, agent or employee, as
the case may be, is required to plead or answer thereto.

 

ARTICLE 7

SUBORDINATION

 

Section 7.1 This Lease shall be subject and subordinate to each and every
Superior Lease and to each and every Mortgage. This clause shall be
self-operative and no further instrument of subordination shall be required from
Tenant to make the interest of any Lessor or Mortgagee superior to the interest
of Tenant hereunder; however, Tenant shall execute and deliver promptly an
instrument, in recordable form, that Landlord, any Mortgagee or Lessor
reasonably may request to evidence and confirm such subordination. If the date
of expiration of any Superior Lease shall be the same day as the Expiration
Date, the Term shall end and expire twelve (12) hours prior to the expiration of
the Superior Lease. Tenant shall not knowingly do anything that would constitute
a default under any Superior Lease or Mortgage, or knowingly omit to do anything
that Tenant is obligated to do under the terms of this Lease so as to cause
Landlord to be in default thereunder. If, in connection with the financing of
the Real Property, the Building or the interest of the lessee under any Superior
Lease, or if in connection with the entering into of a Superior Lease, any
lending institution or Lessor shall request reasonable modifications of this
Lease that do not increase Tenant’s monetary obligations under this Lease, or
adversely affect or diminish the rights, or increase the other obligations of
Tenant under this Lease, Tenant shall make such modifications. A requirement
that Tenant give notice of any default on the part of Landlord to any Mortgagee
or Lessor and a reasonable opportunity to cure such default shall not be deemed
to increase the obligations of Tenant under this Lease.

 

Section 7.2 (A) If at any time prior to the expiration of the Term, any Superior
Lease shall terminate or be terminated for any reason or any Mortgagee comes
into possession of the Real Property or the Building or the estate created by
any Superior Lease by receiver or otherwise, Tenant agrees, to attorn pursuant
to the terms of this Lease, from time to time, at Successor Landlord’s option,
to any such owner, Lessor or Mortgagee or any person acquiring the interest of
Landlord as a result of any such termination, or as a result of a foreclosure of
the Mortgage or the granting of a deed in lieu of foreclosure (a “Successor
Landlord”), upon the then executory terms and conditions of this Lease, subject
to the provisions of Section 7.1 hereof and this Section 7.2, for the remainder
of the Term, provided that such owner, Lessor or Mortgagee, or receiver caused
to be appointed by any of the foregoing, as the case may be, shall then be
entitled to possession of the Premises and provided further that such owner,
Lessor or Mortgagee, as the case may be, or anyone claiming by, through or under
such owner, Lessor or Mortgagee, as the case may be, including a purchaser at a
foreclosure sale, shall not be:

 

(1) except as hereafter set forth, liable for any act or omission of any prior
landlord (including, without limitation, the then defaulting landlord) unless
such default is not cured after such owner, Lessor, Mortgagee or purchaser
obtains possession of the Real Property or Building, or

 

17



--------------------------------------------------------------------------------

(2) subject to any defense or offsets which Tenant may have against any prior
landlord (including, without limitation, the then defaulting landlord) unless
such default is not cured after such owner, Lessor, Mortgagee or purchaser
obtains possession of the Real Property or Building, or

 

(3) bound by any payment of Rental which Tenant may have made to any prior
landlord (including, without limitation, the then defaulting landlord) more than
thirty (30) days in advance of the date upon which such payment was due, or

 

(4) bound by any obligation to perform or fund any work or to make improvements
to the Premises, except for (i) repairs and maintenance pursuant to the
provisions of Article 4, (ii) repairs to the Premises or any part thereof as a
result of damage by fire or other casualty pursuant to Article 10 hereof, but
only to the extent required of Landlord, and (iii) repairs to the Premises as a
result of a partial condemnation pursuant to Article 11 hereof, but only to the
extent that such repairs can be reasonably made from the net proceeds of any
award made available to such owner, Lessor or Mortgagee, or

 

(5) bound by any amendment or modification of this Lease made after Tenant has
received written notice of such Lessor or Mortgagee without its consent, or

 

(6) bound to return Tenant’s security deposit, if any, until such deposit has
come into its actual possession and Tenant would be entitled to such security
deposit pursuant to the terms of this Lease.

 

(B) The Successor Landlord may accept Tenant’s attornment and may recognize
Tenant as Tenant under this Lease, subject to the terms hereinabove set forth.
The Successor Landlord, subject to the limitations set forth in this
Section 7.2, shall be deemed to have and shall assume performance of and
compliance with, all of the terms, covenants and conditions of the Lease (other
than those set forth in subdivisions (I) through (6) above) from and after the
date of the attornment until such time as the interest of the Successor Landlord
shall be transferred to a new Landlord.

 

(C) The provisions of this Section 7.2 shall enure to the benefit of any such
owner, Lessor or Mortgagee, shall apply notwithstanding that, as a matter of
law, this Lease may terminate upon the termination of any Superior Lease, shall
be self-operative upon any such demand, and no further instrument shall be
required to give effect to said provisions. Tenant, however, upon demand of any
such owner, Lessor or Mortgagee, shall execute, at Tenant’s expense, from time
to time, instruments, in recordable form, in confirmation of the foregoing
provisions of this Section 7.2, satisfactory to any such owner, Lessor or
Mortgagee, acknowledging such attornment and setting forth the terms and
conditions of its tenancy. Nothing contained in this Section 7.2 shall be
construed to impair any right otherwise exercisable by any such owner, Lessor or
Mortgagee, or to excuse any such owner, Lessor or Mortgagee from performing
obligations of repair and maintenance required to be performed by it hereunder.

 

Section 7.3 From time to time, within ten (10) days next following request by
Landlord, any Mortgagee or any Lessor, Tenant shall deliver to Landlord, such
Mortgagee or such Lessor a written statement executed by Tenant, in form
reasonably satisfactory to Landlord, such Mortgagee or such Lessor, (1) stating
that this Lease is then in full force and effect and has not been modified (or
if modified, setting forth all modifications), (2) setting forth the date to
which the Fixed Rent, additional rent and other items of Rental have been paid,
(3) stating whether or not, to the best knowledge of Tenant (but without

 

18



--------------------------------------------------------------------------------

having made any investigation), Landlord is in default under this Lease, and, if
Landlord is in default, setting forth the specific nature of all such defaults,
and (4) as to any other matters pertaining to this Lease reasonably requested by
Landlord, such Mortgagee or such Lessor. Tenant acknowledges that any statement
delivered pursuant to this Section 7.3 may be relied upon by any purchaser or
owner of the Real Property or the Building, or Landlord’s interest in the Real
Property or the Building or any Superior Lease, or by any Mortgagee, or by an
assignee of any Mortgagee, or by any Lessor.

 

Section 7.4 From time to time, within ten (10) days next following request by
Tenant, Landlord shall deliver to Tenant a written statement executed by
Landlord (i) stating that this Lease is then in full force and effect and has
not been modified (or if modified, setting forth all modifications),
(ii) setting forth the date to which the Fixed Rent, all additional rent and any
other items of Rental have been paid, (iii) stating whether or not, to the best
knowledge of Landlord (but without having made any investigation), Tenant is in
default under this Lease, and, if Tenant is in default, setting forth the
specific nature of all such defaults, and (iv) as to any other matters
reasonably requested by Tenant and related to this Lease.

 

Section 7.5 As long as any Superior Lease or Mortgage shall exist and Tenant has
received written notice of the existence thereof, Tenant shall not seek to
terminate this Lease by reason of any act or omission of Landlord until Tenant
shall have given written notice of such act or omission to all Lessors and
Mortgagees at such addresses as shall have been furnished to Tenant by such
Lessors and Mortgagees and, if any such Lessor or Mortgagee, as the case may be,
shall have notified Tenant within ten (10) Business Days following receipt of
such notice of its intention to remedy such act or omission, until a reasonable
period of time shall have elapsed following the giving of such notice, during
which period such Lessors and Mortgagees shall have the right, but not the
obligation, to remedy such act or omission. If no such notice is given by any
such Lessor or Mortgagee within such ten (10) Business Day period or, if the
Lessor or Mortgagee giving such notice does not undertake cure within ten (1 0)
days following the giving of such notice to Tenant, then Tenant may pursue all
of its remedies hereunder or at law.

 

ARTICLE 8

RULES AND REGULATIONS

 

Tenant and Tenant’s contractors, employees, agents, visitors, invitees and
licensees shall comply with the Rules and Regulations. Nothing in this Lease
contained shall be construed to impose upon Landlord any duty or obligation to
enforce the Rules and Regulations or terms, covenants or conditions in any other
lease against any other tenant, and Landlord shall not be liable to Tenant for
violation of the same by any other tenant, its employees, agents, visitors or
licensees, except that Landlord shall not enforce any Rule or Regulation against
Tenant which I Landlord shall not then be enforcing against all other office
tenants in the Building.

 

ARTICLE 9

INSURANCE. PROPERTY LOSS OR DAMAGE: REIMBURSEMENT

 

Section 9.1 (A) Any Building employee to whom any property shall be entrusted by
or on behalf of Tenant shall be deemed to be acting as Tenant’s agent with
respect to such property and neither Landlord nor its agents shall be liable for
any damage to property of Tenant or of others entrusted to employees of the
Building, nor for the loss of or damage to any property of Tenant by theft or
otherwise. Neither Landlord nor its agents shall be liable for any injury (or
death) to persons or damage to

 

19



--------------------------------------------------------------------------------

property, or interruption of Tenant’s business, resulting from fire or other
casualty, nor shall Landlord or its agents be liable for any such injury (or
death) to persons or damage caused by other tenants or persons in the Building
or caused by construction of any private, public or quasi-public work, nor shall
Landlord be liable for any injury (or death) to persons or damage to property or
improvements, or interruption of Tenant’s business, resulting from any latent
defect in the Premises or in the Building. Subject to Section 10.5 below,
nothing contained in this Section 9.1 shall be construed to exempt Landlord from
any liability for its negligence or willful misconduct.

 

(B) If at any time any windows of the Premises are temporarily closed, darkened
or bricked-up due to any Requirement or by reason of repairs, maintenance,
alterations, or improvements to the Building, or any of such windows are
permanently closed, darkened or bricked-up due to any Requirement, Landlord
shall not be liable for any damage Tenant may sustain thereby and Tenant shall
not be entitled to any compensation therefore, nor abatement or diminution of
Fixed Rent or any other item of Rental, nor shall the same release Tenant from
its obligations hereunder, nor constitute an actual or constructive eviction, in
whole or in part, by reason of inconvenience or annoyance to Tenant, or injury
to or interruption of Tenant’s business, or otherwise, nor impose any liability
upon Landlord or its agents. If at any time the windows of the Premises are
temporarily closed, darkened or bricked-up, as aforesaid, Landlord shall perform
such repairs, maintenance, alterations or improvements and comply with the
applicable Requirements with reasonable diligence and otherwise take such action
as may be reasonably necessary to minimize the period during which such windows
are temporarily closed, darkened, or bricked-up.

 

(C) Tenant shall immediately notify Landlord of any fire or accident in the
Premises, promptly upon becoming aware of same.

 

Section 9.2 Tenant shall obtain and keep in full force and effect (i) an “all
risk” insurance policy with a replacement cost endorsement for Alterations,
Specialty Alterations and Tenant’s Property at the Premises, and (ii) a policy
of commercial general liability and property damage insurance on an occurrence
basis, with a contractual liability endorsement. Such policies shall provide
that Tenant is named as the insured. Landlord, Landlord’s managing agent, and
any Lessors and any Mortgagees (whose names shall have been furnished to Tenant)
shall be added as additional insureds, as their respective interests may appear
with respect to the insurance required to be carried pursuant to clause
(i) above with respect to Specialty Alterations only, and only to the extent of
the named insured’s negligence with respect to the insurance required to be
carried pursuant to clause (ii) above. Such policy with respect to clause
(ii) above shall include a provision under which the insurer agrees to indemnify
and hold Landlord, Landlord’s managing agent, and such Lessors and Mortgagees
harmless from and against, subject to the limits of liability set forth in this
Section 9.2, all cost, expense and liability arising out of, or based upon, any
and all claims, accidents, injuries and damages mentioned in Article 35. In
addition, the policy required to be carried pursuant to clause (ii) above shall
contain a provision that (a) no act or omission of Tenant shall affect or limit
the obligation of the insurer to pay the amount of any loss sustained, and
(b) the policy shall be non-cancelable with respect to Landlord, Landlord’s
managing agent, and such Lessors and Mortgagees (whose names and addresses shall
have been furnished to Tenant) unless thirty (30) days’ prior written notice
shall have been given to Landlord and Landlord’s managing agent, which notice
shall contain the policy number and the names of the insured and additional
insureds. In addition, upon receipt by Tenant of any notice of cancellation or
any other notice from the insurance carrier which may adversely affect the
coverage of the insureds under such policy of insurance, Tenant shall
immediately deliver to Landlord and any other additional insured hereunder a
copy of such notice. The minimum amounts of liability under the policy of
insurance required to be carried pursuant to clause (ii) above shall be a
combined single limit with respect to each occurrence in an amount not less than
Five Million Dollars ($5,000,000) for injury (or death) to persons and damage to
property, which amount shall be

 

20



--------------------------------------------------------------------------------

increased from time to time to that amount of insurance which in Landlord’s
reasonable judgment is then being customarily required by prudent landlords of
noninstitutional first-class buildings in New York City for office use. All
insurance required to be carried by Tenant pursuant to the terms of this Lease
shall be effected under valid and enforceable policies issued by reputable and
independent insurers permitted to do business in the State of New York, and
rated in Best’s Insurance Guide, or any successor thereto (or if there be none,
an organization having a national reputation) as having a general policyholder
rating of “A” and a financial rating of at least “X”.

 

Section 9.3 Upon the execution hereof, Tenant shall deliver to Landlord
appropriate certificates of insurance, including evidence of waivers of
subrogation required pursuant to Section 10.5 hereof, required to be carried by
Tenant pursuant to this Article 9. Evidence of each renewal or replacement of a
policy shall be delivered by Tenant to Landlord at least thirty (30) days prior
to the expiration of such policy.

 

Section 9.4 Tenant acknowledges that Landlord shall not carry insurance on, and
shall not be responsible for damage to, Tenant’s Property or any Alterations,
Initial Alterations and/or Specialty Alterations, and that Landlord shall not
carry insurance against, or be responsible for any loss suffered by Tenant due
to, interruption of Tenant’s business; it being expressly understood and agreed
that the foregoing shall not affect Tenant’s right, if any, regarding an
abatement of the Rental pursuant to Section 10.1 hereof.

 

Section 9.5 Landlord hereby agrees to carry insurance with respect to the
building which is customarily carried by owners of similar first-class
non-institutional office buildings in midtown Manhattan in an amount sufficient
to prevent co-insurance.

 

ARTICLE 10

DESTRUCTION-FIRE OR OTHER CAUSE

 

Section 10.1 (A) If the Premises (other than Alterations, Specialty Alterations
and Tenant’s Property) shall be damaged by fire or other casualty, and promptly
after Landlord learns of the same, the damage (exclusive of damage to
Alterations and/or Tenant’s Property) shall, following completion of Landlord’s
insurance adjustment, be diligently repaired by and at the expense of Landlord
to substantially the condition prior to the damage, and until such repairs which
are required to be performed by Landlord shall be substantially completed (of
which substantial completion Landlord shall promptly notify Tenant), (x) the
Fixed Rent and Space Factor shall be reduced in the proportion which the ratio
between the area of the part of the Premises which is not usable by Tenant, as
determined by Landlord in its reasonable discretion, bears to the total area of
the Premises immediately prior to such casualty, and (y) Tenant’s Share shall be
redetermined based upon the proportion in which the ratio between the rentable
area of the Premises remaining after such casualty bears to the rentable area of
the Building remaining after such casualty. In the event that Tenant determines
in its reasonable judgment that it is reasonably unable to conduct its business
in the undamaged portion of the Premises or Tenant does not have reasonable
access to the Premises, then Tenant may vacate the undamaged portion of the
Premises and the Rental shall be totally abated until sixty (60) days after the
damage has been repaired and/or Tenant once again has reasonable access to the
Premises to perform its restoration work. Upon the substantial completion of
such repairs, Landlord shall diligently prosecute to completion any items of
Long Lead Work remaining to be completed. Landlord shall have no obligation to
repair any damage to, or to replace, any Specialty Alterations or Tenant’s
Property. In addition, Landlord shall not be obligated to repair any damage to,
or to replace, any Alterations. Landlord shall use its reasonable efforts to
minimize interference with Tenant’s use and occupancy in making any repairs
pursuant to this Section.

 

21



--------------------------------------------------------------------------------

(B) Prior to the substantial completion of Landlord’s repair obligations set
forth in Section 10.1(A) hereof, Landlord shall provide Tenant and Tenant’s
contractor, subcontractors and materialmen access to the Premises to perform
Specialty Alterations (or Alterations, if Landlord is not obligated to repair
same pursuant to the provisions hereof), on the following terms and conditions
(but not to occupy the same for the conduct of business):

 

(1) Tenant shall not commence work in any portion of the Premises until the date
specified in a notice from Landlord to Tenant stating that the repairs required
to be made by Landlord have been or will be completed to the extent reasonably
necessary, in Landlord’s discretion, to permit the commencement of the Specialty
Alterations (or Alterations, if Landlord is not obligated to repair same
pursuant to the provisions hereof) then prudent to be performed in accordance
with good construction practice in the portion of the Premises in question
without interference with, and consistent with the performance of, the repairs
remaining to be performed.

 

(2) Such access by Tenant shall be deemed to be subject to all of the applicable
provisions of this Lease, including, without limitation, Tenant’s obligation to
pay to Landlord the Electricity Additional Rent as more particularly set forth
in Article 13 hereof, except that there shall be no obligation on the part of
Tenant solely because of such access to pay any Fixed Rent or Escalation Rent
with respect to the affected portion of the Premises for any period prior to
substantial completion of the repairs.

 

(3) It is expressly understood that if Landlord shall be prevented from
substantially completing the repairs due to any acts of Tenant, its agents,
servants, employees or contractors, including, without limitation, by reason of
the performance of any Specialty Alteration (or Alteration, if Landlord is not
obligated to repair same pursuant to the provisions hereof), by reason of
Tenant’s failure or refusal to comply or to cause its architects, engineers,
designers and contractors to comply with any of Tenant’s obligations described
or referred to in this Lease, or if such repairs are not completed because under
good construction scheduling practice such repairs should be performed after
completion of any Specialty Alteration (or Alteration, if Landlord is not
obligated to repair same pursuant to the provisions hereof), then such repairs
shall be deemed substantially complete on the date when the repairs would have
been substantially completed but for such delay and the expiration of the
abatement of the Tenant’s obligations hereunder shall not be postponed by reason
of such delay. Any additional costs to Landlord to complete any repairs
occasioned by such delay shall be paid by Tenant to Landlord within ten
(10) days after demand, as additional rent.

 

Section 10.2 Anything contained in Section 10.1 hereof to the contrary not with
standing, if the Building shall be so damaged by fire or other casualty that, in
Landlord’s reasonable opinion (confirmed by a reputable independent architect or
contractor retained by Landlord), substantial alteration, demolition, or
reconstruction of the Building shall be required (whether or not the Premises
shall have been damaged or rendered untenantable), then Landlord, at Landlord’s
option, may, not later than sixty (60) days following the damage, give Tenant a
notice in writing terminating this Lease provided, however, that Landlord
terminates substantially all the other leases for office premises in the
Building pursuant to which Landlord has such a termination right in the event of
a casualty. If Landlord elects to terminate this Lease, the Term shall expire
upon a date set by Landlord, but not sooner than the tenth (10th) day nor later
than the thirtieth (30th) day after such notice is given, and Tenant shall
vacate the Premises and surrender the same to Landlord in accordance with the
provisions of Article 20 hereof. Upon the termination of this Lease under the
conditions provided for in this Section 10.2, the Rental shall be apportioned to
the date that the Premises are no longer usable or the date of termination
(whichever date occurs sooner) and any prepaid portion of Rental for any period
after such date shall be refunded by Landlord to Tenant.

 

22



--------------------------------------------------------------------------------

Section 10.3 (A) Within forty-five (45) days after Landlord receives knowledge
of any damage described in Section 10.1 hereof, Landlord shall deliver to Tenant
a statement prepared by a reputable contractor reasonably acceptable to Tenant
setting forth such contractor’s estimate as to the time required to repair such
damage, exclusive of time required to repair any Alterations, Initial
Alterations or Specialty Alterations (which are Tenant’s obligation to repair)
or to perform Long Lead Work which is the responsibility of Tenant. If the
estimated time period exceeds twelve (12) months from the date of such
statement, Tenant may elect to terminate this Lease by notice to Landlord not
later than thirty (30) days following receipt of such statement. If Tenant makes
such election, the Term shall expire upon the thirtieth (30th) day after notice
of such election is given by Tenant, and Tenant shall vacate the Premises and
surrender the same to Landlord in accordance with the provisions of Article 20
hereof. If Tenant shall not have elected to terminate this Lease pursuant to
this Article 10 (or is not entitled to terminate this Lease pursuant to this
Article lo), the damage shall be diligently repaired by and at the expense of
Landlord as set forth in Section 10.1 hereof. Regardless of the estimated time
required to repair such damage, if restoration is not substantially completed
within twelve (12) months following the date of the damage, then Tenant shall
have thirty (30) days from the expiration of such 12-month period within which
to elect to terminate this Lease, and if such restoration is not completed
within such 30 day period, this Lease shall be deemed canceled. Except as
expressly set forth in this Section 10.3(A), Tenant shall have no other options
to cancel this Lease under this Article 10.

 

(B) Notwithstanding the foregoing, if the Premises or access to the Premises
shall be substantially damaged during the last two (2) years of the Term and the
damage cannot be substantially repaired within sixty (60) days, either party may
elect by notice, given within thirty (30) days after the occurrence of such
damage, to terminate this Lease and if either party makes such election, the
Term shall expire upon the thirtieth (30th) day after notice of such election is
given, and Tenant shall vacate the Premises and surrender the same to Landlord
in accordance with the provisions of Article 20 hereof.

 

Section 10.4 This Article 10 constitutes an express agreement governing any case
of damage or destruction of the Premises or the Building by fire or other
casualty, and Section 227 of the Real Property Law of the State of New York,
which provides for such contingency in the absence of an express agreement, and
any other law of like nature and purpose now or hereafter in force shall have no
application in any such case.

 

Section 10.5 The parties hereto shall procure an appropriate clause in, or
endorsement on, any fire or extended coverage insurance covering the Premises,
the Building and personal property, fixtures and equipment located thereon or
therein, pursuant to which the insurance companies waive subrogation or consent
to a waiver of right of recovery and having obtained such clauses or
endorsements of waiver of subrogation or consent to a waiver of right of
recovery, will not make any claim against or seek to recover from the other for
any loss or damage to its property or the property of others resulting from fire
or other hazards of the type covered by such fire and extended coverage
insurance. If the payment of an additional premium is required for the inclusion
of such waiver of subrogation provision, each party shall advise the other of
the amount of any such additional premiums and the other party at its own
election may, but shall not be obligated to, pay the same. If such other party
shall not elect to pay such additional premium, the first party shall not be
required to obtain such waiver of subrogation provision. If either party shall
be unable to obtain the inclusion of such clause even with the payment of an
additional premium, then such party shall attempt to name the other party as an
additional insured (but not a loss payee) under the policy. If the payment of an
additional premium is required for naming the other party as an additional
insured (but not a loss payee), each party shall advise the other of the amount
of any such additional premium and the other party at its own election may, but
shall not be obligated to, pay the same. If such other party shall not elect to
pay such additional premium or if it shall not be possible to have the other
party named as an additional insured (but not loss payee), even with the payment
of an additional premium, then (in

 

23



--------------------------------------------------------------------------------

either event) such party shall so notify the first party and the first party
shall not have the obligation to name the other party as an additional insured.
Tenant acknowledges that Landlord shall not carry insurance on and shall not be
responsible for damage to, Tenant’s Property or Specialty Alterations or any
other Alteration prior to the completion of the Initial Alterations, and that
Landlord shall not carry insurance against, or be responsible for any loss
suffered by Tenant due to, interruption of Tenant’s business.

 

ARTICLE 11

EMINENT DOMAIN

 

Section 1 1.1 If the whole of the Real Property, the Building or the Premises
shall be acquired or condemned for any public or quasi-public use or purpose,
this Lease and the Term shall end as of the date of the vesting of title with
the same effect as if said date were the Expiration Date. If only a part of the
Real Property (comprised of at least thirty percent (30%) of the rentable area
of the Building) and not the entire Premises shall be so acquired or condemned
then, (1) except as hereinafter provided in this Section 11.1, this Lease and
the Term shall continue in force and effect, but, if a part of the Premises is
included in the part of the Real Property so acquired or condemned, from and
after the date of the vesting of title, (x) the Fixed Rent and the Space Factor
shall be reduced in the proportion which the area of the part of the Premises so
acquired or condemned bears to the total area of the Premises immediately prior
to such acquisition or condemnation, (y) Tenant’s Share shall be redetermined
based upon the proportion in which the ratio between the rentable area of the
Premises remaining after such acquisition or condemnation bears to the rentable
area of the Building remaining after such acquisition or condemnation, and
(z) the security deposit pursuant to Article 31 below shall be reduced in the
same proportion that the Fixed Rent and Space Factor are reduced; (2) whether or
not the Premises shall be affected thereby, Landlord, at Landlord’s option, may
give to Tenant, within sixty (60) days next following the date upon which
Landlord shall have received notice of vesting of title, a thirty (30) days’
notice of termination of this Lease if Landlord shall elect to terminate leases
(including this Lease), affecting at least fifty percent (50%) of the rentable
area of the Building (excluding any rentable area leased by Landlord or its
Affiliates); and (3) if the part of the Real Property so acquired or condemned
shall contain more than fifteen percent (15%) of the total area of the Premises
immediately prior to such acquisition or condemnation, or if, by reason of such
acquisition or condemnation, Tenant no longer has reasonable means of access to
the Premises, Tenant, at Tenant’s option, may give to Landlord, within sixty
(60) days next following the date upon which Tenant shall have received notice
of vesting of title, a thirty (30) days’ notice of termination of this Lease. If
any such thirty (30) days’ notice of termination is given by Landlord or Tenant,
this Lease and the Term shall come to an end and expire upon the \ expiration of
said thirty (30) days with the same effect as if the date of expiration of said
thirty (30) days were the Expiration Date. If a part of the Premises shall be so
acquired or condemned and this Lease and the Term shall not be terminated
pursuant to the foregoing provisions of this Section 1 1.1, Landlord, at
Landlord’s expense, shall restore that part of the Premises not so acquired or
condemned to a self-contained rental unit inclusive of Tenant’s Alterations
(other than Specialty Alterations), except that if such acquisition or
condemnation occurs prior to completion of the Initial Alterations, Landlord
shall only be required to restore that part of the Premises not so acquired or
condemned to a self-contained rental unit exclusive of Tenant’s Alterations.
Upon the termination of this Lease and the Term pursuant to the provisions of
this Section 11.1, the Rental shall be apportioned and any prepaid portion of
Rental for any period after such date shall be refunded by Landlord to Tenant.

 

Section 11.2 In the event of any such acquisition or condemnation of all or any
part of the Real Property, Landlord shall be entitled to receive the entire
award for any such acquisition or condemnation, Tenant shall have no claim
against Landlord or the condemning authority for the value of

 

24



--------------------------------------------------------------------------------

any unexpired portion of the Term and Tenant hereby expressly assigns to
Landlord all of its right in and to any such award. Nothing contained in this
Section 11.2 shall be deemed to prevent Tenant from making a separate claim in
any condemnation proceedings for the then value of any Tenant’s Property
included in such taking, and for any moving expenses.

 

Section 11.3 If the whole or any part of the Premises shall be acquired or
condemned temporarily during the Term for any public or quasi-public use or
purpose, Tenant shall give prompt notice thereof to Landlord and the Term shall
not be reduced or affected in any way and Tenant shall continue to pay in full
all items of Rental payable by Tenant hereunder without reduction or abatement,
and Tenant shall be entitled to receive for itself any award or payments for
such use, provided, however, that:

 

(i) if the acquisition or condemnation is for a period not extending beyond the
Term and if such award or payment is made less frequently than in monthly
installments, the same shall be paid to and held by Landlord as a fund which
Landlord shall apply from time to time to the Rental payable by Tenant
hereunder, except that, if by reason of such acquisition or condemnation changes
or alterations are required to be made to the Premises which would necessitate
an expenditure to restore the Premises, then a portion of such award or payment
considered by Landlord as appropriate to cover the expenses of the restoration
shall be retained by Landlord, without application as aforesaid, and applied
toward the restoration of the Premises as provided in Section 11.1 hereof; or

 

(ii) if the acquisition or condemnation is for a period extending beyond the
Term, such award or payment shall be apportioned between Landlord and Tenant as
of the Expiration Date; Tenant’s share thereof, if paid less frequently than in
monthly installments, shall be paid to Landlord and applied in accordance with
the provisions of clause (i) above, provided, however, that the amount of any
award or payment allowed or retained for restoration of the Premises shall
remain the property of Landlord if this Lease shall expire prior to the
restoration of the Premises.

 

ARTICLE 12

ASSIGNMENT. SUBLETTING, MORTGAGE, ETC.

 

Section 12.1 (A) Tenant, without the prior consent of Landlord in each instance,
shall not (a) assign its rights or delegate its duties under this Lease (whether
by operation of law, transfers of interests in Tenant (subject to the last
sentence of Section 12.4(B)) or otherwise), mortgage or encumber its interest in
this Lease, in whole or in part, (b) sublet, or permit the subletting of, the
Premises or any part thereof, or (c) permit the Premises or any part thereof to
be occupied or used for desk space, mailing privileges or otherwise, by any
Person other than Tenant. Notwithstanding anything to the contrary herein
contained, Tenant may sublet all or any portion of the Premises or assign this
Lease to any Affiliate without the consent of Landlord, provided Tenant delivers
a copy of the executed sublease or assignment and assumption within ten
(10) days after the execution thereof. If at any time following such assignment
or subletting to an Affiliate, such assignee or subtenant shall cease to be an
Affiliate, then, (i) in the event of an assignment of this Lease, Tenant shall,
at least three (3) days prior to the date such assignee shall cease to be an
Affiliate, assign this Lease back to the Tenant named herein or to the entity
which was Tenant immediately prior to such assignment to the Affiliate, and
(ii) in the event of a sublease of all or any portion of the Premises, Tenant
shall, at least three (3) days prior to the date such subtenant ceases to be an
Affiliate terminate such sublease and cause the subtenant to vacate the
Premises.

 

(B) If this Lease is assigned to any person or entity pursuant to the provisions
of the Bankruptcy Code, any and all monies or other consideration payable or
otherwise to be delivered in

 

25



--------------------------------------------------------------------------------

connection with such assignment shall be paid or delivered to Landlord, shall be
and remain the exclusive property of Landlord and shall not constitute property
of Tenant or of the estate of Tenant within the meaning of the Bankruptcy Code.
Any and all monies or other consideration constituting Landlord’s property under
the preceding sentence not paid or delivered to Landlord shall be held in trust
for the benefit of Landlord and shall be promptly paid to or turned over to
Landlord.

 

Section 12.2 (A) If Tenant’s interest in this Lease is assigned in violation of
the provisions of this Article 12, such assignment shall be void and of no force
and effect against Landlord; provided, however, that Landlord may collect an
amount equal to the then Fixed Rent plus any other item of Rental from the
assignee as a fee for its use and occupancy, and shall apply the net amount
collected to the Fixed Rent and other items of Rental reserved in this Lease. If
the Premises or any part thereof are sublet to, or occupied by, or used by, any
Person other than Tenant, whether or not in violation of this Article 12,
Landlord, after an Event of Default by Tenant under this Lease, including,
without limitation, a subletting or occupancy in violation of this Article 12,
may collect any item of Rental or other sums paid by the subtenant, user or
occupant as a fee for its use and occupancy, and shall apply the net amount
collected to the Fixed Rent and other items of Rental reserved in this Lease. In
the event that any such default is cured, then any sums collected from any
subtenant, user or occupant in excess of the Fixed Rent and other items of
Rental reserved in this Lease shall forthwith be paid to Tenant after deducting
any fees and expenses payable by Tenant to Landlord in connection with such
Event of Default. No such assignment, subletting, occupancy or use, whether with
or without Landlord’s prior consent, nor any such collection or application of
Rental or fee for use and occupancy, shall be deemed a waiver by Landlord of any
term, covenant or condition of this Lease or the acceptance by Landlord of such
assignee, subtenant, occupant or user as Tenant hereunder. The consent by
Landlord to any assignment, subletting, occupancy or use shall not relieve
Tenant from its obligation to obtain the express prior consent of Landlord to
any further assignment, subletting, occupancy or use.

 

(B) Tenant shall reimburse Landlord on demand for the costs set forth in this
Section 12.2(B) that may be incurred by Landlord in connection with any proposed
assignment of Tenant’s interest in this Lease or any proposed subletting of the
Premises or any part thereof, including, without limitation, any reasonable
processing fee, reasonable attorneys’ fees and disbursements and the reasonable
costs of making investigations as to the acceptability of the proposed subtenant
or the proposed assignee. Notwithstanding the foregoing, no reimbursement shall
be due pursuant to this subdivision (B) with respect to any proposed assignment
or proposed subletting as to which Landlord exercises its right of recapture or
cancellation, pursuant to Section 12.6(B).

 

(C) Neither any assignment of Tenant’s interest in this Lease nor any
subletting, occupancy or use of the Premises or any part thereof by any Person
other than Tenant, nor any collection of Rental by Landlord from any Person
other than Tenant as provided in this Section 12.2, nor any application of any
such Rental as provided in this Section 12.2 shall, in any circumstances,
relieve Tenant of its obligations under this Lease on Tenant’s part to be
observed and performed.

 

(D) Any Person to which this Lease is assigned pursuant to the provisions of the
Bankruptcy Code shall be deemed without further act or deed to have assumed all
of the obligations arising under this Lease on and after the date of such
assignment. Any such assignee shall execute and deliver to Landlord upon demand
an instrument confirming such assumption. No assignment of this Lease shall
relieve Tenant of its obligations hereunder and, subsequent to any assignment,
Tenant’s liability hereunder shall continue notwithstanding any subsequent
modification or amendment hereof or the release of any subsequent Tenant
hereunder from any liability, to all of which Tenant hereby consents in advance,
provided, however, that the assignor’s liability hereunder shall not apply to
any obligations created by any subsequent modification or amendment.

 

26



--------------------------------------------------------------------------------

Section 12.3 (A) If Tenant assumes this Lease and proposes to assign the same
pursuant to the provisions of the Bankruptcy Code to any Person who shall have
made a bona fide offer to accept an assignment of this Lease on terms acceptable
to Tenant, then notice of such proposed assignment shall be given to Landlord by
Tenant no later than twenty (20) days after receipt by Tenant, but in any event
no later than ten (10) days prior to the date that Tenant shall make application
to a court of competent jurisdiction for authority and approval to enter into
such assignment and assumption. Such notice shall set forth (a) the name and
address of such Person, (b) all of the terms and conditions of such offer, and
(c) adequate assurance of future performance by such Person under the Lease as
set forth in Paragraph (B) below, including, without limitation, the assurance
referred to in Section 365(b)(3) of the Bankruptcy Code. Landlord shall have the
prior right and option, to be exercised by notice to Tenant given at any time
prior to the effective date of such proposed assignment, to accept an assignment
of this Lease upon the same terms and conditions and for the same consideration,
if any, as the bona fide offer made by such Person, less any brokerage
commissions which would otherwise be payable by Tenant out of the consideration
to be paid by such Person in connection with the assignment of this Lease.

 

(B) The term “adequate assurance of future performance” as used in this Lease
shall mean that any proposed assignee shall, among other things, (a) deposit
with Landlord on the assumption of this Lease the sum of the then Fixed Rent for
a one year period as security for the faithful performance and observance by
such assignee of the terms and obligations of this Lease, which sum shall be
held by Landlord, (b) furnish Landlord with financial statements of such
assignee for the prior three (3) fiscal years, as finally determined after an
audit and certified as correct by a certified public accountant, which financial
statements shall show a net worth of at least six (6) times the then Fixed Rent
for each of such three (3) years, (c) grant to Landlord a security interest in
such property of the proposed assignee as Landlord shall deem necessary to
secure such assignee’s future performance under this Lease, and (d) provide such
other information or take such action as Landlord, in its reasonable judgment
shall determine is necessary to provide adequate assurance of the performance by
such assignee of its obligations under this Lease.

 

Section 12.4 (A) If Tenant is a partnership, the admission of new Partners, the
withdrawal, retirement, death, incompetency or bankruptcy of any Partner, or the
reallocation of partnership interests among the Partners, shall not constitute
an assignment of this Lease, provided that the principal purpose of any such
admission, withdrawal, or retirement is not to circumvent the restrictions on
assignment set forth in the provisions of this Article 12. The reorganization of
Tenant from a professional corporation into a partnership or the reorganization
of a Tenant from a partnership into a professional corporation, shall not
constitute an assignment of this Lease, provided that immediately following such
reorganization the Partners of Tenant shall be the same as the shareholders of
Tenant existing immediately prior to such reorganization, or the shareholders of
Tenant shall be the same as the Partners of Tenant existing immediately prior to
such reorganization, as the case may be. If Tenant shall become a professional
corporation, each individual shareholder in Tenant and each employee of a
professional corporation which is a shareholder in Tenant shall have the same
personal liability as such individual or employee would have under this Lease if
Tenant were a partnership and such individual or employee were a Partner in
Tenant. If any individual Partner in Tenant is or becomes an employee of a
professional corporation, such individual shall have the same personal liability
under this Lease as such individual would have if he and not the professional
corporation were a Partner of Tenant.

 

(B) Except as set forth above, either a transfer (including the issuance of
treasury stock or the creation and issuance of new stock or a new class of
stock) of fifty percent (50%) or more of the shares of Tenant (if Tenant is a
corporation or trust) or a transfer of fifty percent (50%) or more of the total
interest in Tenant (if Tenant is a partnership or other

 

27



--------------------------------------------------------------------------------

entity) at any one time or through a series of transfers over a twelve
(12) month period, shall be deemed an assignment of this Lease and shall be
subject to all of the provisions of this Article 12, including, without
limitation, the requirement that Tenant obtain Landlord’s prior consent thereto.
The transfer of shares of Tenant (if Tenant is a corporation or trust) for
purposes of this Section 12.4 shall not include the sale of shares by persons
other than those deemed “insiders” within the meaning of the Securities Exchange
Act of 1934, as amended, which sale is effected through the “over-the-counter
market” or through any recognized stock exchange. The provisions of this Article
12 shall not apply to any transaction with a corporation into which Tenant
merges or with which Tenant consolidates or to which all or substantially all of
Tenant’s assets are transferred provided that (i) a principal purpose of the
transaction is not the assignment of this Lease, (ii) the surviving corporation,
immediately after the transaction, has a net worth equal to or greater than that
of Tenant immediately prior to the transaction, and Landlord is furnished with
certified financial statements confirming such net worth, and (iii) the
surviving corporation assumes all of Tenant’s obligations under this Lease and
Landlord is provided with an executed copy of the assumption agreement. The
provisions of this Section 12.5(B) shall only be applicable in the event that
Tenant has substantially no assets other than this Lease, and the transfer of
stock is being undertaken as a subterfuge to assign this Lease.

 

Section 12.5 If, at any time after the originally named Tenant herein may have
assigned Tenant’s interest in this Lease, this Lease shall be disaffirmed or
rejected in any proceeding of the types described in Paragraph (E) of
Section 16.1 hereof, or in any similar proceeding, or in the event of
termination of this Lease by reason of any such proceeding or by reason of lapse
of time following notice of termination given pursuant to said Article 16 based
upon any of the Events of Default set forth in such Paragraph, any prior Tenant,
including, without limitation, the originally named Tenant, upon request of
Landlord given within thirty (30) days next following any such disaffirmance,
rejection or termination (and actual notice thereof to Landlord in the event of
a disaffirmance or rejection or in the event of termination other than by act of
Landlord), shall (1) pay to Landlord all Fixed Rent, Escalation Rent and other
items of Rental due and owing by the assignee to Landlord under this Lease to
and including the date of such disaffirmance, rejection or termination, and
(2) as “tenant”, enter into a new lease with Landlord of the Premises for a term
commencing on the effective date of such disaffirmance, rejection or termination
and ending on the Expiration Date, unless sooner terminated as in such lease
provided, at the same Fixed Rent and upon the then executory terms, covenants
and conditions as are contained in this Lease, except that (a) Tenant’s rights
under the new lease shall be subject to the possessory rights of the assignee
under this Lease and the possessory rights of any person claiming through or
under such assignee or by virtue of any statute or of any order of any court,
(b) such new lease shall require all defaults existing under this Lease to be
cured by Tenant with due diligence, (c) such new lease shall require Tenant to
pay all Escalation Rent reserved in this Lease which, had this Lease not been so
disaffirmed, rejected or terminated, would have accrued under the provisions of
Article 27 hereof after the date of such disaffirmance, rejection or termination
with respect to any period prior thereto, and (d) the new lease to be entered
into with Landlord shall not contain any terms agreed to by the Landlord and the
assignee following the assignment of Tenant’s interest in this Lease. If any
such prior Tenant shall default in its obligation to enter into said new lease
for a period of ten (10) days next following Landlord’s request therefore, then,
in addition to all other rights and remedies by reason of such default, either
at law or in equity, Landlord shall have the same rights and remedies against
such Tenant as if such Tenant had entered into such new lease and such new lease
had thereafter been terminated as of the commencement date thereof by reason of
such Tenant’s default thereunder.

 

Section 12.6 If Tenant shall at any time or times during the Term, desire to
assign this Lease or sublet all or any portion of the Premises (except to an
Affiliate as provided in Section 12.01), Tenant shall first give written notice
of such desire to Landlord, which notice shall contain the proposed effective
date of the desired assignment or commencement date of the desired sublease (and
the expiration date, if a

 

28



--------------------------------------------------------------------------------

sublease), and if only a portion of the Premises is to be sublet, the notice
shall be accompanied by a floor plan of the Premises on which the area to be
subleased is shown cross-hatched. Such notice (a “Leaseback Notice”) shall be
deemed an offer from Tenant to Landlord whereby Landlord may, at its option,
(i) sublease such space (hereinafter called the “Leaseback Space”) from Tenant
upon the terms and conditions hereinafter set forth (if the proposed transaction
is a sublease of part of the Premises), or (ii) terminate this Lease or sublease
such space for the term of the proposed sublease as set forth in the Leaseback
Notice (if the proposed transaction is an assignment or a sublease of all or
substantially all of the Premises). For purposes hereof, more than one
(1) transaction with the same party or related parties within a one (1) year
period shall be deemed one (1) transaction. Said options may be exercised by
Landlord by notice to Tenant at any time within sixty (60) days after such
notice has been given by Tenant to Landlord, and during such sixty (60) day
period Tenant shall not assign this Lease nor sublet such space to any person
nor entity or advertise, list or market said space. If Tenant does not
consummate an assignment or sublease within one hundred eighty (1 80) days
following the expiration of the 60-day period referred to in the preceding
sentence, Tenant shall be required to comply again with the provisions of this
Section 12.6 before assigning this Lease, subletting such space or advertising,
listing or marketing said space, except that the 60-day period shall be reduced
to thirty (30) days.

 

Section 12.7 If Landlord exercises its option to terminate this Lease in the
case where Tenant desires either to assign this Lease or sublet all or
substantially all of the Premises, then this Lease shall end and expire on the
date that such assignment or sublet was to be effective or ) commence, as the
case may be, and the Fixed Rent and Escalation Rent due hereunder shall be paid
and apportioned to such date.

 

Section 12.8 If Landlord exercises its option to sublet the Leaseback Space,
such sublease to Landlord (as subtenant) shall be at the rental rate per
rentable square foot of Fixed Rent and additional rent then payable pursuant to
this Lease, and such sublease shall:

 

(a) be expressly subject to all of the covenants, agreements, terms, provisions
and conditions of this Lease except such as are irrelevant or inapplicable, and
except as otherwise expressly set forth to the contrary in this Article;

 

(b) be for the same term as proposed by Tenant pursuant to Section 12.6 above;

 

(c) give the sublessee the unqualified and unrestricted right, without Tenant’s
permission, to assign such sublease or any interest therein and/or to sublet the
Leaseback Space or any part or parts of the Leaseback Space and to make any and
all changes, alterations and improvements in the space covered by such sublease
as Landlord deems necessary or desirable, and if the proposed sublease will
result in all or substantially all of the Premises being sublet, grant Landlord
the option to extend the term of such sublease for the balance of the Term less
one (1) day;

 

(d) provide that any assignee or further subtenant of Landlord may, at the
election of Landlord, be permitted to make alterations, decorations and
installations in the Leaseback Space or any part thereof as Landlord deems
necessary or desirable and shall also provide in substance that any such
alterations, decorations and installations in the Leaseback Space therein made
by any assignee or subtenant of Landlord may be removed, in whole or in part, by
such assignee or subtenant, at its option, prior to or upon the expiration or
other termination of such assignment or sublease, provided that such assignee or
subtenant, at its expense, shall repair any damage and injury to that portion of
the Leaseback Space so sublet caused by such removal;

 

29



--------------------------------------------------------------------------------

(e) also provide that (i) the parties to such sublease expressly negate any
intention that any estate created under such sublease be merged with any other
estate held by either of said parties, (ii) any assignment or subletting by
Landlord (as the subtenant) may be for any purpose or purposes that Landlord, in
Landlord’s uncontrolled discretion, shall deem suitable or appropriate,
(iii) Tenant, at Landlord’s expense, shall and will at all times provide and
permit reasonably appropriate means of ingress to and egress from the Leaseback
Space so sublet by Tenant to Landlord, (iv) Landlord, at Tenant’s expense, may
make such alterations as may be required or deemed necessary by Landlord to
physically separate the Leaseback Space from the balance of the Premises and to
comply with any Requirements of Governmental Authorities relating to such
separation, and (v) that at the expiration of the term of such sublease, Tenant
will accept the space covered by such sublease in its then existing condition
(but readily usable as offices), subject to the obligations of the sublessee to
make such repairs thereto as may be necessary to preserve the space demised by
such sublease in reasonable order and condition; and

 

(f) Tenant shall have no obligation, at the expiration or earlier termination of
the Term, to remove any alteration, installation or improvement made in the
Leaseback Space by Landlord or to restore the Leaseback Space to its original
condition by removing any such alteration, installation or improvement.

 

(g) Tenant shall have no liability or responsibility for the Leaseback Space
during the term of the sublease to Landlord, and any default under the sublease
to Landlord or any further subleasing by Landlord shall not be deemed a default
under this Lease.

 

Section 12.9 Performance by Landlord or its designee, under a sublease of the
Leaseback Space to Landlord, shall be deemed performance by Tenant of any
similar obligation under this Lease and any default under any such sublease
shall not give rise to a default under a similar obligation contained in this
Lease, nor shall Tenant be liable for any default under this Lease or deemed to
be in default hereunder if such default arises directly from any act or omission
of the subtenant under such sublease or arises directly from any act or omission
of any occupant holding under or pursuant to any such sublease.

 

Section 12.10 (A) In the event Landlord does not exercise an option provided to
it pursuant to Section 12.6 and provided that Tenant is not in default (beyond
the expiration of any applicable notice and grace period) of any of Tenant’s
obligations under this Lease, Landlord’s consent (which must be in writing) to
the proposed assignment or sublease shall not be unreasonably withheld or
delayed, provided and upon condition that:

 

(a) Tenant shall have complied with the provisions of Section 12.6 and Landlord
shall not have exercised any of its options under said Section 12.6 within the
time permitted therefore;

 

(b) The proposed assignee or subtenant is engaged in a business and the
Premises, or the relevant part thereof, will be used in a manner which (i) is in
keeping with the then standards of the Building, and (ii) is limited to the use
expressly permitted under this Lease;

 

(c) The proposed assignee or subtenant is a reputable person of good character
and with sufficient financial worth considering the responsibility involved, and
Landlord has been furnished with reasonable proof thereof;

 

(d) The proposed assignee or sublessee, is (i) not then an occupant or an
Affiliate of any occupant of any part of the Building (provided that there is
comparable space available for leasing by Landlord in the Building, or (ii) not
then negotiating with Landlord to lease comparable space in the Building;

 

30



--------------------------------------------------------------------------------

(e) The form of the proposed sublease or assignment shall comply with the
applicable provisions of this Article and be reasonably acceptable to Landlord;

 

(f) The number of occupants in the Premises (including Tenant, subtenants and
Landlord or Landlord’s designee) shall not exceed two (2); and

 

(g) Tenant shall not have (i) advertised or publicized in any way the
availability of the Premises without prior written notice to Landlord, nor shall
any advertisement state the name (as distinguished from the address) of the
Building or the proposed rental, or (ii) listed the Premises for subletting or
assignment with a broker, agent or representative at a rental rate less than the
greater of (1) the Fixed Rent and Escalation Rent then payable under this Lease
for such space, or (2) the Fixed Rent and Escalation Rent at which Landlord is
then offering to lease other comparable space in the Building, provided,
however, the foregoing shall not be construed as prohibiting Tenant from
consummating an assignment or sublease on any terms acceptable to it.

 

(B) If Landlord fails to notify Tenant that Landlord does not give its consent
and set forth the reasons for the denial of consent within thirty (30) days
following Landlord’s receipt of an executed sublease or assignment, as the case
may be, together with all information regarding the proposed assignee or
sublessee required to be furnished to Landlord pursuant to the provisions of
this Section 12.10, then Landlord’s consent shall be deemed given.

 

(C) Except for any subletting by Tenant to Landlord pursuant to the provisions
of this Article, each subletting pursuant to this Article shall be subject to
all of the covenants, agreements, terms, provisions and conditions contained in
this Lease. Not with standing a subletting by Tenant to any subtenant other than
Landlord and/or acceptance of Fixed Rent or additional rent by Landlord from any
subtenant, Tenant shall and will remain fully liable for the payment of the
Rental due and to become due hereunder and for the performance of all the
covenants, agreements, terms, provisions and conditions contained in this Lease
on the part of Tenant to be performed and all acts and omissions of any
assignee, subtenant or other occupant permitted hereunder or anyone claiming
under or through any assignee, subtenant or other occupant permitted hereunder
which shall be in violation of any of the obligations of this Lease, and any
such violation shall be deemed to be a violation by Tenant. Tenant further
agrees that notwithstanding any such assignment or subletting, no other and
further assignment or subletting of the Premises by Tenant or any person
claiming through or under Tenant shall or will be made except upon compliance
with and subject to the provisions of this Article. If Landlord shall decline to
give its consent to any proposed assignment or sublease, Tenant shall indemnify,
defend and hold harmless Landlord against and from any and all loss, liability,
damages, costs and expenses (including reasonable counsel fees) resulting from
any claims that may be made against Landlord by any brokers with whom Tenant
dealt claiming a commission or similar compensation in connection with the
proposed assignment or sublease.

 

Section 12.11 With respect to each and every sublease or subletting authorized
by Landlord under the provisions of this Lease, it is further agreed:

 

(a) No subletting shall be for a term ending later than one (1) day prior to the
I Expiration Date as the same may be extended;

 

(b) No sublease shall be valid, and no subtenant shall take possession of the
Premises or any part thereof, until an executed counterpart of such sublease has
been delivered to Landlord and consented to by it;

 

31



--------------------------------------------------------------------------------

(c) Each sublease shall provide that it is subject and subordinate to this Lease
and to the matters to which this Lease is or shall be subordinate, and that in
the event of termination, re-entry or dispossess by Landlord under this Lease,
Landlord may, at its option, take over all of the right, title and interest of
Tenant, as sublessor, under such sublease, and such subtenant shall, at
Landlord’s option, attorn to Landlord pursuant to the then executory provisions
of such sublease, except that Landlord shall not (i) be liable for any previous
act or omission of Tenant under such sublease, (ii) be subject to any offset not
expressly provided in such sublease, which theretofore accrued to such subtenant
against Tenant, or (iii) be bound by any previous modification of such sublease
or by any previous prepayment of more than one (1) month’s rent, unless Landlord
shall have consented to same; and

 

(d) The failure by Landlord to exercise its option under Section 12.6 with
respect to any subletting shall not be deemed a waiver of such option with
respect to any extension of such subletting not specifically provided for in the
sublease or any subsequent subletting of the Premises affected thereby.

 

Section 12.12 (A) Subject to the provisions of this Section 12.12, in connection
with any subletting of all or any portion of the Premises by Tenant, Tenant
shall pay to Landlord an amount equal to fifty percent (50%) of any Sublease
Profit derived therefrom less Sublease Expenses, provided, however, that in no
event shall Tenant be entitled to any proceeds derived from or relating to
(directly or indirectly) any subletting of the Recapture Space by Landlord or
its designee to a subtenant. All sums payable hereunder by Tenant shall be paid
to Landlord, as additional rent, within ten (10) days after receipt thereof by
Tenant.

 

(B) For purposes of this Lease:

 

(1) “Rent Per Square Foot” shall mean the sum of the then Fixed Rent and
Escalation Rent divided by the Space Factor.

 

(2) “Sublease Profit” shall mean the product of (x) the Sublease Rent Per Square
Foot less the Rent Per Square Foot, and (y) the number of rentable square feet
constituting the portion of the Premises sublet by Tenant.

 

(3) “Sublease Rent” shall mean any rent or other consideration paid to Tenant
directly or indirectly by any subtenant or any other amount received by Tenant
from or in connection with any subletting (including, but not limited to, sums
paid for the sale or rental, or consideration received on account of any
contribution, of Tenant’s Property or sums paid in connection with the supply of
electricity or VAC).

 

(4) “Sublease Expenses” shall mean: (i) in the event of a sale of Tenant’s
Property, the then unamortized or undepreciated cost thereof determined on the
basis of Tenant’s federal income tax returns, (ii) the reasonable out-of-pocket
costs and expenses of Tenant in making such sublease, such as brokers’ fees,
attorneys’ fees, and advertising fees paid to unrelated third parties, (iii) any
sums paid to Landlord pursuant to Section 12.2(B) hereof, and (iv) the cost of
improvements or alterations made by Tenant expressly and solely for the purpose
of preparing that portion of the Premises for such subtenancy.

 

(5) “Sublease Rent Per Square Foot” shall mean the Sublease Rent divided by the
rentable square feet of the space demised under the sublease in question.

 

(6) Sublease Profit shall be recalculated from time to time to reflect any
corrections in the prior calculation thereof due to (i) subsequent payments
received or made by Tenant, (ii) the final

 

32



--------------------------------------------------------------------------------

adjustment of payments to be made by or to Tenant, and (iii) mistake. Promptly
after receipt or final adjustment of any such payments or discovery of any such
mistake, Tenant shall submit to Landlord a recalculation of the Sublease Profit,
and an adjustment shall be made between Landlord and Tenant, on account of prior
payments made or credits received pursuant to this Section 12.12.

 

(C) Tenant shall pay to Landlord, upon receipt thereof, fifty percent (50%) of
the Assignment Proceeds. For purposes of this Paragraph (C), “Assignment
Proceeds” shall mean all consideration payable to Tenant, directly or
indirectly, by any assignee, or any other amount received by Tenant from or in
connection with any assignment (including, but not limited to, sums paid for the
sale or rental, or consideration received on account of any contribution, of
Tenant’s Property) after deducting therefrom: (i) in the event f a sale (or
contribution) of Tenant’s Property, the then unamortized or undepreciated cost
hereof determined on the basis of Tenant’s federal income tax returns, (ii) the
reasonable out-of-pocket costs and expenses of Tenant in making such assignment,
such as brokers’ fees, attorneys’ fees, and advertising fees paid to unrelated
third parties, (iii) any payments required to be made by 44 Tenant in connection
with the assignment of its interest in this Lease pursuant to Article 3 1-B of
the Tax Law of the State of New York or any real property transfer tax of the
United States or the City or State of New York (other than any income tax),
(iv) any sums paid by Tenant to Landlord pursuant to Section 12.2(B) hereof, and
(v) the cost of improvements or alterations made by Tenant expressly and solely
for the purpose of preparing the Premises for such assignment, as determined by
Tenant’s federal income tax returns. If the consideration paid to Tenant for any
assignment shall be paid in installments, then the expenses specified in this
Paragraph (C) shall be amortized over the period during which such installments
shall be payable. If Landlord exercises its right to take an assignment of or
cancel this Lease pursuant to the provisions of Section 12.6 hereof, in no event
shall Tenant be entitled to any proceeds derived from or relating to (directly
or indirectly) any lease or sublease of the Premises by Landlord or further
assignment of this Lease.

 

ARTICLE 13

ELECTRICITY

 

Section 13.1 Tenant shall at all times comply with the rules, regulations, terms
and conditions applicable to service, equipment, wiring and requirements of the
public utility supplying electricity to the Premises. Tenant shall, within
thirty (30) days after the execution hereof, advise Landlord of its electrical
requirements in reasonable detail. The risers serving the Premises shall be
capable of supplying and shall supply six (6) watts at 4801277 volts of
electricity per gross square foot of the Premises (as set forth in the New York
City Building Code, exclusive of the base Building Systems in the Premises), and
Tenant shall not use any electrical equipment which, in Landlord’s reasonable
judgment, would exceed such capacity or interfere with the electrical service to
other tenants of the Building. In the event that, in Landlord’s sole judgment,
Tenant’s electrical requirements necessitate installation of an additional
riser, risers or other proper and necessary equipment, Landlord shall so notify
Tenant of same. Within five (5) Business Days after receipt of such notice,
Tenant shall either cease such use of such additional electricity or shall
request that additional electricity capacity (specifying the amount requested)
be made available to Tenant. Landlord, in Landlord’s sole judgment, shall
determine whether to make available such additional electricity capacity to
Tenant and the amount of such additional electricity capacity to be made
available, if any. If Landlord shall agree to make available additional
electrical capacity and the same necessitates installation of an additional
riser, risers or other proper and necessary equipment, including, without
limitation, any switchgear, the same shall be installed by Landlord. Any such
installation shall be made at Tenant’s sole cost and expense, and shall be
chargeable and collectible as additional rent and paid within ten (10) days
after the rendition of a bill to Tenant therefore. Landlord shall not be liable
in any way to

 

33



--------------------------------------------------------------------------------

Tenant for any failure or defect in the supply or character of electric service
furnished to the Premises by reason of any requirement, act or omission of the
utility serving the Building or for any other reason not attributable to the
gross negligence of Landlord, whether electricity is provided by public or
private utility or by any electricity generation system owned and operated by
Landlord.

 

Section 13.2 (A) If the Premises (or any portion thereof) is comprised of one or
more entire floors, then Tenant’s electrical consumption on each such entire
floor shall be obtained from the public utility company furnishing electricity
to the Building. Tenant shall make all arrangements for electric service with
and shall pay all charges therefore (including, without limitation, electricity
required to operate the floor air handling unit serving the Premises) directly
to the public utility as and when same become due and payable.

 

(B) With respect to any portion of the Premises comprised of less than an entire
floor, electricity shall be supplied by Landlord to the Premises and Tenant
shall pay to Landlord, as additional rent for such service, the amounts (the
“Electricity Additional Rent”) as determined by a meter or submeter for the
purposes of measuring such consumption at charges, terms and rates set from time
to time during the Term by the public utility corporation serving the Building
under the service classification in effect pursuant to which Landlord purchases
electricity for the Building (“Landlord’s Rate Schedule”), plus an amount equal
to eight percent (8%) of the charge therefore as Landlord’s administrative
charge for overhead, supervision and meter reading and maintenance.

 

(C) Where more than one meter measures the electricity supplied to the Premises,
the electricity rendered through each meter shall be totalized and read as one
meter and billed in accordance with the provisions hereinabove set forth. Bills
for the Electricity Additional Rent shall be rendered to Tenant at such time as
Landlord may elect, and Tenant shall pay the amount shown thereon to Landlord
within ten (10) days after receipt of such bill.

 

Section 13.3 If any portion of the Premises comprises less than an entire floor,
then Tenant shall also pay, in addition to the amounts payable pursuant to
Subsection 13.2(B), Tenant’s Floor Share of all charges for electricity required
to operate the air handling unit, hot water heater and operate and light the
common areas on the floor in question.

 

Section 13.4 If Landlord shall be required or elect to discontinue furnishing
electricity to Tenant, this Lease shall continue in full force and effect and
shall be unaffected thereby, except only that from and after the effective date
of such discontinuance, Landlord shall not be obligated to furnish electricity
to Tenant and Tenant shall not be obligated to pay the Electricity Additional
Rent. Landlord shall not elect to discontinue furnishing electricity to Tenant
unless it concurrently elects to discontinue furnishing electricity to
seventy-five percent (75%) or more of the other tenants in the Building. If
Landlord so discontinues furnishing electricity to Tenant, Tenant shall use
diligent efforts to obtain electric energy directly from the public utility
furnishing electric service to the Building. The costs of such service shall be
paid by Tenant directly to such public utility. Such electricity may be
furnished to Tenant by means of the existing electrical facilities serving the
Premises, at no charge, to the extent the same are available, suitable and safe
for such purposes as determined by Landlord. All meters and all additional panel
boards, feeders, risers, wiring and other conductors and equipment which may be
required to obtain electricity shall be installed by Landlord at Tenant’s
expense. Landlord shall furnish Tenant with invoices in reasonable detail,
evidencing the costs to be paid by Tenant pursuant to the preceding sentence.
Provided Tenant shall use and continue to use diligent efforts to obtain
electric energy directly from the public utility, Landlord, to the extent
permitted by applicable Requirements, shall not discontinue furnishing
electricity to the Premises until such installations have been made and Tenant
shall be able to obtain electricity directly from the public utility.

 

34



--------------------------------------------------------------------------------

ARTICLE 14

ACCESS TO PREMISES

 

Section 14.1 (A) Tenant shall permit Landlord, Landlord’s agents,
representatives, contractors and employees and public utilities servicing the
Building to erect, use and maintain, concealed ducts, pipes and conduits in and
through the Premises. Landlord, Landlord’s agents, representatives, contractors,
and employees and the agents, representatives, contractors, and employees of
public utilities servicing the Building shall have the right to enter the
Premises at all reasonable times upon reasonable prior notice (except in the
case of an emergency in which event Landlord and Landlord’s agents,
representatives, contractors, and employees may enter without prior notice to
Tenant, provided that Landlord shall nevertheless endeavor to give such notice
which may be reasonable under the circumstances), which notice may be oral, to
examine the same, to show them to prospective purchasers, or prospective or
existing Mortgagees or Lessors, and to make such repairs, alterations,
improvements, additions or restorations (i) as Landlord may deem necessary or
desirable to the Premises (if in compliance with a Requirement or to fulfill an
obligation to Tenant) or to any other portion of the Building or Building
Systems, or (ii) which Landlord may, pursuant to Section 4.1 above, elect to
perform following ten (10) days after notice, except in the case of an emergency
(in which event Landlord and Landlord’s agents, representatives, contractors,
and employees may enter without prior notice to Tenant), following Tenant’s
failure to make repairs or perform any work which Tenant is obligated to make or
perform under this Lease, or (iii) for the purpose of complying with any
Requirements, a Superior Lease or a Mortgage, and Landlord shall be allowed to
take all material into and upon the Premises that may be required therefore
without the same constituting an eviction or constructive eviction of Tenant in
whole or in part and the Fixed Rent (and any other item of Rental) shall under
no circumstances abate (except to the extent expressly set forth in Section 10.1
hereof) while said repairs, alterations, improvements, additions or restorations
are being made, by reason of loss or interruption of business of Tenant, or
otherwise.

 

(B) Any work performed or installations made pursuant to this Article 14 shall
be made with reasonable diligence and otherwise pursuant to the provisions of
Section 4.3 hereof and shall be performed in a manner to minimize interference
with Tenant’s business (but Landlord shall have no obligation to perform such
work on an overtime basis). Following completion of the work or installations,
Landlord shall promptly repair any damage to the Premises resulting there from.

 

(C) Except as hereinafter provided, any pipes, ducts, or conduits installed in
or through the Premises pursuant to this Article 14 shall be concealed behind,
beneath or within partitioning, column enclosures, ceilings, floors or raised
floors located or to be located in the Premises. Notwithstanding the foregoing,
any such pipes, ducts, or conduits may be furred at points immediately adjacent
to partitioning columns or ceilings located or to be located in the Premises,
provided that the same are completely furred and that the installation of such
pipes, ducts, or conduits, when completed, shall not reduce the usable area of
the Premises beyond a de minimis amount.

 

Section 14.2 During the fifteen (15) month period prior to the Expiration Date
or the expiration of any renewal or extended term, Landlord may exhibit the
Premises to prospective tenants thereof upon reasonable advance notice (which
may be oral) to Tenant. Tenant may accompany Landlord and the prospective tenant
if it chooses to do so.

 

Section 14.3 If Tenant shall not be present when for any reason entry into the
Premises shall be necessary or permissible, Landlord or Landlord’s agents,
representatives, contractors or employees may enter the same without rendering
Landlord or such agents liable therefore if during such entry

 

35



--------------------------------------------------------------------------------

Landlord or Landlord’s agents shall accord reasonable care under the
circumstances to Tenant’s Property, and without in any manner affecting this
Lease. Nothing herein contained, however, shall be deemed or construed to impose
upon Landlord any obligation, responsibility or liability whatsoever, for the
care, supervision or repair of the Building or any part thereof, other than as
herein provided.

 

Section 14.4 Landlord also shall have the right at any time, without the same
constituting an actual or constructive eviction and without incurring any
liability to Tenant therefore, to change the arrangement or location of
entrances or passageways, doors and doorways, and corridors, elevators, stairs,
toilets, or other public parts of the Building and to change the name, number or
designation by which the Building is commonly known, provided any such change
does not (a) unreasonably reduce, interfere with or deprive Tenant of access to
the Building or the Premises, or (b) reduce the rentable area (except by a de
minimis amount) of the Premises. All parts (except surfaces facing the interior
of the Premises) of all walls, windows and doors bounding the Premises
(including exterior Building walls, exterior core corridor walls, exterior doors
and entrances), all balconies, terraces and roofs adjacent to the Premises, all
space in or adjacent to the Premises used for shafts, stacks, stairways, chutes,
pipes, conduits, ducts, fan rooms, heating, air cooling, plumbing and other
mechanical facilities, service closets and other Building facilities are not
part of the Premises, and Landlord shall have the use thereof, as well as access
thereto through the Premises (subject to the provisions of this Article 14) for
the purposes of operation, maintenance, alteration and repair.

 

Section 14.5 (A) Tenant understands and agrees that Landlord may, at any time or
from time to time during the Term, perform substantial renovation work in and to
the Building or the mechanical systems serving the Building (which work may
include, but need not be limited to, the repair or replacement of the Building’s
exterior facade, setbacks, exterior window glass, elevators, electrical systems,
air conditioning and ventilating systems, plumbing system, common hallways, or
lobby), any of which work may require access to the same from within the
Premises.

 

(B) Tenant agrees that:

 

(i) Landlord shall have access to the Premises at all reasonable times, upon
reasonable notice, for the purpose of performing such work.

 

(ii) Landlord shall incur no liability to Tenant, nor shall Tenant be entitled
to any abatement of Rental on account of any noise, vibration, or other
disturbance to Tenant’s business at the Premises (provided that Tenant is not
denied access to the Premises) which shall arise out of said access by Landlord
or by the performance by Landlord of the aforesaid renovations at the Building.

 

(C) Landlord shall use reasonable efforts (which shall not include any
obligation to employ labor at overtime rates except to avoid material
interference with Tenant’s use of the Premises) to avoid disruption of Tenant’s
business during any such entry upon the Premises by Landlord.

 

(D) It is expressly understood and agreed by and between Landlord and Tenant
that if Tenant shall commence any action or proceeding seeking injunctive,
declaratory, or monetary relief in connection with the rights reserved to
Landlord under this provision, or if Landlord shall commence any action or
proceeding to obtain access to the Premises in accordance with this provision,
then the reasonable legal fees, costs and disbursements incurred by the
prevailing party relating to or arising out of such action or proceeding shall
be paid by the other party. Any payment to be made by Tenant to Landlord
pursuant to this provision shall be deemed additional rent.

 

36



--------------------------------------------------------------------------------

ARTICLE 15

CERTIFICATE OF OCCUPANCY

 

Tenant shall not at any time use or occupy the Premises in violation of the
certificate of occupancy at such time issued for the Premises or for the
Building and in the event that any department of the City or State of New York
shall hereafter contend or declare by notice, violation, order or in any other
manner whatsoever that the Premises are used for a purpose which is a violation
of such certificate of occupancy, Tenant, upon five (5) Business Days’ written
notice from Landlord or any Governmental Authority, shall immediately
discontinue such use of the Premises.

 

ARTICLE 16

DEFAULT

 

Section 16.1 Each of the following events shall be an “Event of Default”
hereunder:

 

(A) If Tenant shall default in the payment when due of any installment of Fixed
Rent and such default shall continue for ten (10) days after notice of such
default is given to Tenant, or in the payment when due of any other item of
Rental and such default shall continue for ten (10) days after notice of such
default is given to Tenant, except that if Landlord shall have given two
(2) such notices in any twelve (12) month period, Tenant shall not be entitled
to any further notice of its delinquency in the payment of Rental until such
time as twelve (12) consecutive months shall have elapsed without Tenant having
defaulted in any such payment; or

 

(B) if Tenant shall default in the observance or performance of any term,
covenant or condition on Tenant’s part to be observed or performed under any
other lease with Landlord or Landlord’s predecessor in interest of space in the
Building and such default shall continue beyond any grace period set forth in
such other lease for the remedying of such default; or

 

(C) if the Premises shall become abandoned (the Premises shall not be deemed
abandoned if, notwithstanding that Tenant shall have vacated the Premises, the
Premises are actively and continuously marketed for subletting or assignment and
Tenant shall continue to fulfill its obligations under this Lease); or

 

(D) if Tenant’s interest or any portion thereof in this Lease shall devolve upon
or pass to any person, whether by operation of law or otherwise, except as
expressly permitted under Article 12 hereof; or

 

(E) (1) if Tenant shall commence or institute any case, proceeding or other
action (a) seeking relief on its behalf as debtor, or to adjudicate it a
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts under any existing or future law of any jurisdiction,
domestic or foreign, relating to bankruptcy, insolvency, reorganization or
relief of debtors, or (b) seeking appointment of a receiver, trustee, .custodian
or other similar official for it or for all or any substantial part of its
property and same is not discontinued within thirty (30) days; or

 

(2) if Tenant shall make a general assignment for the benefit of creditors; or

 

37



--------------------------------------------------------------------------------

(3) if any case, proceeding or other action shall be commenced or instituted
against Tenant (a) seeking to have an order for relief entered against it as
debtor or to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to it or its debts under any existing or future law of
any jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, or (b) seeking appointment of a receiver,
trustee, custodian or other similar official for it or for all or any
substantial part of its property, which in either of such cases (i) results in
any such entry of an order for relief, adjudication of bankruptcy or insolvency
or such an appointment or the issuance or entry of any other order having a
similar effect or (ii) remains undismissed for a period of ninety (90) days; or

 

(4) if a trustee, receiver or other custodian is appointed for any substantial
part of the assets of Tenant which appointment is not vacated or stayed within
thirty (30) Business Days; or

 

(F) if Tenant shall default in the observance or performance of any other term,
covenant or condition of this Lease on Tenant’s part to be observed or performed
and Tenant shall fail to remedy such default within thirty (30) days after
notice by Landlord to Tenant of such default, or if such default is of such a
nature that it cannot with due diligence be completely remedied within said
period of thirty (30) days and Tenant shall not commence within said period of
thirty (30) days, or shall not thereafter diligently prosecute to completion,
all steps necessary to remedy such default; or

 

(G) if Tenant shall fail to pay any installment of Fixed Rent or items of Rental
within the time period specified in Section (A) above, and Landlord shall bring
more than one (1) summary dispossess proceeding during any twelve (12) month
period.

 

Section 16.2 (A) If an Event of Default (i) described in Section 16.1 (E) hereof
shall occur, or (ii) described in Sections 16.1(A), (B), (C), (D), (F) or
(G) shall occur and Landlord, at any time thereafter, at its option gives
written notice to Tenant stating that this Lease and the Term shall expire and
terminate on the date specified in such notice (which date shall not be less
than five (5) days after the date of such notice), then this Lease and the Term
and all rights of Tenant under this Lease shall expire and terminate as if the
date on which the Event of Default described in clause (i) above occurred or the
date set forth in such notice, pursuant to clause (ii) above, as the case may
be, were the Fixed Expiration Date and Tenant immediately shall quit and
surrender the Premises, but Tenant shall nonetheless be liable for all of its
obligations hereunder, as provided for in Articles 17 and 18 hereof. Anything
contained herein to the contrary notwithstanding, if such termination shall be
stayed by order of any court having jurisdiction over any proceeding described
in Section 16.1(E) hereof, or by federal or state statute, then, following the
expiration of any such stay, or if the trustee appointed in any such proceeding,
Tenant or Tenant as debtor-in-possession shall fail to assume Tenant’s
obligations under this Lease within the period prescribed therefore by law or
within one hundred twenty (120) days after entry of the order for relief or as
may be allowed by the court, or if said trustee, Tenant or Tenant as
debtor-in-possession shall fail to provide adequate protection of Landlord’s
right, title and interest in and to the Premises or adequate assurance of the
complete and continuous future performance of Tenant’s obligations under this
Lease as provided in Section 12.3(B), Landlord, to the extent permitted by law
or by leave of the court having jurisdiction over such proceeding, shall have
the right, at its election, to terminate this Lease on five (5) days’ notice to
Tenant, Tenant as debtor-in-possession or said trustee and upon the expiration
of said five (5) day period this Lease shall cease and expire as aforesaid and
Tenant, Tenant as debtor-in-possession or said trustee shall immediately quit
and surrender the Premises as aforesaid.

 

(B) If an Event of Default described in Section 16.1(A) hereof shall occur, and
this Lease shall be terminated as provided in Section 16.2(A) hereof, Landlord,
without notice, may reenter and repossess the Premises and may dispossess Tenant
by summary proceedings or otherwise.

 

38



--------------------------------------------------------------------------------

Section 16.3 If at any time, (i) Tenant shall comprise two (2) or more persons,
or (ii) Tenant’s obligations under this Lease shall have been guaranteed by any
person other than Tenant, or (iii) Tenant’s interest in this Lease shall have
been assigned, the word “Tenant”, as used in Section 16.1(E), shall be deemed to
mean any one or more of the persons primarily or secondarily liable for Tenant’s
obligations under this Lease. Any monies received by Landlord from or on behalf
of Tenant during the tendency of any proceeding of the types referred to in
Section 16,1(E) shall be deemed paid as compensation for the use and occupation
of the Premises and the acceptance of any such compensation by Landlord shall
not be deemed an acceptance of Rental or a waiver on the part of Landlord of any
rights under Section 16.2.

 

ARTICLE 17

REMEDIES AND DAMAGES

 

Section 17.1 (A) If there shall occur any Event of Default, and this Lease and
the Term shall expire and come to an end as provided in Article 16 hereof:

 

(1) Tenant shall quit and peacefully surrender the Premises to Landlord, and
Landlord and its agents may immediately, or at any time after such default or
after the date upon which this Lease and the Term shall expire and come to an
end, re-enter the Premises or any part thereof, without notice, either by
summary proceedings, or by any other applicable action or proceeding, (without
being liable to indictment, prosecution or damages therefore), and may repossess
the Premises and dispossess Tenant and any other persons from the Premises and
remove any and all of their property and effects from the Premises; and

 

(2) Landlord, at Landlord’s option, may relent the whole or any portion or
portions of the Premises from time to time, either in the name of Landlord or
otherwise, to such tenant or tenants, for such term or terms ending before, on
or after the Expiration Date, at such rental or rentals and upon such other
conditions, which may include concessions and free rent periods, as Landlord, in
its sole discretion, may determine; provided, however, that Landlord shall have
no obligation to relet the Premises or any part thereof and shall in no event be
liable for refusal or failure to relet the Premises or any part thereof, or, in
the event of any such reletting, for refusal or failure to collect any rent due
upon any such reletting, and no such refusal or failure shall operate to relieve
Tenant of any liability under this Lease or otherwise affect any such liability,
and Landlord, at Landlord’s option, may make such repairs, replacements,
alterations, additions, improvements, decorations and other physical changes in
and to the Premises as Landlord, in its sole discretion, considers advisable or
necessary in connection with any such reletting or proposed reletting, without
relieving Tenant of any liability under this Lease or otherwise affecting any
such liability.

 

(B) Tenant hereby waives the service of any notice of intention to reenter to
that end which may otherwise be required to be given under any present or future
law. Tenant, on its own behalf and on behalf of all persons claiming through or
under Tenant, including all creditors, does further hereby waive any and all
rights which Tenant and all such persons might otherwise have under any present
or future law to redeem the Premises, or to reenter or repossess the Premises,
or to restore the operation of this Lease, after (a) Tenant shall have been
dispossessed by a judgment or by warrant of any court or judge, or (b) any
re-entry by Landlord, or (c) any expiration or termination of this Lease and the
Term, whether such dispossess, re-entry, expiration or termination shall be by
operation of law or pursuant to the provisions of this Lease. The words
“re-enter,” “re-entry” and “re-entered” as used in this Lease shall not be
deemed to be restricted to their technical legal meanings. In the event of a
breach or threatened breach by Tenant, or any persons claiming through or under
Tenant, of any term, covenant or condition of this

 

39



--------------------------------------------------------------------------------

Lease, Landlord shall have the right to enjoin such breach and the right to
invoke any other remedy allowed by law or in equity as if re-entry, summary
proceedings and other special remedies were not provided in this Lease for such
breach. The right to invoke the remedies hereinbefore set forth are cumulative
and shall not preclude Landlord from invoking any other remedy allowed at law or
in equity.

 

Section 17.2 (A) If this Lease and the Term shall expire and come to an end as
provided in Article 16 hereof, or by or under any summary proceeding or any
other action or proceeding, or if Landlord shall re-enter the Premises as
provided in Section 17.1, or by or under any summary proceeding or any other
action or proceeding, then, in any of said events:

 

(1) Tenant shall pay to Landlord all Fixed Rent, Escalation Rent and other items
of Rental payable under this Lease by Tenant to Landlord to the date upon which
this Lease and the Term shall have expired and come to an end or to the date of
re-entry upon the Premises by Landlord, as the case may be, given to Tenant and
brokerage commissions paid by Landlord with respect to this Lease;

 

(2) Tenant also shall be liable for and shall pay to Landlord, as damages, any
deficiency (referred to as “Deficiency”) between the Rental for the period which
otherwise would have constituted the unexpired portion of the Term had this
Lease not been terminated prior to the Fixed Expiration Date, and the net
amount, if any, of rents collected under any reletting effected pursuant to the
provisions of clause (2) of Section 17.1 (A) for any part of such period (first
deducting from the rents collected under any such reletting all of Landlord’s
expenses in connection with the termination of this Lease, Landlord’s re-entry
upon the Premises and with such reletting, including, but not limited to, all
repossession costs, brokerage commissions, legal expenses, attorneys’ fees and
disbursements, alteration costs, contribution to work and other expenses of
preparing the Premises for such reletting); any such Deficiency shall be paid in
monthly installments by Tenant on the days specified in this Lease for payment
of installments of Fixed Rent, Landlord shall be entitled to recover from Tenant
each monthly Deficiency as the same shall arise, and no suit to collect the
amount of the Deficiency for any month shall prejudice Landlord’s right to
collect the Deficiency for any subsequent month by a similar proceeding; and

 

(3) whether or not Landlord shall have collected any monthly Deficiency as
aforesaid, Landlord shall be entitled to recover from Tenant, and Tenant shall
pay to Landlord, on demand, in lieu of any further Deficiency as and for
liquidated and agreed final damages, a sum equal to the amount by which the
Rental for the period which otherwise would have constituted the unexpired
portion of the Term exceeds the then fair and reasonable rental value of the
Premises for the same period, both discounted to present worth at the Base Rate
less the aggregate amount of Deficiencies theretofore collected by Landlord
pursuant to the provisions of clause (A) (2) of this Section 17.2 for the same
period; if, before presentation of proof of such liquidated damages to any
court, commission or tribunal, the Premises, or any part thereof, shall have
been relet by Landlord for the period which otherwise would have constituted the
unexpired portion of the Term, or any part thereof, the amount of rent reserved
upon such reletting shall be deemed, prima facie, to be the fair and reasonable
rental value for the part or the whole of the Premises so relet during the term
of the reletting.

 

(B) If the Premises, or any part thereof, shall be relet together with other
space in the Building, the rents collected or reserved under any such reletting
and the expenses of any such reletting shall be equitably apportioned for the
purposes of this Section 17.2. Tenant shall in no event be entitled to any rents
collected or payable under any reletting, 1 whether or not such rents shall
exceed the Fixed Rent reserved in this Lease. Solely for the purposes of this
Article 17, the term “Escalation Rent” as used in Section 17.2(A) shall mean the
Escalation Rent in effect immediately prior to the Expiration Date, or the date
of reentry upon the Premises by Landlord, as the case may be, adjusted to
reflect any increase

 

40



--------------------------------------------------------------------------------

pursuant to the provisions of Article 27 hereof for the Operating Year
immediately preceding such event. Nothing contained in Article 16 hereof or this
Article 17 shall be deemed to limit or preclude the recovery by Landlord from
Tenant of the maximum amount allowed to be obtained as damages by any statute or
rule of law, or of any sums or damages to which Landlord may be entitled in
addition to the damages set forth in this Section 17.2.

 

ARTICLE 18

LANDLORD FEES AND EXPENSES

 

Section 18.1 If Tenant shall be in default and such default shall continue for
15 days after notice and Tenant is not then in the process of curing, or such
shorter notice, if any, that may be appropriate in an emergency under this Lease
or if Tenant shall knowingly do or permit to be done any act or thing upon the
Premises which would cause Landlord to be in default under any Superior Lease or
Mortgage, Landlord may (1) as provided in Section 14.1 hereof, perform the same
for the account of Tenant, or (2) make any expenditure or incur any obligation
for the payment of money, including, without limitation, reasonable attorneys’
fees and disbursements in instituting, prosecuting or defending any action or
proceeding, and the reasonable cost thereof, with interest thereon at the
Applicable Rate, shall be deemed to be additional rent hereunder and shall be
paid by Tenant to Landlord within ten (10) days of rendition of any bill or
statement to Tenant therefore, and if the Term shall have expired at the time of
making of such expenditures or incurring of such obligations, such sums shall be
recoverable by Landlord as damages. Landlord shall give Tenant such notice as
may be appropriate under the circumstances before undertaking any performance or
making any expenditure hereunder.

 

Section 18.2 If Tenant shall fail to pay any installment of Fixed Rent,
Escalation Rent or any other item of Rental within five (5) Business Days of the
date when due, Tenant shall pay to Landlord, in addition to such installment of
Fixed Rent, Escalation Rent or other item of Rental, as the case may be, as a
late charge and as additional rent, a sum equal to interest at the Applicable
Rate on the amount unpaid, computed from the date such payment was due to and
including the date of payment.

 

ARTICLE 19

NO REPRESENTATIONS BY LANDLORD

 

Landlord and Landlord’s agents and representatives have made no representations
or promises with respect to the Building, the Real Property or the Premises
except as herein expressly set forth, and no rights, easements or licenses are
acquired by Tenant by implication or otherwise except as expressly set forth
herein. Except as otherwise set forth herein, Tenant shall accept possession of
the Premises in the condition which shall exist on the commencement Date “as is”
(subject to the provisions of Section 4.1 hereof), and Landlord shall have no
obligation to perform any work or make any installations in order to prepare the
Premises for Tenant’s occupancy. Landlord represents that the Premises contain
no asbestos containing materials (“ACM”) required to be removed pursuant to any
Requirement. If any ACM is discovered within the Premises, other than any ACM
used, stored, released, handled, produced or installed in, on or from the
Premises by Tenant or any of its employees, agents, subtenants, contractors,
licensees or invitees required to be removed in connection with the performance
of any Alteration, same will be removed by Landlord at its sole cost and
expense. All references in this Lease to the consent or approval of Landlord
shall be deemed to mean the written consent or approval of Landlord and no
consent or approval of Landlord shall be effective for any purpose unless such
consent or approval is set forth in a written instrument executed by Landlord.

 

41



--------------------------------------------------------------------------------

ARTICLE 20

END OF TERM

 

Upon the expiration or other termination of this Lease, Tenant shall quit and
surrender to Landlord the Premises, vacant, broom clean, in good order and
condition, ordinary wear and tear, damage by fire or other casualty and other
damage for which Tenant is not responsible under the terms of this Lease
excepted, and otherwise in compliance with the provisions of Article 3 hereof.
Tenant expressly waives, for itself and for any person claiming through or under
Tenant, any rights which Tenant or any such person may have under the provisions
of Section 2201 of the New York Civil Practice Law and Rules and of any
successor law of like import then in force in connection with any holdover
summary proceedings which Landlord may institute to enforce the foregoing
provisions of this Article 20 with respect to the originally stated Expiration
Date. Tenant acknowledges that possession of the Premises must be surrendered to
Landlord on the Expiration Date. Tenant agrees to indemnify and save Landlord
harmless from and against all claims, losses, damages, liabilities, costs and
expenses (including, without limitation, attorneys’ fees and disbursements)
resulting from delay by Tenant in so surrendering the Premises, including,
without limitation, any claims made by any succeeding tenant founded on such
delay. The parties recognize and agree that the damage to Landlord resulting
from any failure by Tenant to timely surrender possession of the Premises as
aforesaid will be extremely substantial, will exceed the amount of the monthly
installments of the Fixed Rent and Escalation Rent theretofore payable
hereunder, and will be impossible to measure accurately. Tenant therefore agrees
that if possession of the Premises is not surrendered to Landlord on or before
the Expiration Date, in addition to any other rights or remedies Landlord may
have hereunder or at law, and without in any manner limiting Landlord’s right to
demonstrate and collect any damages suffered by Landlord and arising from
Tenant’s failure to surrender the Premises as provided herein, Tenant shall pay
to Landlord on account of use and occupancy of the Premises for each month and
for each portion of any month during which Tenant holds over in the Premises
after the Expiration Date, a sum equal to two (2) times the aggregate of that
portion of the Fixed Rent, Escalation Rent and other items of Rental which were
payable under this Lease during the last month of the Term. Nothing herein
contained shall be deemed to permit Tenant to retain possession of the Premises
without written consent after the Expiration Date or to limit in any manner
Landlord’s right to regain possession of the Premises through summary
proceedings, or otherwise, and no acceptance by Landlord of payments from Tenant
after the Expiration Date shall be deemed to be other than on account of the
amount to be paid by Tenant in accordance with the provisions of this Article
20. The provisions of this Article 20 shall survive the Expiration Date.

 

ARTICLE 21

QUIET ENJOYMENT

 

Tenant may peaceably and quietly enjoy the Premises subject, nevertheless, to
the terms and conditions of this Lease.

 

ARTICLE 22

OMITTED

 

42



--------------------------------------------------------------------------------

ARTICLE 23

NO WAIVER

 

Section 23.1 No act or thing done by Landlord or Landlord’s agents during the
Term shall be deemed an acceptance of a surrender of the Premises, and no
agreement to acct such surrender shall be valid unless in writing signed by
Landlord. No employee of Landlord or Landlord’s agents shall have any power to
accept the keys to the Premises prior to the termination of this Lease. The
delivery of keys to any employee of Landlord or of Landlord’s agents shall not
operate as a termination of this Lease or a surrender of the Premises. In the
event Tenant at any time desires to have Landlord sublet the Premises for
Tenant’s account, Landlord or Landlord’s agents are authorized to receive said
keys for such purpose without releasing Tenant from any of the obligations under
this Lease, and Tenant hereby relieves Landlord of any liability for loss of or
damage to any of Tenant’s effects in connection with such subletting.

 

Section 23.2 The failure of Landlord or Tenant to seek redress for violation of,
or to insist upon the strict performance of, any covenant or condition of this
Lease, or any of the Rules and Regulations set forth or hereafter adopted by
Landlord, shall not prevent a subsequent act, which would have originally
constituted a violation of the provisions of this Lease, from having all of the
force and effect of an original violation of the provisions of this Lease. The
receipt by Landlord or payment by Tenant of Fixed Rent, Escalation Rent or any
other item of Rental with knowledge of the breach of any covenant of this Lease
shall not be deemed a waiver of such breach. The failure of Landlord to enforce
any of the Rules and Regulations set forth, or hereafter adopted, against Tenant
or any other tenant in the Building shall not be deemed a waiver of any such
Rules and Regulations. No provision of this Lease shall be deemed to have been
waived by Landlord or Tenant, unless such waiver be in writing signed by the
party to be charged. No payment by Tenant or receipt by Landlord of a lesser
amount than the monthly Fixed Rent or other item of Rental herein stipulated
shall be deemed to be other than on account of the earliest stipulated Fixed
Rent or other item of Rental, or as Landlord may elect to apply same, nor shall
any endorsement or statement on any check or any letter accompanying any check
or payment as Fixed Rent or other item of Rental be deemed an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance of such Fixed Rent or other item of
Rental or to pursue any other remedy provided in this Lease. This Lease contains
the entire agreement between the parties and all prior negotiations and
agreements are merged herein. Any executory agreement hereafter made shall be
ineffective to change, modify, discharge or effect an abandonment of this Lease
in whole or in part unless such executory agreement is in writing and signed by
the party against whom enforcement of the change, modification, discharge or
abandonment is sought.

 

ARTICLE 24

WAIVER OF TRIAL BY JURY

 

The respective parties hereto shall and they hereby do waive trial by jury in
any action, proceeding or counterclaim brought by either of the parties hereto
against the other on any matters whatsoever arising out of or in any way
connected with this Lease, the relationship of Landlord and Tenant, Tenant’s use
or occupancy of the Premises, or for the enforcement of any remedy under any
statute, emergency or otherwise. If Landlord commences any summary proceeding
against Tenant, Tenant will not interpose any counterclaim of whatever nature or
description in any such proceeding (unless failure to impose such counterclaim
would preclude Tenant from asserting in a separate action the claim which is the
subject of such counterclaim), and will not seek to consolidate such proceeding
with any other action which may have been or will be brought in any other court
by Tenant.

 

43



--------------------------------------------------------------------------------

ARTICLE 25

INABILITY TO PERFORM

 

This Lease and the obligation of Tenant to pay Rental hereunder and perform all
of the other covenants and agreements hereunder on the part of Tenant to be
performed shall in no wise be affected, impaired or excused because Landlord is
unable to fulfill any of its obligations under this Lease expressly or impliedly
to be performed by Landlord, or because Landlord is unable to make, or is
delayed in making any repairs, additions, alterations, improvements or
decorations, or is unable to supply, or is delayed in supplying any equipment or
fixtures, if Landlord is prevented or delayed from so doing by reason of
strikes, lockouts, acts of labor unions or other labor troubles, or by accident,
or due to Acts of God, fire, earthquake, flood, explosion, action of the
elements, war, hostilities, invasion, acts of terrorism, insurrection, riot, mob
violence, sabotage, inability to procure or general shortage of labor,
equipment, facilities, materials, services or supplies in the open market,
failure of transportation or utilities, condemnation, requisition, laws,
preemption by Governmental Authorities in connection with a national emergency
or acts of terrorism, or by reason of any Requirements of any Governmental
Authority, or by reason of failure of the VAC, electrical, plumbing, or other
Building Systems in the Building not attributable to Landlord’s negligence, or
by any cause whatsoever beyond Landlord’s reasonable control (collectively,
“Unavoidable Delays” or “Force Majeure”).

 

ARTICLE 26

BILLS AND NOTICES

 

Except as otherwise expressly provided in this Lease, any bills, statements,
consents, notices, demands, requests or other communications given or required
to be given under this Lease shall be in writing and shall be deemed
sufficiently given or rendered if delivered by hand (against a signed receipt)
or if sent by registered or certified mail or overnight courier (e.g. Federal
Express) (return receipt requested) addressed:

 

(i) if to Tenant (a) at Tenant’s address set forth in this Lease, Attn.: Richard
Adamson, Exec. V.P. and C.O.O. with copies to Learning Tree International, Inc.,
6053 W. Century Blvd., Los Angeles, CA 90045 Attn: Mary C. Adams, V.P.
Administration or (b) at any place where Tenant or any agent or partner of
Tenant may be found if mailed subsequent to Tenant’s vacating, deserting,
abandoning or surrendering the Premises; and

 

(ii) if to Landlord at Landlord’s address set forth in this Lease, Attn.: Nancy
Nemiroff, with copies to and (i) Davis & Gilbert, 1740 Broadway, New York, NY
10019, Attn: Gerald R. Uram, Esq.; (ii) each Mortgagee and Lessor which shall
have requested same, by notice given in accordance with the provisions of this
Article 26 at the address designated by such Mortgagee or Lessor, or to such
other or additional address(es) as Landlord, Tenant or any Mortgagee or Lessor
may designate as its new address(es) for such purpose by notice given to the
other in accordance with the provisions of this Article 26. Any such bill,
statement, consent, notice, demand, request or other communication shall be
deemed to have been rendered or given on the date when it shall have been hand
delivered against a signed receipt or three (3) Business Days from when it shall
have been mailed or on the next Business Day if sent by overnight courier as
provided in this Article 26. Anything contained herein to the contrary
notwithstanding, any Operating Statement, Tax Statement or any other bill,
statement, consent, notice, demand, request or other communication from Landlord
to Tenant with respect to any item of Rental

 

44



--------------------------------------------------------------------------------

(other than any “default notice” if required hereunder) or Building-wide
communications given to all tenants or other occupants of the Building may be
sent to Tenant by regular United States mail or hand delivered without obtaining
a receipt therefore. Any notice, demand or request sent by Landlord to Tenant
may be sent by Landlord’s managing agent or attorneys.

 

ARTICLE 27

ESCALATION

 

Section 27.1 For the purposes of this Article 27, the following terms shall have
the meanings set forth below:

 

(A) “Base Operating Expenses” shall mean the Operating Expenses for the Base
Operating Year.

 

(B) “Base Operating Year” shall mean the calendar year ending December 3 1,
1997.

 

(C) “Base Taxes” shall mean the Taxes for the fiscal year ending June 30, 1997.

 

(D) (1) “Operating Expenses” shall mean the aggregate of those costs and
expenses (and taxes, if any, thereon, including without limitation, sales and
value added taxes) paid or incurred by or on behalf of Landlord (whether
directly or through independent contractors) in respect of the Operation of the
Property which, are properly chargeable to the Operation of the Property
together with and including (without limitation) the costs of gas, oil, steam,
water, sewer rental, electricity (for the portions of the Real Property not
leased to and occupied by tenants or available for occupancy), VAC, heat and
other utilities furnished to the Building and utility taxes, and the expenses
incurred in connection with the Operation of the Property such as insurance
premiums, reasonable attorneys’ fees and disbursements (exclusive of any such
fees and disbursements incurred in applying for any reduction of Taxes) and
management, auditing and other professional fees and expenses, but specifically
excluding:

 

(i) Taxes,

 

(ii) franchise or income taxes imposed upon Landlord,

 

(iii) debt service on Mortgages,

 

(iv) leasing commissions and advertising expenses related to leasing,

 

(v) capital improvements (except as otherwise provided herein),

 

(vi) the cost of electrical energy furnished directly to Tenant and other
tenants of the Building and all other space available for leasing whether or not
leased,

 

(vii) the cost of tenant installations incurred in connection with preparing
space for a new tenant,

 

45



--------------------------------------------------------------------------------

(viii) salaries of personnel above the grade of property manager and such
property manager’s supervisor,

 

(ix) rent paid under Superior Leases,

 

(x) any expense for which Landlord is otherwise compensated through the proceeds
of insurance or would be compensated if Landlord carried insurance in conformity
with Section 9.5 above or is otherwise compensated by any third party or tenant
(including Tenant) of the Building,

 

(xi) expenses for services or work furnished to other tenants in excess of the
services or work Landlord is obligated to furnish to Tenant at no additional
charge (and for purposes of this item (xi), payment for work or services
pursuant to this Article 27 shall not be considered as an additional charge),

 

(xii) legal fees incurred in connection with any negotiation and/or enforcement
of, any space lease in the Building,

 

(xiii) costs and expenses incurred in connection with the creation of a Mortgage
or Superior Lease or in connection with the refinancing of a Mortgage or the
sale of the Building,

 

(xiv) amounts incurred in connection with the Building installing, operating
and/or maintaining any specialty use such as a health club, garage, restaurant,
newsstand or the like, unless Tenant otherwise agrees,

 

(xv) amounts paid to Affiliates of Landlord to the extent such amounts are in
excess of amounts that would have been paid at commercially reasonable rates
absent such relationship; and

 

(xvi) amounts incurred in connection with any withdrawal, liability or unfunded
pension liability with respect to any pension plan,

 

except, however, that if Landlord is not furnishing any particular work or
service (the cost of which if performed by Landlord would constitute an
Operating Expense) to a tenant who has undertaken to perform such work or
service in lieu of the performance thereof by Landlord, Operating Expenses shall
be deemed to be increased by an amount equal to the additional Operating
Expenses which reasonably would have been incurred during such period (including
the Base Operating Year) by Landlord if it had at its own expense furnished such
work or services to such tenant. Any costs incurred in performing work or
furnishing services for any tenant (including Tenant) whether at such tenant’s
or Landlord’s expense, to the extent that such work or service is in excess of
any work or service that Landlord is obligated to furnish to Tenant at
Landlord’s expense shall be deducted from Operating Expenses otherwise
chargeable to the Operation of the Property. Any insurance proceeds received
with respect to any item previously included as an Operating Expense shall be
deducted from Operating Expenses for the Operating Year in which such proceeds
are received; provided, however, to the extent any insurance Proceeds are
received by Landlord in any Operating Year with respect to any item which was
included in Operating Expenses during the Base Operating Year, the amount of
insurance proceeds so received shall be deducted from Base Operating Expenses
and (x) the Base Operating Expenses shall be retroactively adjusted to reflect
such deduction and (y) all retroactive Operating Payments resulting from such
retroactive adjustment shall be due and payable when billed by Landlord.

 

46



--------------------------------------------------------------------------------

(2) In determining the amount of Operating Expenses for any Operating Year, if
less than all of the Building rentable area shall have been occupied by
tenant(s) at any time during any such Operating Year, Operating Expenses shall
be determined for such Operating Year to be an amount equal to the like expenses
which would normally be expected to be incurred had all such areas been occupied
throughout such Operating Year.

 

(3) (a) If any capital improvement is made during any Operating Year in
compliance with a Requirement enacted after the Commencement Date whether or not
such Requirement is valid or mandatory, or in lieu of a repair, then the cost of
such improvement shall be amortized over the useful economic life of such
improvement as reasonably estimated by Landlord, and the annual amortization,
together with interest thereon at the then Base Rate, of such improvement shall
be deemed an Operating Expense in each of the Operating Years during which such
cost of the improvement is amortized.

 

(b) If any capital improvement is made during any Operating Year either for the
purpose of saving or reducing Operating Expenses (as, for example, a
labor-saving improvement), and Landlord reasonably believes that the capital
improvement in question will, in fact, save or reduce Operating Expenses, then
the cost of such improvement shall be included in Operating Expenses for the
Operating Year in which such improvement was made; provided, however, such cost
shall be amortized over such period of time as Landlord reasonably estimates
such savings or reduction in Operating Expenses will equal the cost of such
improvement and the annual amortization, together with interest thereon at the
then Base Rate, of such improvement shall be deemed an Operating Expense in each
of the Operating Years during which such cost of the improvement is amortized.

 

(E) “Operating Statement” shall mean a statement in reasonable detail setting
forth a comparison of the Operating Expenses for an Operating Year with the Base
Operating Expenses and the Escalation Rent for the preceding Operating Year
pursuant to Article 27.

 

(F) “Operating Year” shall mean the calendar year within which the Commencement
Date occurs and each subsequent calendar year for any part or all of which
Escalation Rent shall be payable pursuant to this Article 27.

 

(G) “Taxes” shall mean the aggregate amount of real estate taxes and any general
or special assessments (exclusive of penalties and interest thereon) imposed
upon the Real Property (including, without limitation, (i) assessments made upon
or with respect to any “air” and “development” rights now or hereafter
appurtenant to or affecting the Real Property, (ii) any fee, tax or charge
imposed by any Governmental Authority for any vaults, vault space or other space
within or outside the boundaries of the Real Property, unless rented, and
(iii) any taxes or assessments levied after the date of this Lease in whole or
in part for public benefits to the Real Property or the Building) without taking
into account any discount that Landlord may receive by virtue of any early
payment of Taxes; provided, that if because of any change in the taxation of
real estate, any other tax or assessment, however denominated (including,
without limitation, any franchise, income, profit, sales, use, occupancy, gross
receipts or rental tax) is imposed upon Landlord or the owner of the Real
Property or the Building, or the occupancy, rents or income therefrom, in
substitution for or in lieu of any of the foregoing Taxes, such other tax or
assessment shall be deemed part of Taxes computed as if Landlord’s sole asset
were the Real Property. With respect to any Tax Year, all expenses, including
attorneys’ fees and disbursements, experts’ and other witnesses’ fees, incurred
in contesting the validity or amount of any Taxes or in obtaining a refund of
Taxes shall be considered as part of the Taxes for such Tax Year. Anything
contained herein to the contrary notwithstanding, Taxes shall not be deemed to
include (w) any taxes on Landlord’s income, (x) franchise taxes, (y) estate or
inheritance taxes, or (z) any similar taxes imposed on

 

47



--------------------------------------------------------------------------------

Landlord, unless such taxes are levied, assessed or imposed in lieu of or as a
substitute for or in lieu of the whole or any part of the taxes, assessments,
levies, impositions which now constitute Taxes.

 

(H) “Tax Statement” shall mean a statement in reasonable detail setting forth a
comparison of the Taxes for a Tax Year with the Base Taxes.

 

(I) “Tax Year” shall mean the period July 1 through June 30 (or such other
period as hereinafter may be duly adopted by the Governmental Authority then
imposing taxes as its fiscal year for real estate tax purposes), any portion of
which occurs during the Term.

 

Section 27.2 (A) If the Taxes payable for any Tax Year (any part or all of which
falls within the Term) shall represent an increase above the Base Taxes, then
Tenant shall pay as additional rent for such Tax Year and continuing thereafter
until a new Tax Statement is rendered to Tenant, Tenant’s Share of such increase
(the “Tax Payment”) as shown on the Tax Statement with respect to such Tax Year.
Tenant hereby waives any rights that Tenant may have to be exempt from the
payment of Taxes or the Tax Payment by virtue of diplomatic status or otherwise.

 

(B) At any time during or after the Term, Landlord may render to Tenant a Tax
Statement or Tax Statements showing (i) a comparison of the Taxes for the Tax
Year with the Base Taxes and (ii) the amount of the Tax Payment resulting from
such comparison. Tenant shall pay Tenant’s Share of Taxes to Landlord in the
same number of installments that Landlord pays Taxes to the applicable
Governmental Authority, with each installment of the applicable Tax payment
being due ten (10) days after Landlord bills Tenant for the installment in
question, or thirty (30) days before Landlord’s Tax Payment is due, whichever
occurs later. Notwithstanding the foregoing, if and for so long as Landlord
shall be required to pay monthly or bi-monthly deposits to any unaffiliated
Mortgagee or Lessor, on account of Taxes, then Tenant shall pay to Landlord at
least fifteen (15) days before the date upon which each deposit is due, Tenant’s
Share of each such deposit, but only to the extent that the deposit on an
annualized basis is in excess of the Base Taxes. If the Tax Year established by
the applicable Governmental Authority shall be changed, any Taxes for the Tax
Year prior to such change which are included within the new Tax Year and which
were the subject of a prior Tax Statement shall be apportioned for the purpose
of calculating the Tax Payment payable with respect to such new Tax Year.
Landlord’s failure to render a Tax Statement during or with respect to any Tax
Year shall not prejudice Landlord’s right to render a Tax Statement during or
with respect to any subsequent Tax Year, and shall not eliminate or reduce
Tenant’s obligation to make Tax Payments for such Tax Year. Whenever so
requested, but no more than once a year, Landlord shall furnish Tenant with a
reproduced copy of the tax bill (or receipted bill) for the Taxes for the
current or next succeeding Tax Year (if theretofore issued by the Governmental
Authority).

 

Section 27.3 (A) Only Landlord shall be eligible to institute tax reduction or
other similar proceedings. In the event that after a Tax Statement has been sent
to Tenant, a refund of Taxes with respect to a Tax Year during the Term is
actually received by or on behalf of Landlord, then, promptly after receipt of
such refund, Landlord shall send Tenant a Tax Statement adjusting the Taxes for
such Tax Year (taking into account the expenses mentioned in Section 27.1(G)
hereof) and setting forth Tenant’s Share of such refund and Tenant shall be
entitled to receive such Share either at Landlord’s option, by way of a credit
against the Fixed Rent next becoming due after the sending of such Tax
Statement, or by a refund, to the extent no further Fixed Rent is due; provided,
however, that Tenant’s Share of such refund shall be limited to the portion of
the Tax Payment, if any, which Tenant had theretofore paid to Landlord
attributable to increases in Taxes for the Tax Year to which the refund is
applicable. If it is conclusively determined that Landlord has wrongfully failed
to credit or refund Tenant’s Share of such refund, then Tenant may offset
Tenant’s Share of such refund wrongfully not paid or credited against the next
due installment or installments of Fixed Rent.

 

48



--------------------------------------------------------------------------------

(B) In the event that, after a Tax Statement has been sent to Tenant, the Base
Taxes are reduced (as a result of settlement, final determination of legal
proceedings or otherwise) then, and in such event: (i) the Base Taxes shall be
retroactively adjusted to reflect such reduction, and (ii) all retroactive Tax
Payments resulting from such retroactive adjustment shall be due and payable
when billed by Landlord. Landlord promptly shall send to Tenant a statement
setting forth the basis for such retroactive adjustment and Tax Payments.

 

Section 27.4 (A) If the Operating Expenses for any Operating Year (any part or
all of which falls within the Term shall be greater than the Base Operating
Expenses, then Tenant shall pay as additional rent for such Operating Year and
continuing thereafter until a new Operating Statement is rendered to Tenant,
Tenant’s Share of such increase (the “Operating Payment”) as hereinafter
provided.

 

(B) At any time during or after the Term, Landlord may render to Tenant an
Operating Statement or Statements showing (i) a comparison of the Operating
Expenses for the Operating Year in question with the Base Operating Expenses,
and (ii) the amount of the Operating Payment resulting from such comparison.
Landlord’s failure to render an Operating Statement during or with respect to
any Operating Year in question shall not prejudice Landlord’s right to render an
Operating Statement during or with respect to any subsequent Operating Year, and
shall not eliminate or reduce Tenant’s obligation to make payments of the
Operating Payment pursuant to this Article 27 for such Operating Year.

 

(C) On the first day of the month following the furnishing to Tenant of an
Operating Statement, Tenant shall pay to Landlord a sum equal to 1112th of the
Operating Payment shown thereon to be due for the preceding Operating Year
multiplied by the number of months (and any fraction thereof) of the Term then
elapsed since the commencement of such Operating Year in which such Operating
Statement is delivered, less Operating Payments theretofore made by Tenant for
such Operating Year and thereafter, commencing with the then current monthly
installment of Fixed Rent and continuing monthly thereafter until rendition of
the next succeeding Operating Statement, Tenant shall pay on account of the
Operating Payment for such Year an amount equal to 1112th of the Operating
Payment shown thereon to be due for the preceding Operating Year. Any Operating
Payment shall be collectible by Landlord in the same manner as Fixed Rent.

 

(D) (1) As used in this Section 27.4, (i) “Tentative Monthly Escalation Charge”
shall mean a sum equal to 1/12th of the product of (a) Tenant’s Share, and
(b) the difference between (x) the Base Operating Expenses and (y) Landlord’s
good faith estimate of Operating Expenses for the Current Year, and
(ii) “Current Year” shall mean the Operating Year in which a demand is made upon
Tenant for payment of a Tentative Monthly Escalation Charge.

 

(2) At any time in any Operating Year, Landlord, at its option, in lieu of the
payments required under Section 27.4(C) hereof, may demand and collect from
Tenant, as additional rent, a sum equal to the Tentative Monthly Escalation
Charge multiplied by the number of months in said Operating Year preceding the
demand and reduced by the sum of all payments theretofore made under
Section 27.4(C) with respect to said Operating Year, and thereafter, commencing
with the month in which the demand is made and continuing thereafter for each
month remaining in said Operating Year, the monthly installments of Fixed Rent
shall be deemed increased by the Tentative Monthly Escalation Charge. Any amount
due to Landlord under this Section 27.4(D) may be included by Landlord in any
Operating Statement rendered to Tenant as provided in Section 27.4(B) hereof.

 

49



--------------------------------------------------------------------------------

(E) After the end of the Current Year and at any time that Landlord renders an
Operating Statement or Statements to Tenant as provided in Section 27.4(B)
hereof with respect to the comparison of the Operating Expenses for said
Operating Year or Current Year, with the Base Operating Expenses, as the case
may be, the amounts, if any, collected by Landlord from Tenant under
Section 27.4(C) or (D) on account of the Operating Payment or the Tentative
Monthly Escalation Charge, as the case may be, shall be adjusted, and, if the
amount so collected is less than or exceeds the amount actually due under said
Operating Statement for the Operating Year, a reconciliation shall be made as
follows: Tenant shall be debited with any Operating Payment shown on such
Operating Statement and credited with the amounts, if any, paid by Tenant on
account in accordance with the provisions of subsection (C) and subsection
(D)(2) of this Section 27.4 for the Operating Year in question. Tenant shall pay
any net debit balance to Landlord within fifteen (15) days next following
rendition by Landlord of an invoice for such net debit balance; any net credit
balance shall be applied against the next accruing monthly installments of Fixed
Rent. Any net credit balance due at the end of the Term shall be promptly
refunded by Landlord to Tenant.

 

Section 27.5 Any Operating Statement sent to Tenant shall be conclusively
binding upon Tenant unless, within ninety (90) days after such Statement is
sent, Tenant shall send a written notice to Landlord objecting to such Statement
and specifying the respects in which such Statement is disputed. If such notice
is sent, Tenant (together with its independent certified public accountants) may
examine Landlord’s books and records relating to the Operation of the Property
to determine the accuracy of the Operating Statement. Tenant recognizes the
confidential nature of such books and records and agrees to maintain the
information obtained from such examination in strict confidence. If after such
examination, Tenant still disputes such Operating Statement, either party may
refer the decision of the issues raised to a reputable independent firm of
certified public accountants, selected by Landlord and approved by Tenant, which
approval shall not be unreasonably withheld or delayed as long as such certified
public accounting firm is one of the so-called “big-six” public accounting
firms, which has not performed services for Landlord or its Affiliates during
the preceding two (2) year period and the decision of such accountants shall be
conclusively binding upon the parties. The fees and expenses involved in such
decision shall be borne by the unsuccessful party (and if both parties are
partially successful, such fees and expenses shall be apportioned between
Landlord and Tenant in inverse proportion to the amount by which such decision
is favorable to each party). Notwithstanding the giving of such notice by
Tenant, and pending the resolution of any such dispute, Tenant shall pay to
Landlord when due the amount shown on any such Operating Statement, as provided
in Section 27.4 hereof.

 

Section 27.6 The expiration or termination of this Lease during any Operating
Year or Tax Year shall not affect the rights or obligations of the parties
hereto respecting any payments of Operating Payments for such Operating Year and
any payments of Tax Payments for such Tax Year, and any Operating Statement
relating to such Operating Payment and any Tax Statement relating to such Tax
Payment, may be sent to Tenant subsequent to, and all such rights and
obligations shall survive, any such expiration or termination. In determining
the amount of the Operating Payment for the Operating Year or the Tax Payment
for the Tax Year in which the Term shall expire, the payment of the Operating
Payment for such Operating Year or the Tax Payment for the Tax Year shall be
prorated based on the number of days of the Term which fall within such
Operating Year or Tax Year, as the case may be. Any payments due under such
Operating Statement or Tax Statement shall be payable within twenty (20) days
after such Statement is sent to Tenant.

 

50



--------------------------------------------------------------------------------

ARTICLE 28

SERVICES

 

Section 28.1 (A) Landlord shall provide passenger elevator service to the
Premises during Business Hours on Business Days and between the hours of 8:00
A.M. to 1:00 P.M. on Saturdays, except Holidays and have an elevator subject to
call at all other times.

 

(B) There shall be one (1) service elevator serving the Premises and the entire
Building on call on a “first come, first served” basis on Business Days from
8:00 A.M. to 4:00 P.M. (except for the period from 12:00 noon to 1:00 P.M.), and
on a reservation, “first come, first served” basis from 4:00 P.M. to 8:00 A.M.
on Business Days and at any time on days other than Business Days. If Tenant
shall use the service elevators serving the Premises between 4:00 P.M. and 8:00
A.M. on Business Days or at any time on any other days, Tenant shall pay
Landlord, as additional rent for such use, the standard rates then fixed by
Landlord for the Building, or if no such rates are then fixed, at reasonable
rates.

 

(C) Landlord shall not be required to furnish any service elevator services
during the hours from 4:00 P.M. to 8:00 A.M. on Business Days and at any time on
days other than Business Days. However, Landlord will make every reasonable
effort, to furnish such service elevator services, subject to Landlord’s receipt
of advance notice (which may be by telephone) from Tenant’s Designated
Representative requesting such services prior to 2:00 P.M. of the Business Day
upon which such service is requested or by 2:00 P.M. of the last preceding
Business Day if such periods are to occur on a day other than a Business Day.

 

Section 28.2 Landlord shall furnish duct work to a core wall of the Premises
(for distribution by Tenant within the Premises) in order to provide and shall
provide VAC through the VAC System, when required for the comfortable occupancy
of the Premises, in accordance with the specifications set forth in Schedule B
annexed hereto and made a part hereof, on a year round basis from 8:00 A.M. to
6:00 P.M. on Business Days and 8:00 A.M. to 1:00 P.M. on Saturdays, except
Holidays. Landlord, throughout the Term, shall have free access pursuant to
Article 14 to any and all mechanical installations of Landlord, including, but
not limited to, fan, ventilating and machine rooms, primary and secondary
telephone rooms, utility rooms and service rooms. Tenant shall not construct
partitions or other obstructions which may interfere with Landlord’s free access
thereto, or interfere with the moving of Landlord’s equipment to and from the
enclosures containing said installations. Neither Tenant, nor its agents,
employees or contractors shall at any time enter the said enclosures or tamper
with, adjust or touch or otherwise in any manner affect said mechanical
installations. Tenant shall draw and close the draperies or blinds for the
windows of the Premises whenever the VAC System is in operation and the position
of the sun so required and shall at all times cooperate fully with Landlord and
abide by all of the Regulations and Requirements which Landlord may prescribe
for the proper functioning and protection of the VAC System.

 

Section 28.3 The Fixed Rent does not reflect or include any charge to Tenant for
the furnishing of any necessary VAC to a core wall of the Premises during
periods other than the hours and days set forth above (“Overtime Periods”).
Accordingly, Landlord shall furnish such VAC to the Premises at the request of
Tenant during Overtime Periods and, Tenant shall pay Landlord additional rent
for such services at the then Building rate (the “Overtime Rate”) with a minimum
charge for four (4) hours usage. The Overtime Rate shall be subject to increase
each year by the annual percentage increase, if any, in the Consumer Price Index
from that in effect on the Commencement Date or by one hundred ten percent
(110%) of any increases in the cost to Landlord of supplying VAC during Overtime
Periods, whichever amount is higher. Landlord shall not be required to furnish
any such services during any

 

51



--------------------------------------------------------------------------------

Overtime Periods unless Landlord has received advance notice (which may be by
telephone) from Tenant’s Designated Representative requesting such services
prior to 2:00 P.M. of the Business Day upon which such services are requested or
by 2:00 P.M. of the last preceding Business Day if such Overtime Periods are to
occur on a day other than a Business Day. If Tenant and another tenant on the
same floor as the Premises, are, at the same time, using VAC services during
Overtime Periods, then the Overtime Rate shall be equitably reduced.

 

Section 28.4 Provided Tenant shall keep the Premises in order, Landlord, at
Landlord’s expense, subject to recoupment pursuant to Article 27 hereof, shall
cause the Premises, excluding any portions thereof used for the storage,
preparation, service or consumption of food or beverages, to be cleaned,
substantially in accordance with the standards set forth in Schedule-C annexed
hereto and made a part hereof. Tenant shall pay to Landlord the cost of removal
of any of Tenant’s refuse and rubbish from the Premises and the Building to the
extent that the same exceeds the refuse and rubbish usually attendant upon the
use of such Premises as offices (e.g., “wet garbage” and other items which do
not fit into standard under desk waste baskets). Bills for the same shall be
rendered by Landlord to Tenant at such time as Landlord may elect and shall be
due and payable ten (10) business days following rendition as additional rent.
Tenant, at Tenant’s sole cost and expense, shall cause all portions of the
Premises used for the storage, preparation, service or consumption of food or
beverages to be cleaned daily in a manner satisfactory to Landlord, and to be
exterminated against infestation by vermin, rodents or roaches regularly and, in
addition, whenever there shall be evidence of any infestation. Any such
exterminating shall be done at Tenant’s sole cost and expense, in a manner
reasonably satisfactory to Landlord, and by persons approved by Landlord. If
Tenant shall perform any cleaning services in addition to the services provided
by Landlord as aforesaid, Tenant shall employ the cleaning contractor providing
cleaning services to the Building on behalf of Landlord or such other cleaning
contractor as shall be approved by Landlord; provided, however, if Tenant uses
the Building cleaning contractor and such cleaning contractor is no longer
employed by Landlord, then Tenant shall promptly replace the Building cleaning
contractor with a different cleaning contractor designated by Landlord. Tenant
shall comply with any recycling program and for refuse disposal program
(including, without limitation, any program related to the recycling, separation
or other disposal of paper, glass or metals) which Landlord shall impose or
which shall be required pursuant to any Requirements.

 

Section 28.5 If the New York Board of Fire Underwriters or the Insurance
Services Office or any Governmental Authority, department or official of the
state or city government shall require or recommend that any changes,
modifications, alterations or additional sprinkler heads or other equipment be
made or supplied by reason of Tenant’s business, or the location of the
partitions, trade fixtures, or other contents of the Premises, Landlord, at
Tenant’s cost and expense, shall promptly make and supply such changes,
modifications, alterations, additional sprinkler heads or other equipment. At
Tenant’s option, Tenant may contest any such requirement or recommendation in
the same manner as it may contest Requirements pursuant to Section 6.2 above or
make such changes to the Premises in order to obviate the requirement or
recommendation in question. If Tenant elects to take either of the foregoing
actions, it must do so before the failure of Landlord to make and supply such
changes, modifications, alterations, additional sprinkler heads or other
equipment, adversely affects Landlord’s insurance coverage or increases the
premiums therefore.

 

Section 28.6 Landlord shall provide to the Premises, New York City water for
ordinary drinking, cleaning and lavatory purposes. If Tenant requires, uses or
consumes water for any purpose in addition to ordinary drinking, cleaning or
lavatory purposes, Landlord may install a water meter and thereby measure
Tenant’s water consumption for all such additional purposes. In such event
(1) Tenant shall pay Landlord for the cost of the meter and the cost of the
installation thereof and through the duration of Tenant’s occupancy Tenant shall
keep said meter and equipment in good working order and repair at Tenant’s own

 

52



--------------------------------------------------------------------------------

cost and expense; (2) Tenant shall pay for water consumed as shown on said
meter, as additional rent, and on default in making such payment Landlord may
pay such charges and collect the same from Tenant; and (3) Tenant shall pay the
sewer rent, charge or any other tax, rent, levy or charge which now or hereafter
is assessed, imposed or shall become a lien upon the Premises or the Real
Property of which they are a part pursuant to any Requirement made or issued in
connection with any such metered use, consumption, maintenance or supply of
water, water system, or sewage or sewage connection or system. The bill rendered
by Landlord for the above shall be based upon Tenant’s consumption and shall be
payable by Tenant as additional rent within ten (10) days after rendition.

 

Section 28.7 Landlord reserves the right to stop service of the VAC System or
the elevator, electrical, plumbing or other Building Systems when necessary, by
reason of accident or emergency, or for repairs, additions, alterations,
replacements or improvements in the judgment of Landlord desirable or necessary
to be made, until said repairs, alterations, replacements or improvements shall
have been completed (which repairs, additions, alterations, replacements and
improvements shall be performed in accordance with Section 4.3 hereof), except
as otherwise provided in this Lease. Landlord shall have no responsibility or
liability for interruption, curtailment or failure to supply VAC, elevator,
electrical, plumbing or other Building Systems when prevented by Unavoidable
Delays or by any Requirement of any Governmental Authority or due to the
exercise of its right to stop service as provided in this Article 28. The
exercise of such right or such failure by Landlord shall not constitute an
actual or constructive eviction, in whole or in part, or entitle Tenant to any
compensation or to any abatement or diminution of Rental, or relieve Tenant from
any of its obligations under this Lease, or impose any liability upon Landlord
or its agents by reason of inconvenience or annoyance to Tenant, or injury to or
interruption of Tenant’s business, or otherwise.

 

Section 28.8 As part of the Initial Alterations, Tenant shall have the right to
install a water-cooled supplemental VAC System that is compatible with the
Building Systems, as reasonably determined by Landlord. Tenant shall maintain,
repair and replace, as and when needed, such supplemental VAC System at Tenant’s
sole cost and expense throughout the Term. At Tenant’s request, Landlord shall
supply up to an amount of condenser water per year to be agreed upon by Landlord
and Tenant for the operation of such supplemental VAC System. The water for the
supplemental system shall be provided at an initial rate of six hundred eighty
nine dollars ($689.00) per ton per annum and shall be increased thereafter by
the annual percentage increase, if any, in the Consumer Price Index from that in
effect as of the date hereof or by one hundred ten (110%) of any increases in
the cost to Landlord of supplying such water, whichever amount is higher. Tenant
shall have the sole obligation, at its sole cost and expense, to comply with all
Requirements with respect to the supplemental system, including, without
limitation, Requirements with respect to the obtaining of permits, registration
of such supplemental system, if required, and the performance of any
inspections.

 

Section 28.9 Landlord shall maintain and operate the perimeter heating and,
subject to energy conservation requirements of Governmental Authorities, shall
furnish heat to the Premises, in accordance with Landlord’s standard for the
Building, during Business Hours of Business Days and from 8:00 A.M. to 1:00 P.M.
on Saturdays, excluding Holidays throughout the year. If Tenant shall require
heating service at any other time (hereinafter called “after hours”), Landlord
shall furnish such after hours service upon reasonable advance notice from
Tenant’s Designated Representative, and Tenant shall pay on demand Landlord’s
cost thereof plus ten percent (10%).

 

Section 28.10 In the event that the Building standby power generation system is
used or operated at any time during the Term, Tenant shall, from time to time
within ten (10) days after demand, pay to Landlord Tenant’s pro rata share
(which pro rata share will be based on the proportion the Space Factor bears to
the rentable square feet of space in the Building then being occupied by other
tenants (the

 

53



--------------------------------------------------------------------------------

“Occupancy Factor”) pursuant to effective leases (i.e., if Tenant’s Space Factor
is 20,000 and the Occupancy Factor is 100,000, then Tenant’s pro rata share for
the purposes hereof shall be twenty percent (20%) of the cost of operating the
Building standby power generation system and all costs incidental thereto (the
“Standby Generator Cost”)). The Standby Generator Cost shall not be included in
Operating Expenses to the extent Landlord is paid or reimbursed for same.

 

ARTICLE 29

PARTNERSHIP TENANT

 

If Tenant is a partnership or a professional corporation (or is comprised of two
(2) or more Persons, individually or as co-partners of a partnership or
shareholders of a professional corporation) or if Tenant’s interest in this
Lease shall be assigned to a partnership or a professional corporation (or to
two (2) or more Persons, individually or as co-partners of a partnership or
shareholders of a professional corporation) pursuant to Article 12 hereof (any
such partnership, professional corporation and such persons are referred to in
this Article 29 as “Partnership Tenant”), the following provisions shall apply
to such Partnership Tenant: (a) the liability of each of the parties comprising
Partnership Tenant shall be joint and several; (b) each of the parties
comprising Partnership Tenant hereby consents in advance to, and agrees to be
bound by (x) any written instrument which may hereafter be executed by
Partnership Tenant or any successor entity, changing, modifying, extending or
discharging this Lease, in whole or in part, or surrendering all or any part of
the Premises to Landlord, and (y) any notices, demands, requests or other
communications which may hereafter be given by Partnership Tenant or by any of
the parties comprising Partnership Tenant; (c) any bills, statements, notices,
demands, requests or other communications given or rendered to Partnership
Tenant or to any of such parties shall be binding upon Partnership Tenant and
all such parties; (d) if Partnership Tenant shall admit new partners or
shareholders, as the case may be, all of such new partners or shareholders, as
the case may be, shall, by their admission to Partnership Tenant, be deemed to
have assumed joint and several liability for the performance of all of the
terms, covenants and conditions of this Lease on Tenant’s part to be observed
and performed; and (e) Partnership Tenant shall give prompt notice to Landlord
of the admission of any such new partners or shareholders, as the case may be,
and upon demand of Landlord, shall cause each such new partner or shareholder,
as the case may be, to execute and deliver to Landlord an agreement in form
reasonably satisfactory to Landlord and Tenant, wherein each such new partner or
shareholder, as the case may be, shall assume joint and several liability for
the observance and performance of all the terms, covenants and conditions of
this Lease on Tenant’s part to be observed and performed (but neither Landlord’s
failure to request any such agreement nor the failure of any such new partner or
shareholder, as the case may be, to execute or deliver any such agreement to
Landlord shall vitiate the provisions of clause (d) of this Article 29). For
purposes of this Article 29, a partnership shall include, without limitation, a
limited liability partnership or a limited liability company.

 

ARTICLE 30

VAULT SPACE

 

Notwithstanding anything contained in this Lease or indicated on any sketch,
blueprint or plan, any vaults, vault space or other space outside the boundaries
of the Real Property are not included in the Premises. Landlord makes no
representation as to the location of the boundaries of the Real Property. All
vaults and vault space and all other space outside the boundaries of the Real
Property which Tenant may be permitted to use or occupy are to be used or
occupied under a revocable license, and if any such license shall be revoked, or
if the amount of such space shall be diminished or required by any Governmental
Authority or by any public utility company, such revocation, diminution or
requisition

 

54



--------------------------------------------------------------------------------

shall not constitute an actual or constructive eviction, in whole or in part, or
entitle Tenant to any abatement or diminution of Rental, or relieve Tenant from
any of its obligations under this Lease, or impose any liability upon Landlord.
Any fee, tax or charge imposed by any Governmental Authority for any such
vaults, vault space or other space occupied by Tenant shall be paid by Tenant.

 

ARTICLE 31

SECURITY DEPOSIT

 

Section 31.1 Subject to Section 3 1.2 below, Tenant has deposited with Landlord
the sum of One Hundred Thousand Dollars ($100,000) as security for the faithful
performance and observance by Tenant of the terms, provisions, covenants and
conditions of this Lease, and it is agreed that in the event Tenant defaults
beyond the expiration of applicable notice, grace and cure periods in respect of
any of the terms, provisions, covenants and conditions of this Lease, including,
but not limited to, the payment of Rental, Landlord may use, apply or retain the
whole or any part of the security so deposited to the extent required for the
payment of any Rental or any other sum as to which Tenant is in default or for
any sum which Landlord may expend or may be required to expend by reason of
Tenant’s default beyond the expiration of applicable notice, grace and cure
periods in respect of any of the terms, provisions, covenants and conditions of
this Lease, including, but not limited to, any damages or deficiency accrued
before or after summary proceedings or other re-entry by Landlord. The security
shall, provided no Event of Default then exists hereunder, be returned to Tenant
after the date fixed as the end of the Term and not later than thirty (30) days
after delivery of entire possession of the Premises to Landlord as provided
hereunder. In the event of a sale of the Land and Building or leasing of the
Building, of which the Premises form a part, Landlord shall have the right to
transfer the security to the vendee or lessee and Landlord shall thereupon be
released by Tenant from all liability for the return of such security, and
Tenant agrees to look solely to the new Landlord for the return of said
security, and it is agreed that the provisions hereof shall apply to every
transfer or assignment made of the security to a new Landlord. Tenant further
covenants that it will not assign or encumber or attempt to assign or encumber
the monies deposited I herein as security and that neither Landlord nor its
successors or assigns shall be bound by any such assignment, encumbrance,
attempted assignment or attempted encumbrance. In the event Landlord applies or
retains any portion or all of the security deposited, Tenant shall forthwith
restore the amount so applied or retained so that at all times the amount
deposited shall be the full amount of the security deposit required at the
relevant time. The security shall be deposited in an interest-bearing account in
a bank in New York City selected by Landlord, and interest earned on the account
(less the one percent (1%) administrative fee allowed by law which may be
retained by Landlord) shall, provided Tenant is not in default hereunder beyond
the expiration of applicable notice, grace or cure periods, be paid to Tenant
upon request but no more frequently than annually.

 

Section 31.2 In lieu of the cash security deposit referred to in Section 3 1.1
above, Tenant may deliver to Landlord, and shall maintain in effect at all times
during the Term (and through the period which is thirty (30) days following the
Expiration Date) following delivery thereof, a clean, unconditional and
irrevocable letter of credit, in substantially the form annexed hereto as
Exhibit B in the amount of One Hundred Thousand Dollars ($100,000) issued by a
banking corporation (“Bank”) reasonably satisfactory to Landlord and which is a
member of the New York Clearing House Association or successor thereto and is
presentable for payment at an office of the Bank in the Borough of Manhattan,
New York, New York. Such letter of credit shall have an expiration date no
earlier than the first anniversary of the date of issuance thereof and it shall
be automatically renewed from year-to-year unless terminated by the Bank by
notice to Landlord given not less than forty-five (45) days prior to the then

 

55



--------------------------------------------------------------------------------

expiration date therefore. It is agreed that in the event Tenant defaults in
respect of any of the terms, covenants or provisions of this Lease, including,
but not limited to, the payment of any Rental, and such default continues beyond
the applicable grace and cure period, if any, or if any letter of credit is
terminated by the Bank and is not replaced within thirty (30) days prior to its
expiration that (i) Landlord shall have the right to require the Bank to make
payment to Landlord of so much of the entire proceeds of the letter of credit as
shall be reasonably necessary to cure the default (or the entire proceeds if
notice of termination is given as aforesaid and the letter of credit is not
replaced as aforesaid), and (ii) Landlord may apply said sum so paid to it by
the Bank to the extent required for the payment of any Rental or any other sum
as to which Tenant is in default beyond applicable grace and cure periods or for
any sum which Landlord may expend or may be required to expend by reason of
Tenant’s default beyond applicable grace and cure periods in respect of any of
the terms, covenants and conditions of this Lease, including, but not limited
to, any damages or deficiency in the reletting of the Premises, whether such
damages or deficiency accrues before or after summary proceedings or other
re-entry by Landlord, without thereby waiving any other rights or remedies of
Landlord with respect to such default. If Landlord applies any part of the
proceeds of a letter of credit, Tenant, upon demand, shall deposit with Landlord
promptly the amount so applied or retained (or increase the amount of the letter
of credit) so that the Landlord shall have the full deposit on hand at all times
during the Term. If, subsequent to a letter of credit being drawn upon, a new
letter of credit meeting all the requirements set forth in this Section 31.2 is
delivered to Landlord, any proceeds of the former letter of credit then held by
Landlord shall be promptly returned to Tenant. If a letter of credit is drawn
upon, any proceeds received by Landlord which are not applied to the curing of
the default shall be held by Landlord subject to the provision of Section 3 1.1
above. Any letter of credit, or any remaining portion of any sum collected by
Landlord hereunder from the Bank, together with any other portion or sum held by
Landlord as security shall, provided no Event of Default shall then exist
hereunder, be returned to Tenant within thirty (30) days after the Expiration
Date of this Lease and after delivery of the entire possession of the Premises
to Landlord. In the event of an assignment by Landlord of its interest under
this Lease, Landlord shall have the right to transfer the security to the
assignee, and Tenant agrees to look to the new Landlord solely for the return of
said security and it is agreed that the provisions hereof shall apply to every
transfer or assignment made of the security to a new Landlord. Tenant shall have
the right to substitute one letter of credit for another provided that at all
times the letter of credit shall meet the requirements of this Section 31.2.

 

Section 31.3 Notwithstanding anything contained in Section 3 1.1 or 3 1.2 above,
on March 1,2002, if there is no default by Tenant under this Lease which remains
uncured beyond any applicable grace and cure period, Landlord shall return such
portion of the security to Tenant (or shall permit Tenant to substitute or
reduce any letter of credit then held as security by Landlord), such that the
security deposit pursuant to Section 3 1.1. or 3 1.2 above shall be reduced to
$50,000.

 

ARTICLE 32

CAPTIONS

 

The captions are inserted only as a matter of convenience and for reference and
in no way define, limit or describe the scope of this Lease nor the intent of
any provision thereof.

 

ARTICLE 33

PARTIES BOUND

 

The covenants, conditions and agreements contained in this Lease shall bind and
inure to the benefit of Landlord and Tenant and their respective legal
representatives, successors, and, except as otherwise provided in this Lease,
their assigns.

 

56



--------------------------------------------------------------------------------

ARTICLE 34

BROKER

 

Each party represents and warrants to the other that it has not dealt with any
broker or Person in connection with this Lease other than Edward S. Gordon Co.,
Inc. and CB Commercial Real Estate Group, Inc. (jointly, the “Broker”). The
execution and delivery of this Lease by each party shall be conclusive evidence
that such party has relied upon the foregoing representation and warranty. The
representing party shall indemnify and hold the other harmless from and against
any and all claims for commission, fee or other compensation by any person
(other than the Broker) who shall claim to have dealt with the representing in
connection with this Lease and for any and all costs incurred by the other in
connection with such claims, including, without limitation, reasonable
attorneys’ fees and disbursements. The representing party shall have the right,
at the representing party’s sole cost and expense, to defend any such claim with
counsel reasonably satisfactory to the other and settle or compromise any such
claim provided that the other shall have no financial responsibility therefore
or be otherwise prejudiced by any such compromise or settlement. Tenant shall
have no responsibility for any commission which may be due the Broker in
connection with this Lease. The provisions of this Article 34 shall survive the
expiration or sooner termination of this Lease.

 

ARTICLE 35

INDEMNITY

 

Section 35.1 Tenant shall not do or permit any act or thing to be done upon the
Premises which may subject Landlord to any liability or responsibility for
injury, damages to persons or property or to any liability by reason of any
violation of any Requirement, and shall exercise such control over the Premises
as to fully protect Landlord against any such liability. To the extent not
covered by insurance obtained by Tenant at its sole cost and expense in which
the Indemnities are named as additional insureds, Tenant shall indemnify and
save the Indemnities harmless from and against (a) all claims of whatever nature
against the Indemnities arising from any act, omission or negligence of Tenant,
its contractors, licensees, agents, servants, employees, invitees or visitors,
(b) all claims against the Indemnities arising from any accident, injury or
damage whatsoever caused to any person or to the property of any person and
occurring during the Term in the Premises, (c) all claims against the
Indemnities arising from any accident, injury or damage occurring outside of the
Premises but anywhere within or about the Real Property, where such accident,
injury or damage results or is claimed to have resulted from an act, omission or
negligence of Tenant or Tenant’s contractors, licensees, agents, servants,
employees, invitees or visitors, and (d) any breach, violation or nonperformance
of any covenant, condition or agreement in this Lease set forth and contained on
the part of Tenant to be fulfilled, kept, observed and performed. This indemnity
and hold harmless agreement shall include indemnity from and against any and all
liability, fines, suits, demands, costs and expenses of any kind or nature
(including, without limitation, attorneys’ fees and disbursements) incurred in
or in connection with any such claim or proceeding brought thereon, and the
defense thereof.

 

Section 35.2 If any claim, action or proceeding is made or brought against
Landlord, which claim, action or proceeding Tenant shall be obligated to
indemnify Landlord against pursuant to the terms of this Lease, then, upon
demand by Landlord, Tenant, at its sole cost and expense, shall resist or defend
such claim, action or proceeding in Landlord’s name, if necessary, by such
attorneys as Landlord shall approve, which approval shall not be unreasonably
withheld. Attorneys for Tenant’s insurer are hereby deemed approved for purposes
of this Section 35.2. The provisions of this Article 35 shall survive the
expiration or earlier termination of this Lease.

 

57



--------------------------------------------------------------------------------

ARTICLE 36

ADJACENT EXCAVATION-SHORING

 

If an excavation shall be made upon land adjacent to the Premises, or shall be
authorized to be made, Tenant, upon reasonable advance notice, shall afford to
the Person causing or authorized to cause such excavation, a license to enter
upon the Premises for the purpose of doing such work as said Person shall deem
necessary to preserve the wall or the Building from injury or damage and to
support the same by proper foundations, without any claim for damages or
indemnity against Landlord, or diminution or abatement of Rental, provided that
Tenant shall continue to have access to the Premises and the Building.

 

ARTICLE 37

MISCELLANEOUS

 

Section 37.1 This Lease is offered for signature by Tenant and it is understood
that this Lease shall not be binding upon Landlord or Tenant unless and until
Landlord and Tenant shall have executed and delivered a fully executed copy of
this Lease to each other.

 

Section 37.2 The obligations of Landlord under this Lease shall not be binding
upon Landlord named herein after the sale, conveyance, assignment or transfer by
such Landlord (or upon any subsequent Landlord after the sale, conveyance,
assignment or transfer by such subsequent Landlord) of its interest in the
Building or the Real Property, as the case may be, and in the event of any such
sale, conveyance, assignment or transfer, Landlord shall be and hereby is
entirely freed and relieved of all covenants and obligations of Landlord
hereunder. The partners, shareholders, directors, officers and principals,
direct and indirect, of Landlord and Tenant (collectively, the “Parties”) shall
not be liable for the performance of Landlord’s or Tenant’s obligations under
this Lease. Each party shall look solely to the other to enforce the other’s
obligations hereunder and shall not seek any damages against any of the Parties.
The liability of Landlord for Landlord’s obligations under this Lease shall be
limited to Landlord’s interest in the Real Property and the proceeds thereof and
Tenant shall not look to any other property or assets of Landlord or the
property or assets of any of the Parties in seeking either to enforce Landlord’s
obligations under this Lease or to satisfy a judgment for Landlord’s failure to
perform such obligations.

 

Section 37.3 Notwithstanding anything contained in this Lease to the contrary,
all amounts payable by Tenant to or on behalf of Landlord under this Lease,
whether or not expressly denominated Fixed Rent, Escalation Rent, additional
rent or Rental, shall constitute rent for the purposes of Section 502 (b) (7) of
the Bankruptcy Code.

 

Section 37.4 Tenant’s liability for all items of Rental and Landlord’s liability
for any sums due Tenant shall survive the Expiration Date.

 

Section 37.5 Tenant shall reimburse Landlord as additional rent, within ten
(10) days after rendition of a statement, for all expenditures made by, or
damages or fines sustained or incurred by, Landlord, due to any default by
Tenant under this Lease, with interest thereon at the Applicable Rate.

 

Section 37.6 This Lease shall not be recorded.

 

Section 37.7 Tenant hereby waives any claim against Landlord which Tenant may
have based upon any assertion that Landlord has unreasonably withheld or
unreasonably delayed any consent or approval requested by Tenant, and Tenant
agrees that its sole remedy shall be an action or proceeding to enforce any
related provision or for specific performance, injunction or declaratory
judgment or an

 

58



--------------------------------------------------------------------------------

arbitration proceeding as hereinafter provided; provided, however neither such
waiver or agreement by Tenant shall apply if there is an affirmative finding
that Landlord withheld or delayed its consent or approval willfully or in bad
faith. In the event of a determination that such consent or approval has been
unreasonably withheld or delayed, the requested consent or approval shall be
deemed to have been granted; ) however, Landlord shall have no liability to
Tenant for its refusal or failure to give such consent or approval except as
expressly provided to the contrary in the immediately preceding sentence.
Tenant’s sole remedy for Landlord’s unreasonably withholding or delaying consent
or approval shall be as provided in this Section 37.7. Any dispute relating to
the withholding or delay of consent by Landlord may be determined, at Tenant’s
option, under the Expedited Procedures provisions of the Commercial Arbitration
Rules of the American Arbitration Association (presently Rules 54 through 58);
provided, however, that with respect to any such arbitration, (i) the list of
arbitrators referred to in Rule 55 shall be returned within five (5) business
days from the date of mailing, (ii) the parties shall notify the American
Arbitration Association, by telephone, within four (4) days of any objections to
the arbitrator appointed and will have no right to object if the arbitrator so
appointed was on the list submitted by the American Arbitration Association and
was not objected to in accordance with the second sentence of Rule 55, (iii) the
Notice of Hearing referred to in Rule 56 shall be four (4) days in advance of
the hearing, (iv) the hearing shall be held within seven (7) days after the
appointment of the arbitrator, and (v) the arbitrator shall have no right to
award damages.

 

Section 37.8 This Lease contains the entire agreement between the parties and
supersedes all prior understandings, if any, with respect thereto. This Lease
shall not be modified, changed or supplemented, except by a written instrument
executed by both parties.

 

Section 37.9 Tenant and Landlord each hereby (a) irrevocably consents and
submits to the jurisdiction of any Federal, state, county or municipal court
sitting in the State of New York in respect to any action or proceeding brought
therein by Landlord against Tenant or Tenant against Landlord concerning any
matters arising out of or in any way relating to this Lease; (b) irrevocably
waives all objections as to venue and any and all rights it may have to seek a
change of venue with respect to any such action or proceedings; (c) agrees that
the laws of the State of New York shall govern in any such action or proceeding
and waives any defense to any action or proceeding granted by the laws of any
other country or jurisdiction unless such defense is also allowed by the laws of
the State of New York; and (d) agrees that any final judgment rendered against
it in any such action or proceeding shall be conclusive and may be enforced in
any other jurisdiction by suit on the judgment or in any other manner provided
by law. Tenant and Landlord each further agrees that any action or proceeding by
Tenant against Landlord or Landlord against Tenant in respect to any matters
arising out of or in any way relating to this Lease shall be brought only in the
State of New York, County of New York.

 

Section 37.10 (A) All of the Schedules and Exhibits attached hereto are
incorporated in and made a part of this Lease, but, in the event of any
inconsistency between the terms and provisions of this Lease and the terms and
provisions of the Schedules and Exhibits hereto, the terms and provisions of
this Lease shall control. Wherever appropriate in this Lease, personal pronouns
shall be deemed to include the other genders and the singular to include the
plural. All Article and Section references set forth herein shall, unless the
context otherwise specifically requires, be deemed references to the Articles
and Sections of this Lease. (B) If any term, covenant, condition or provision of
this Lease, or the application thereof to any person or circumstance, shall ever
be held to be invalid or unenforceable, then in each such event the remainder of
this Lease or the application of such term, covenant, condition or provision to
any other Person or any other circumstance (other than those as to which it
shall be invalid or unenforceable) shall not be thereby affected, and each term,
covenant, condition and provision hereof shall remain valid and enforceable to
the fullest extent permitted by law.

 

59



--------------------------------------------------------------------------------

Section 37.11 Tenant shall comply with any recycling program and/or refuse
disposal program (including, without limitation, any program related to the
recycling, separation or other disposal of paper, glass or metals) which
Landlord shall voluntarily impose or which shall be required pursuant to any
Requirements.

 

Section 37.12 In the event any Governmental Authority promulgates or revises any
law, or issues mandatory controls relating to the use or conservation of energy,
water, gas, light or electricity, or the provision of any other utility or
service furnished by Landlord in the Building, Landlord may, in its reasonable
discretion take any appropriate action to comply with such provision of law,
mandatory controls, including the making of alterations to the Building. Neither
Landlord’s actions nor its failure to act shall entitle Tenant to any damages,
abate or suspend Tenant’s obligation to pay any item of Rental or constitute or
be construed as a constructive or other eviction of Tenant.

 

Section 37.13 Tenant shall not cause or permit any Hazardous Materials
(hereinafter defined) to be used, stored, transported, released, handled,
produced or installed in, on or from the Premises or the Building. “Hazardous
Materials”, as used herein, shall mean any flammables, explosives, radioactive
materials, hazardous wastes, hazardous and toxic substances or related
materials, asbestos or any material containing asbestos, or any other substance
or material as defined by any Federal, state or local environmental law,
ordinance, rule or regulation including, without limitation, the Comprehensive
Environmental Response Compensation and Liability Act of 1980, as amended, the
Hazardous Materials Transportation Act, as amended, the Resource Conservation
and Recovery Act, as amended, and in the regulations adopted and publications
promulgated pursuant to each of the foregoing. Nothing contained in this
Section 37.13 shall be construed to prohibit Tenant from storing and utilizing
in the Premises customary office supplies containing legal, minimal and usual
amounts of Hazardous Materials. In the event of a breach of the provisions of
this Section 37.13, Landlord shall have the right, in addition to all other
rights and remedies of Landlord under this Lease or at law, to require Tenant to
remove any such Hazardous Materials from the Premises in the manner prescribed
for such removal by any Requirements. The provisions of this Section 37.13 shall
survive the expiration or termination of this Lease.

 

Section 37.14 Wherever in this Lease it is provided that Landlord’s consent or
approval cannot be unreasonably withheld, same shall be construed to mean that
Landlord’s consent or approval cannot be unreasonably delayed or conditioned.

 

ARTICLE 38

RENT CONTROL

 

If at the commencement of, or at any time or times during the Term, the Rental
reserved in this Lease shall not be fully collectible by reason of any
Requirement, Tenant shall enter into such agreements and take such other steps
(without additional expense to Tenant) as Landlord may request and as may be
legally permissible to permit Landlord to collect the maximum rents which may
from time to time during the continuance of such legal rent restriction be
legally permissible (and not in excess of the amounts reserved therefore under
this Lease). Upon the termination of such legal rent restriction prior to the
expiration of the Term, (a) the Rental shall become and thereafter be payable
hereunder in accordance with the amounts reserved in this Lease for the periods
following such termination, and (b) Tenant shall pay to Landlord, if legally
permissible, an amount equal to (i) the items of Rental which would have been
paid pursuant to this Lease but for such legal rent restriction, less (ii) the
rents paid by Tenant to Landlord during the period or periods such legal rent
restriction was in effect.

 

60



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have each executed and delivered this
Lease as of the day and year first above written.

 

       

KG A&A CORPORATION

                   

By:

 

/s/ Toru Fujita

                   

Name:

 

Toru Fujita

                   

Title:

 

President

       

LEARNING TREE INTERNATIONAL USA, INC.

54-1577802

          By:   /s/ Richard S. Adamson

Federal Employer

             

Name: Richard S. Adamson

Identification Number

             

 Title: Executive V.P./C.O.O.



--------------------------------------------------------------------------------

Schedule A

RULES AND REGULATIONS

 

(1) The sidewalks, entrances, passages, courts, elevators, vestibules,
stairways, corridors, or halls shall not be obstructed or encumbered by Tenant
or used for any purpose other than ingress and egress to and from the Premises
and for delivery of merchandise and equipment in prompt and efficient manner,
using elevators and passageways designated for such delivery by Landlord.

 

(2) No awnings, air-conditioning units, fans or other projections shall be
attached to the outside walls of the Building. No curtains, blinds, shades, or
screens, other than those which conform to Building standards as established by
Landlord from time to time, shall be attached to or hung in, or used in
connection with, any window or door of the Premises, without the prior written
consent of Landlord which shall not be unreasonably withheld or delayed. Such
awnings, projections, curtains, blinds, shades, screens or other fixtures must
be of a quality, type, design and color, and attached in the manner reasonably
approved by Landlord. All electrical fixtures hung in offices or spaces along
the perimeter of the Premises must be of a quality, type, design and bulb color
approved by Landlord, which consent shall not be withheld or delayed
unreasonably.

 

(3) No sign, advertisement, notice or other lettering shall be exhibited,
inscribed, painted or affixed by Tenant on any part of the outside of the
Premises or Building or on the inside of the Premises if the same can be seen
from the outside of the Premises without the prior written consent of Landlord
except that the name of Tenant may appear on the entrance door of the Premises.
In the event of the violation of the foregoing by Tenant, if Tenant has refused
to remove same after reasonable notice from Landlord, Landlord may remove same
without any liability, and may charge the expense incurred by such removal to
Tenant. Interior signs on doors and directory tablet shall be of a size, color
and style reasonably acceptable to Landlord.

 

(4) The exterior windows and doors that reflect or admit light and air into the
Premises or the halls, passageways or other public places in the Building, shall
not be covered or obstructed by Tenant.

 

(5) No showcases or other articles shall be put in front of or affixed to any
part of the exterior of the Building, nor placed in the halls, corridors or
vestibules, nor shall any article obstruct any air-conditioning supply or
exhaust without the prior written consent of Landlord.

 

(6) The water and wash closets and other plumbing fixtures shall not be used for
any purposes other than those for which they were constructed, and no sweepings,
rubbish, rags, acids or other substances shall be deposited therein. All damages
resulting from any misuse of the fixtures shall be borne by Tenant.

 

(7) Subject to the provisions of Article 3 of this Lease, Tenant shall not mark,
paint, drill into, or in any way deface any part of the Premises or the
Building. No boring, cutting or stringing of wires shall be permitted, except
with the prior written consent of Landlord, which consent shall not be
unreasonably withheld or delayed, and as Landlord may direct.

 

(8) No space in the Building shall be used for manufacturing, for the storage of
merchandise, or for the sale of merchandise, goods or property of any kind at
auction.

 

A-1



--------------------------------------------------------------------------------

(9) Tenant shall not make, or permit to be made, any unseemly or disturbing
noises or disturb or interfere with occupants of the Building or neighboring
buildings or premises or those having business with them whether by the use of
any musical instrument, radio, television set, talking machine, unmusical noise,
whistling, singing, or in any other way.

 

(10) Tenant, or any of Tenant’s employees, agents, visitors or licensees, shall
not at any time bring or keep upon the Premises any flammable, combustible or
explosive fluid, chemical or substance except such as are incidental to usual
office occupancy, provided, however, such items are stored in approved
containers in compliance with all applicable Requirements.

 

(11) No additional locks or bolts of any kind shall be placed upon any of the
doors or windows by Tenant, nor shall any changes be made in existing locks or
the mechanism thereof, unless Tenant promptly provides Landlord with the key or
combination thereto. Tenant must, upon the termination of its tenancy, return to
Landlord all keys of stores, offices and toilet rooms, and in the event of the
loss of any keys furnished at Landlord’s expense, Tenant shall pay to Landlord
the cost thereof.

 

(12) No bicycles, vehicles or animals of any kind except for seeing eye dogs
shall be brought into or kept by Tenant in or about the Premises or the
Building.

 

(13) All removals, or the carrying in or out of any safes, freight, furniture or
bulky matter of any description must take place in the manner and during the
hours which Landlord or its agent reasonably may determine from time to time.
Landlord reserves the right to inspect all safes, freight or other bulky
articles to be brought into the Building and to exclude from the Building all
safes, freight or other bulky articles which violate any of these Rules and
Regulations or the Lease of which these Rules and Regulations are a part.

 

(14) Tenant shall not occupy or permit any portion of the Premises demised to it
to be occupied as an office for a public stenographer or typist, or for the
possession, storage, manufacture, or sale of liquor, narcotics, dope, or as a
barber or manicure shop, or as an employment bureau. Tenant shall not engage or
pay any employees on the Premises, except those actually working for Tenant at
the Premises, nor advertise for labor giving an address at the Premises.

 

(15) Tenant shall not purchase spring water, ice, towels or other like service,
or accept barbering or boot blacking services in the Premises, from any company
or persons not approved by Landlord, which approval shall not be withheld or
delayed unreasonably and at hours and under regulations other than as reasonably
fixed by Landlord.

 

(16) Landlord shall have the right to prohibit any advertising by Tenant which,
in Landlord’s reasonable opinion, tends to impair the reputation of the Building
or its desirability as a building for offices, and upon written notice from
Landlord, Tenant shall refrain from or discontinue such advertising.

 

(17) Landlord reserves the right to exclude from the Building (i) between the
hours of 6:00 P.M. and 8:00 A.M. on Business Days and (ii) between the hours of
1:00 P.M. and 12:00 Midnight on Saturdays and (iii) during all hours on Sundays
and Holidays and, if Landlord so elects, during Business Hours and Saturdays
between 8:00 A.M. and 1:00 P.M., all persons who do not present a pass (if
required) to the Building signed or approved by Landlord. Tenant shall be
responsible for all persons for whom a pass shall be issued at the request of
Tenant and shall be liable to Landlord for all acts of such persons.

 

A-2



--------------------------------------------------------------------------------

(18) Tenant shall, at its expense, provide artificial light for the employees of
Landlord wile doing janitor service or other cleaning, and in making repairs or
alterations in the Premises.

 

The requirements of Tenant will be attended to only upon written application by
Tenant’s Designated Representative at the office of the Building. Building
employees shall not perform any work or do anything outside of the regular
duties, unless under special instructions from the office of Landlord, and
provided Tenant pays the then Building standard rates for same.

 

(20) Canvassing, soliciting and peddling in the Building is prohibited and
Tenant shall cooperate to prevent the same, including, but not limited to,
providing Landlord with notice of any such acts when Tenant becomes aware of
same.

 

(21) There shall not be used in any space, or in the public halls of the
Building, either by Tenant or by jobbers or others, in the delivery or receipt
of merchandise, any hand trucks, except those equipped with rubber tires and
side guards.

 

(22) Except as specifically provided in Section 2.2 of this Lease, Tenant shall
not do any cooking, conduct any restaurant, luncheonette or cafeteria for the
sale or service of food or beverages to its employees or to others, or cause or
permit any odors of cooking or other processes or any unusual or objectionable
odors to emanate from the Premises. Landlord shall have the reasonable right to
exclude from the Building any food vendors based upon prior experience with such
vendors.

 

(23) Tenant shall keep the entrance door to the Premises closed at all times.

 

(24) Landlord shall have the right to require that all messengers and other
Persons delivering packages, papers and other materials to Tenant (i) be
directed to deliver such packages, papers and other materials to a person
designated by Landlord who will distribute the same to Tenant, or (ii) be
escorted by a person designated by Landlord to deliver the same to Tenant.

 

A-3



--------------------------------------------------------------------------------

Schedule B

VAC SPECIFICATIONS

 

The Building heating and VAC Systems for the office floors shall be designed to
maintain the following conditions:

 

When winter outdoor temperature is not less than 5”F, indoor space conditions
shall be not less than 70°F dry bulb.

 

When summer outdoor ambient temperature is not in excess of 89°F dry bulb and
75°F wet bulb, indoor space conditions shall be not greater than 78°F dry bulb
and maximum relative humidity of 50%.

 

Introduction of outside ventilation air shall be at 0.15 cubic feet per minute
per gross square foot.

 

Maintenance of these conditions is subject to:

 

Light colored window covering shall be provided on inside of all curtain wall.

 

Occupant density not in excess of one person per 100 gross square feet.

 

Tenant’s interior heat loads will not exceed the cooling capacities of each
dedicated floor air handling unit serving the Premises as scheduled on Flack &
Kurtz Drawing No. M- 102, last revised on May 9, 1988 (the “Drawing”).

 

(d) Tenant’s air distribution duct work shall conform to S.M.A.C.N.A. (Sheet
Metal and Air Conditioning National Association, Inc.) standards for variable
air volume systems.

 

Where Tenant’s heat loads exceed the system’s cooling capacity as specified on
the Drawing, then Tenant shall, at Tenant’s sole cost and expense, provide
supplemental cooling equipment as required.



--------------------------------------------------------------------------------

Schedule C

CLEANING SPECIFICATIONS

 

The following services will be performed for Tenant, at the specified
frequencies on Business Day nights.

 

ENTRANCE LOBBY

 

Entrance lobby to be kept generally clean and neat and the following cleaning
operations shall be maintained to attain this effect:

 

  a. Wash lobby floor nightly.

 

  b. Dust walls nightly and wash walls as required.

 

  c. Wipe down metal surfaces nightly and polish once per week.

 

  d. Wash all mats and clean wool or nylon runners as necessary.

 

  e. Clean entrance and revolving doors daily.

 

ELEVATORS

 

  a. Wash elevators floors nightly with detergent as necessary.

 

  b. Clean lobby elevator saddles, doors, and frames nightly.

 

  c. Clean metal and sides of elevator cabs nightly.

 

  d. Clean door saddles and frames on floors above lobby once per week and
vacuum dirt from door tracks nightly.

 

  e. Remove all gum and foreign matter on sight.

 

  f. Remove all unauthorized marks and writing from sides of elevator cabs.

 

GENERAL OFFICE AREAS

 

NIGHTLY:

 

  a. Damp mop all stone ceramic tile, terrazzo and other types of unwaxed
flooring.

 

  b. Sweep all vinyl, asphalt, rubber, and similar types of flooring.

 

  c. Vacuum all carpeted areas once a week and carpet sweep four times per week

 

  d. Hand dust and wipe clean with damp or chemically treated cloth all
furniture, file cabinets, fixture, window sills, convector enclosure tops, and
wash said sills and tops as necessary.

 

  e. Wipe all telephones.

 

  f. Dust all chairs, rail trim

 

  g. Empty all waste receptacles and remove wastepaper and waste materials to a
designated area.

 

  h. Damp dust interiors of all waste disposal receptacles.

 

  i. Empty and wipe clean all ashtrays and screen all sands urns.

 

  j. Wash clean all water fountains and water coolers

 

C-1



--------------------------------------------------------------------------------

  k. Clean all furniture tops.

 

  l. Remove finger marks and dust doors of elevator hatchways.

 

PERIODIC:

 

  a. Hand dust all door louvers and other ventilating louvers within hand reach
once per week.

 

  b. Dust all baseboards once per week.

 

  c. Remove finger marks from all painted surfaces near light switches,
entranced doors, once per week.

 

  d. Wipe clean all bright work weekly.

 

  e. Wash floors in public stairways throughout building once per week including
doors as needed.

 

  f. Move and vacuum clean once per week underneath all furniture that can be
moved.

 

  g. Dust all picture frames, charts and similar hangings quarterly, which were
not reached in nightly cleaning.

 

  h. Dust all vertical surfaces wash as partitions, doors, and other surfaces
not reached in nightly cleaning (quarterly).

 

  i. Dust exterior of lighting fixtures annually.

 

PUBLIC TOILETS

 

NIGHTLY:

 

  a. Wash all floors

 

  b. Wash all mirrors and powder shelves

 

  c. Wash all bright work.

 

  d. Wash all plumbing fixtures.

 

  e. Wash and disinfect all toilet seats, both sides.

 

  f. Scour, wash and disinfect all basins, bowls and urinal throughout toilet.

 

  g. Empty paper towel receptacles and remove paper to designated area.

 

  h. Fill toilet tissue holders.

 

  i. Fill soap dispenser system and fill paper towel dispensers.

 

  j. Clean and wash receptacles and dispenser nightly.

 

  k. Remove finger marks from painted surfaces.

 

  l. Remove unauthorized marks and writing from walls on sight. Dust all
partitions and tile walls.

 

PERIODIC

 

  a. Clean and wash all partitions once a month; spot wash daily.

 

  b. Scrub floors as necessary but not less than once every week.

 

  c. Hand dust, clean and wash all the tile walls twice each year and more often
if necessary.

 

  d. High dusting to be done once each month which includes lights, walls,
grills.

 

C-2



--------------------------------------------------------------------------------

  e. Washing toilet lighting fixtures as often as necessary but not less than
twice per year.

 

PUBLIC AREAS

 

  a. Keep all public and private stairwells throughout entire Building in
generally clean condition, sweep daily and mop same, as necessary, but not less
than monthly.

 

  b. Keep clean fire hose, extinguishers, and similar equipment.

 

  c. Dust all railings, etc., weekly and high dust quarterly.

 

  d. Wash walls of public stairways once per year.

 

  e. Wash all public corridor flooring and treat as required at least once per
week, or more often, if necessary.

 

  f. Remove all unauthorized marks and writing from walls on sight.

 

  g. Wash vertical surfaces of public corridors and elevator lobbies as often as
necessary, but not less than once per month.

 

BUILDING SERVICE AREAS

 

  a. Wash lockers and walls two times a year; wax floors monthly.

 

  b. Hose all sidewalks, ramps, loading dock, trucking area, etc., daily. Scrub
and steam clean if necessary.

 

  c. Keep loading dock area in generally neat clean condition at all times. Keep
wastepaper, cardboard and rubbish, etc., stored in approved receptacles or
assigned rooms. Clean floors, walls, and doors, etc., as necessary.

 

  d. Slop sinks are to be cleaned after use. Mops, rags, and equipment are to be
cleaned and stored in racks. Walls and floors are to be kept clean at all times.

 

  e. Electric, telephone closets, and store rooms are to be kept free from
debris. Floors are to be swept weekly and washed monthly.

 

EXTERIOR CLEANING

 

  a. Clean standpipe and sprinkler siamese connections and hose bibs. Maintain
the exterior of the street floor level of the Building so that there is
uniformity of color, brightness, and cleanliness at all times.

 

  b. Sweep sidewalks daily and hose five times per week, weather permitting.

 

  c. Remove snow or ice from all sidewalks and loading docks.

 

  d. Remove all gum and foreign matter from sidewalks.

 

C-3



--------------------------------------------------------------------------------

DUTIES OF DAY PORTERS

 

  a. Sweep lobby daily at least three times per day; five days per week.

 

  b. Empty and strain all cigarette urns.

 

  c. Elevator cab floors to be swept four times daily, more often if necessary.
Elevator cab floors to be damp mopped three times daily; if carpeted, elevator
cab floors to be vacuumed four times daily, more often necessary.

 

  d. Wipe clean and remove finger marks from all metal and bright work
throughout interior of lobby and up to hand reach daily, five time a week.

 

  e. Sweep and dust the trafficked staircases daily.

 

  f. Lay down and remove lobby runners as necessary.

 

DAY MATRON

 

Provide as required, matrons to service all lavatories.

 

PEST CONTROL

 

The public spaces throughout the Building shall be kept under pest control
treatment as required, including all elevator pits.

 

WINDOWS

 

  a. Clean interior window surfaces four (4) times each year.

 

  b. Clean exterior window surfaces four (4) times each year, weather
permitting.

 

The foregoing cleaning specifications are subject to change by Landlord from
time to time in accordance with the provisions of such cleaning service contract
as may be in effect at the Building from time to time, except that the level of
cleaning may not be materially reduced.

 

C-4



--------------------------------------------------------------------------------

EXHIBIT C

BUILDING STANDARD

 

All Alterations shall comply with the following, unless Landlord expressly
provides otherwise in writing:

 

GENERAL:

 

Any Tenant (full floor or partial) may not utilize any of the base Building
closets.

 

No trenching or punch-through of the slab or ceiling shall be allowed.

 

  1. PARTITIONS:

 

  a. Dry wall partitions shall consist of one (1) layer of 518 inch sheetrock
extending to the underside of the hung ceiling on each side of 2-112 inch metal
studs which will be at 16 inch centers. Partitions shall be spackled and taped
for painting. Partitions ending at the exterior wall of the Building shall meet
a column or a mullion and where a pocket is created it shall not exceed a depth
of 1 foot 0 inches from center-line of mullion to center-line of wall.

 

  b. Dry wall demising partitions on multi-tenant floors shall consist of two
(2) layers of 518 inch sheetrock on each side of 2-112 inch metal studs at 16
inch centers. All studs and sheetrock shall extend to the underside of the
structure above.

 

Drywall demising partitions shall be sound isolated with sound attenuation
blanket between the two (2) skins of sheetrock.

 

Transfer ducts within the ceiling plenum shall be provided in demising
partitions to achieve return air design requirements; fire smoke dampers shall
be provided on the transfer duct to activate in an emergency condition as
required by code.

 

Demising partitions shall be spackled and taped for painting on both sides.

 

  2. DOORS AND FRAMES:

 

  a. Single doors shall be 8 foot 10 inches high (in carpeted spaces), 3 foot 0
inches wide, stain grade solid core wood veneer doors supplied with sixteen
(16) gauge welded hollow metal frames. All frames and doors shall be prepared to
accept Building standard hardware.

 

  b. Entry double doors shall be 8 foot 10 inches high (in carpeted areas), 6
foot 0 inches wide, stain grade solid core wood veneer doors supplied with
sixteen (16) gauge welded hollow metal frames and shall be fire- rated as per
New York City Building Code requirements.



--------------------------------------------------------------------------------

  3. HARDWARE:

 

  a. All interior doors shall be fitted with heavy duty lever handle latch sets,
two (2) pairs of butt hinges and floor or wall stop.

 

  b. Entry double doors shall be fitted with Yale closure and mortise lock set
to be keyed to Building master keying system. Four (4) silencers shall be
provided on all doors. Where interior doors are fitted with a lock set, same
shall also be Yale-type keyed to the Building master keying system.

 

  4. CEILING:

 

  a. The ceiling within the Tenant’s Premises shall consist of a suspended
acoustic 2 foot x 2 foot tile in an exposed Donn Fineline grid system color flat
white with a 9/16” grid and 114” center reveal with Eclipse (Firecode) DXLF-29
ceiling tile. The finished ceiling height shall be at least 9 foot 0 inches from
the top of the concrete slab to the underside of the suspended ceiling.

 

  b. Tenant’s Premises, in any public corridor, shall consist of a similar
ceiling system to 4(a) above or a sheetrock ceiling as approved by Landlord. The
finished minimum ceiling height shall be at least 9 foot 0 inches from the top
of the concrete slab to the underside of the suspended ceiling excluding breaks,
fossit, etc.

 

  5. WINDOW TREATMENT:

 

Building standard blinds shall be installed in all windows. Building standard is
Sol-R-Shade shading system with Phifer Sheerweave Style 2000 Color 406 Bone
Platinum.

 

  6. PAINTING AND WALL COVERING:

 

  a. All metal surfaces (except as specified in (b) below) shall be finished
with one (1) coat of primer and two (2) coats of Benjamin Moore or equivalent
alkyd paint.

 

  b. No treatment (including paint, wall covering or other material) shall be
applied to external window mullions.

 

  7. LIGHTING FIXTURES:

 

Building standard lighting fixtures comprising 2 foot x 2 foot, two (2) tube
recessed parabolic fluorescent lighting fixture with return air slots.
Additionally, recessed down lights are also permitted.

 

  8. TELEPHONE OUTLETS:

 

  a.

Telephone outlets shall be installed in the ceiling high dry wall partitions.
Telephone outlets shall have empty electrical metallic tubing



--------------------------------------------------------------------------------

 

installed up to the ceiling plenum inside the partition. Any wiring installed in
the ceiling plenum shall be teflon covered wire.

 

  b. All telephone wiring shall meet New York City Building Code and not
conflict with any construction being done by Landlord; and be performed by
telephone contractors who use installers approved by the local building trade
unions having jurisdiction over the Building.

 

  c. No outlets may be installed in the perimeter heating enclosures and no
wiring shall be run through the perimeter heating enclosures.

 

  9. HVAC:

 

  a. All thermostats shall be manufactured by Powers & yrs.

 

  b. Supplementary condenser water piping shall be installed such that an
additional “take-off’ and “drain” valve is installed adjacent to the supply
return riser in new piping.

 

  c. All VAV boxes shall be Tempmaster.

 

  d. On multi-tenant floors, where a supply air duct remains to be shared by a
future tenant, each Tenant shall provide an accessible duct tap for future
tenant connection.

 

  e. All supplemental and twenty-four (24) hour air conditioning units shall be
connected to the base Building control system for shutdown in an emergency
condition.

 

  10. ELECTRICAL:

 

All Tenant electrical installations shall provide appropriate load shedding
devices to link with the standby power generation system. Additionally, physical
locations of new Tenant equipment (such as panels, transformers, meters,
switches, etc.) shall be coordinated with the standby power generation system
requirements.

 

  11. PLUMBING:

 

  a. No water or sewer lines in the ceiling of another tenant or future tenant
is permitted.

 

  b. On multi-tenant floors, each Tenant shall provide an accessible sprinkler
tap for future tenant connection.

 

  12. SIGNAGE:

 

  a. Tenant shall install at the specified locations permanent core signage
(approximately twelve (12) signs) supplied by Landlord.

 

  b. On multi-tenant floors, Landlord shall supply and install Building standard
signage at Tenant’s expense.